EXHIBIT 10.1

 

EXECUTION COPY

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

BY AND BETWEEN

 

AMAG PHARMACEUTICALS, INC.

 

AND

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

MARCH 31, 2010

 

--------------------------------------------------------------------------------


 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION

AGREEMENT

 

This LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of March 31, 2010 (the “Effective Date”) by and between AMAG
PHARMACEUTICALS, INC., a Delaware corporation with its principal place of
business at 100 Hayden Ave, Lexington, MA 02421, USA (“AMAG”), and TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a company incorporated under the laws of Japan,
with its principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka,
540-8645, Japan (“Takeda”).  AMAG and Takeda are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, AMAG has launched in the United States and is developing its
proprietary Feraheme® (ferumoxytol) Injection product for the treatment and
diagnosis of certain human diseases and conditions in and outside the United
States;

WHEREAS, Takeda possesses resources and expertise in the development, marketing,
and commercialization of pharmaceutical products in the Licensed Territory (as
defined below); and

 

WHEREAS, Takeda desires to collaborate with AMAG on the further development of
the Product (as defined below) in the Field (as defined below) through
regulatory approval in the Licensed Territory, and to obtain commercialization
rights to the Product in the Field in the Licensed Territory, and AMAG is
willing to so collaborate and to grant such rights on the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               “Acquiror” has the meaning set forth in
Section 16.5.

 

1.2                               “Affiliate” means, with respect to a
particular Party or a Takeda sublicensee set forth in Section 2.1(c), a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party or sublicensee.  For the purposes of this
definition, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the voting

 

--------------------------------------------------------------------------------


 

stock of such entity, or by contract or otherwise. Notwithstanding the
foregoing, Takeda Thailand Ltd. shall be deemed to be an Affiliate of Takeda.

 

1.3                               [***] has the meaning set forth in
Section 4.9(b)(ii).

 

1.4                               “AMAG House Marks” means the AMAG names and
logo as set forth on Exhibit D.

 

1.5                               “AMAG Indemnitees” has the meaning set forth
in Section 11.2.

 

1.6                               “AMAG Know-How” means all Information that is
Controlled by AMAG or its Affiliates as of the Effective Date or during the Term
and is necessary or useful for the Development, Manufacture or Commercialization
of the Product in the Field in accordance with the terms of this Agreement.  For
clarity, AMAG Know-How excludes Information claimed in any AMAG Patent.   For
avoidance of doubt, AMAG Know-How shall exclude the Information of any Third
Party that becomes an Acquiror of AMAG, except for any Information included
within the definition of “AMAG Know-How” that is developed by such Acquiror
after the closing of such acquisition in the course of conducting activities on
behalf of AMAG under this Agreement.

 

1.7                               “AMAG Opt-In Study” has the meaning set forth
in Section 4.6.

 

1.8                               “AMAG Patent” means any Patent that (a) is
Controlled by AMAG or its Affiliates as of the Effective Date or at any time
during the Term, and (b) claims the composition of matter, use or Manufacture of
the Product in the Field.  A list of AMAG Patents in existence as of the
Effective Date is attached hereto as Exhibit C-1, and AMAG shall update such
list from time to time to include additional AMAG Patents, including patents
issuing from any listed application or claiming priority thereto or otherwise
continuing therefrom.  For the avoidance of doubt, AMAG Patents shall include
Product Patents, and shall exclude the Takeda Patents and the Patents of any
Third Party that becomes an Acquiror of AMAG, except for (i) any Patents
claiming inventions that are included within the definition of an “AMAG Patent”
that are developed by such Acquiror in the course of conducting activities on
behalf of AMAG under this Agreement, or (ii) any Patents Controlled by such
Acquiror at the closing of the acquisition of AMAG that claim the composition,
use or manufacture of the Product as in existence as of the Effective Date.

 

1.9                               “AMAG Product Marks” means all trademarks in
the Licensed Territory related to the Product that are Controlled by AMAG or its
Affiliates during the Term.  The AMAG Product Marks in existence (or for which
AMAG or its Affiliates has submitted an application) as of the Effective Date
are set forth on Exhibit D, and shall be updated from time to time.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.10                        “AMAG Technology” means the AMAG Patents and AMAG
Know-How.

 

1.11                        “Asia-Pacific” means the countries shown in Part II
of Exhibit B attached hereto, including any successor country and jurisdiction
of any of such countries.

 

1.12                        “Best Knowledge” means, as applied to a Party, that
such Party shall be deemed to have knowledge of a particular fact or other
matter to the extent that a reasonably prudent person with experience in the
pharmaceutical industry and with primary responsibility for the applicable
subject matter would or should know of such fact or other matter upon diligent
inquiry.

 

1.13                        “CEE” means the countries shown in Part III of
Exhibit B attached hereto, including any successor country or jurisdiction of
any of such countries.

 

1.14                        “CIS” means the countries shown in Part IV of
Exhibit B attached hereto, including any successor country or jurisdiction of
any of such countries.

 

1.15                        “Claims” has the meaning set forth in Section 11.1.

 

1.16                        “CMC” means chemistry, manufacturing and controls as
specified by the FDA.

 

1.17                        “Commercialization,” with a correlative meaning for
“Commercialize” and “Commercializing,” means all activities undertaken before
and after obtaining Regulatory Approvals relating specifically to the
pre-launch, launch, promotion, detailing, medical education and medical liaison
activities, marketing, pricing, reimbursement, sale, distribution, and other
commercialization related activities to be detailed in the Commercialization
Plan of the Product, including but not limited to: (a) strategic marketing,
sales force detailing, advertising, medical education and liaison, and market
and Product support; (b) all customer support, Product distribution, invoicing
and sales activities; and (c) Phase 4 Clinical Trials and other post-approval
clinical studies other than those studies required by a Regulatory Authority or
otherwise intended to be used to support the continued Regulatory Approval of a
Product in a given indication in the Field in a country in the Licensed
Territory.

 

1.18                        “Commercialization Plan” has the meaning set forth
in Section 6.2.

 

1.19                        “Commercially Reasonable Efforts” means, with
respect to the efforts to be expended, or considerations to be undertaken, by a
Party and its Affiliates with respect to any objective, activity or decision to
be undertaken hereunder, reasonable, good faith efforts to accomplish such
objective, activity or decision as such Party would normally use to accomplish a
similar objective, activity or decision under similar circumstances in
connection with an active development, manufacturing or commercialization
program, it being understood and agreed that with respect to the Development,
Manufacture or Commercialization of the Product, such efforts shall be similar
to those efforts and resources commonly used by such Party for a similar
pharmaceutical product owned by it or to which it has similar rights (and not
less than the efforts that would be applied by a similarly situated company
using normal and customary level of efforts within the pharmaceutical industry
for a comparable product), which product is at a

 

3

--------------------------------------------------------------------------------


 

similar stage in its development or product life and is of similar market
potential, taking into account efficacy, safety, approved labeling, the
competitiveness of alternative products sold by Third Parties in the
marketplace, the patent and other proprietary position of the Product, the
likelihood of Regulatory Approval given the regulatory structure involved, and
the profitability of the Product taking into consideration, among other factors,
Third Party costs and expenses including the royalties, milestone and other
payments payable to licensors of patent or other intellectual property rights,
the Manufacturing cost of the Product, and the pricing and reimbursement
relating to the Product.  Commercially Reasonable Efforts shall be determined on
a market-by-market and indication-by-indication basis for the Product, and it is
anticipated that the level of effort may change over time, reflecting changes in
the status of the Product and the market(s) involved.

 

1.20                        “Committee” has the meaning set forth in
Section 3.3(a).

 

1.21                        “Confidential Information” means, with respect to a
Party, all reports and other Information of such Party that are disclosed to the
other Party under this Agreement, whether in oral, written, graphic, or
electronic form.  In addition, the terms of this Agreement shall be deemed the
Confidential Information of both Parties.  All Information disclosed by either
Party pursuant to the Mutual Confidentiality Agreement between the Parties dated
May 19, 2009 shall be deemed to be such Party’s Confidential Information
disclosed hereunder.

 

1.22                        “Control” means, with respect to any material,
Information, or intellectual property right, that a Party (a) owns or (b) has a
license to such material, Information, or intellectual property right and, in
each case, has the ability to grant to the other Party access, a license, or a
sublicense (as applicable) to the foregoing on the terms and conditions set
forth in this Agreement without violating the terms of any then-existing
agreement or other arrangement with any Third Party.

 

1.23                        “Designated Executive” has the meaning set forth in
Section 3.1(b).

 

1.24                        “Designated Second Source Supplier” or “DSS” means a
Third Party manufacturer of the Product designated in the Second Source Plan or
designated by AMAG and reasonably acceptable to Takeda.

 

1.25                        “Develop” or “Development” means all activities
relating to preparing and conducting non-clinical studies, human clinical
studies (other than the studies which are included in the definition of
Commercialization), regulatory activities (e.g., regulatory applications) and
other development-related activities to be detailed in the Development Plan with
respect to the Product, but excluding in each case any activities relating to
the Manufacture of the Product.

 

1.26                        “Development Plan” means that certain mutually
agreed written development plan of all clinical studies to be performed for the
Product for the Licensed Territory, titled “Feraheme Initial Clinical
Development Plan,” dated March 31, 2010 and delivered to Takeda prior to the
Effective Date, which Development Plan is incorporated herein by this reference,
as amended in accordance with Section 4.3(b).

 

4

--------------------------------------------------------------------------------


 

1.27                        “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.28                        “EMA” means the European Medicines Agency or any
successor entity.

 

1.29                        “Europe” means the countries shown in Part I of
Exhibit B attached hereto, including any successor country or jurisdiction of
any such countries.

 

1.30                        “EU-5” means the countries of France, Germany,
Italy, Spain, and United Kingdom.

 

1.31                        “EU-15” means the countries of Austria, Belgium,
Denmark, Finland, Ireland, Netherlands, Portugal, Norway, Sweden and Switzerland
(i.e., Europe excluding the EU-5 and EU-30).

 

1.32                        “EU-30” means the countries of Bulgaria, Cyprus,
Czech Republic, Estonia, Greece, Hungary, Latvia, Lithuania, Luxembourg, Malta,
Poland, Romania, Slovakia, Slovenia, and Iceland (i.e., Europe excluding the
EU-5 and EU-15).

 

1.33                        “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended.

 

1.34                        “FDA” means the U.S. Food and Drug Administration or
any successor entity.

 

1.35                        “Field” means the prevention, diagnosis and
treatment of all human diseases and conditions, excluding the Imaging Field.

 

1.36                        “Finish” means to label and package vials or other
containers of the Product suitable for distribution to final users.

 

1.37                        “First Commercial Sale” means the first sale to a
Third Party of the Product in a given regulatory jurisdiction after Regulatory
Approval has been obtained in such jurisdiction. For clarity, sales for test
marketing, sampling and promotional or clinical trial purposes or compassionate
or similar use shall not be considered to constitute a First Commercial Sale.

 

1.38                        “Fiscal Year” means the twelve (12) consecutive
month period beginning April 1 and ending March 31.

 

1.39                        “FTE” means the equivalent of a full-time
individual’s work time for a twelve (12)-month period of scientific, technical
or managerial work under the Development Plan.  The portion of an FTE year
devoted by an individual to work under the Development Plan shall equal the
average over twelve (12) consecutive months of the percent of maximum potential
working time in a given month that such individual reported that he or she
devoted to the Development Plan, which shall not be greater than one hundred
percent (100%), according to Takeda’s then-current reporting practices.

 

1.40                        “FTE Costs” means the internal costs incurred by
Takeda, at the FTE Rate, for activities conducted under the Development Plan.

 

5

--------------------------------------------------------------------------------


 

1.41                        “FTE Rate” means the annual rate of [***] per FTE
for Takeda’s personnel conducting activities under the Development Plan.  Upon
each anniversary of the Effective Date, the FTE Rate may be adjusted upon
request of either Party in accordance with the change in the applicable
government consumer price index for the most recent twelve-month period for
which such information has been published in a relevant country(ies).

 

1.42                        “Future Required Studies” has the meaning set forth
in Section 4.4(c)(ii).

 

1.43                        “Generic Product” means, with respect to a
particular Product, on a country-by-country basis, any pharmaceutical product
that (i) contains substantially the same chemical composition, approximate
chemical formula, and apparent molecular weight as the Product and has the same
pharmaceutical form as the Product, (ii) obtains regulatory approval by
reference to the Product pursuant to Article 10 (as applicable) of Directive
2001/83/EC and Article 3(3) of Regulation EC/726/2004 of the European Parliament
and of the Council on the Community code relating to medicinal products for
human use, as amended, or any similar approval in any country of the Licensed
Territory that is based on reference to the Regulatory Approval for such Product
in such country and a demonstration of therapeutic equivalence or similarity to
such Product, and (iii) is sold in the same country as such Product by a Third
Party that is not a sublicensee of Takeda or its Affiliates and did not purchase
such product in a chain of distribution that included any of Takeda or its
Affiliates or sublicensees.

 

1.44                        “Good Clinical Practices” or “GCP” means the
then-current standards, practices and procedures promulgated or endorsed by the
FDA as set forth in the guidelines entitled “Guidance for Industry E6 Good
Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by the FDA and comparable regulatory standards, practices
and procedures promulgated by the EMA or other Regulatory Authority applicable
to the Licensed Territory, as they may be updated from time to time, including
applicable quality guidelines promulgated under the International Conference on
Harmonization (“ICH”).

 

1.45                        “Good Laboratory Practices” or “GLP” means the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 21 C.F.R. Part 58, and comparable regulatory standards
promulgated by the EMA or other Regulatory Authority applicable to the Licensed
Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

1.46                        “Good Manufacturing Practices,” “cGMP” or “GMP”
means the then-current good manufacturing practices required by the FDA, as set
forth in the FD&C Act and the regulations promulgated thereunder, for the
manufacture and testing of pharmaceutical materials, and comparable laws or
regulations applicable to the manufacture and testing of pharmaceutical
materials promulgated by the EMA or other Regulatory Authority applicable to the
Licensed

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

1.47                        “Good Pharmacovigilance Practices” or “cGPvP” means
the then-current good pharmacovigilance practices recommended by the FDA, EMA
(including Volume 9A of The Rules Governing Medicinal Products in the European
Union — Guidelines on Pharmacovigilance for Medicinal Products for Human Use),
or other Regulatory Authority applicable to the Licensed Territory, as they may
be updated from time to time, including applicable guidelines under the ICH.

 

1.48                        “Governmental Authority” means any multi-national,
federal, state, local, municipal, provincial or other government authority of
any nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).

 

1.49                        “Group” shall mean a group of Persons whose
beneficial ownership of AMAG securities would be aggregated for purposes of
Section 13(d) of the U.S. Securities and Exchange Act of 1934, as amended, and
the rules promulgated thereunder.

 

1.50                        “IDA Indication” is an indication for the treatment
of iron deficiency anemia generally without limit to a specific patient
population or sub-population.

 

1.51                        “Imaging Field” means any use of the Product as an
imaging agent (including use as a reagent) detected by magnetic resonance
technology, including, for clarity, the use of such imaging agent for diagnostic
purposes.

 

1.52                        “Increase in Scope” has the meaning set forth in
Section 4.9(b)(i).

 

1.53                        “IND” means (a) an Investigational New Drug
application as defined in the FD&C Act and applicable regulations promulgated
thereunder by the FDA, or (b) the equivalent application to the equivalent
Governmental Authority in any other regulatory jurisdiction outside the U.S.,
the filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.

 

1.54                        “Indemnified Party” has the meaning set forth in
Section 11.3.

 

1.55                        “Indemnifying Party” has the meaning set forth in
Section 11.3.

 

1.56                        “Indication” means any human disease or condition
which can be treated, prevented or cured or the progression of which can be
delayed and for which a Product is specifically developed in order to obtain
Regulatory Approval.

 

1.57                        “Information” means any data, results, technology,
business or financial information or information of any type whatsoever, in any
tangible or intangible form, including know-how, trade secrets, practices,
techniques, methods, processes, inventions, developments, specifications,
formulations, formulae, materials or compositions of matter of any type or kind
(patentable or otherwise), software, algorithms, marketing reports, expertise,
technology, test

 

7

--------------------------------------------------------------------------------


 

data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC information,
stability data and other study data and procedures.

 

1.58                        “Initial Studies” has the meaning set forth in
Section 4.4(a)(i).

 

1.59                        “Insolvency Event” means, with respect to a Party,
except for the event of a solvent reorganization or amalgamation, (a) the filing
by such Party in court or agency pursuant to any applicable statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of such Party or of its assets, or (b) the filing by a Third Party
against such Party of an involuntary petition in bankruptcy or seeking
reorganization, liquidation, dissolution, winding up arrangement, composition or
readjustment of such Party’s debts or any other relief under any bankruptcy,
insolvency, reorganization or other similar act or law of any jurisdiction now
or hereafter in effect, or the issuance of a warrant of attachment, execution or
similar process against a Party, and, in each case, only if the applicable
petition, warrant of attachment, execution or similar process is not dismissed
within ninety (90) days after the filing thereof, or (c) that such Party
proposes or is a party to any dissolution or liquidation under applicable law,
or makes an assignment for the benefit of creditors, or (d) with respect to
AMAG, issuance of a going concern opinion and a reasonable good faith
determination by Takeda that the current financial condition of AMAG, as
reflected in such opinion, is likely to have a material and adverse effect on
AMAG’s ability to supply Product to Takeda in accordance with the terms of this
Agreement and the Supply Agreement.

 

1.60                        “Joint Development Committee” or “JDC” means the
committee formed by the Parties as described in Section 3.2(a).

 

1.61                        “Joint Steering Committee” or “JSC” means the
committee formed by the Parties as described in Section 3.1(a).

 

1.62                        “Laws” means all laws, statutes, rules, regulations,
guidelines, ordinances and other pronouncements having the effect of law of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.

 

1.63                        “Licensed Territory” means Europe, CEE, CIS,
Asia-Pacific and the countries shown in Part V of Exhibit B attached hereto, but
excluding any country or territory in which this Agreement has been terminated
under Article 13.

 

1.64                        “Loss of Meaningful Exclusivity” means, with respect
to a particular country and Product, the end of the [***] consecutive calendar
month during which one or more Third Parties sells a number of equivalent units
of a Generic Product of such Product in such country

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

comprising, during each such month, at least [***] of the aggregate combined
number of equivalent units of such Product and such Generic Product(s) sold in
such month in such country.  All such determinations of unit volume shall be
based upon a mutually acceptable calculation method and using market share
(calculated on unit number basis) data provided by a reputable and mutually
agreed upon provider, such as IMS Health.

 

1.65                        “Manufacture” with a correlative meaning for
“Manufacturing,” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including manufacturing
Product in finished form for Development, manufacturing finished Product for
Commercialization, packaging, in-process and finished Product testing, release
of Product or any component or ingredient thereof, quality assurance activities
related to manufacturing and release of Product, ongoing stability tests and
regulatory activities related to any of the foregoing.

 

1.66                        “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to market
the Product (but excluding pricing approvals) in any particular jurisdiction.

 

1.67                        “Net Sales” means the gross amounts invoiced by
Takeda, its Affiliates and their respective sublicensees for sales of Product
made to unaffiliated Third Parties, less the following deductions to the extent
reasonable and customary provided to unaffiliated entities and actually allowed
with respect to such sales:

 

(a)                                  reasonable cash, trade or quantity
discounts, charge-back payments, and rebates actually granted or administrative
fees actually booked to trade customers, patients (including those in the form
of a coupon or voucher), managed health care organizations, pharmaceutical
benefit managers, group purchasing organizations and national, state, or local
governments, and to the agencies, purchasers and reimbursers of managed health
organizations, pharmaceutical benefit managers, group purchasing organizations,
or federal, state or local governments; provided, however, that in each case
such amounts shall be applied in a normal and customary manner with respect to
other similarly situated products of the selling party and not applied
disproportionately to the Product.  The selling Party shall notify the other
Party of any exceptional circumstances in order to adequately maintain the
competitive position of the Product and the Parties shall confer in good faith
regarding any deviation from such normal and customary practice;

 

(b)                                  credits or allowances actually allowed upon
prompt payment or on account of claims, damaged goods, rejections or returns of
such Product, including in connection with recalls;

 

(c)                                  freight, postage, shipping, transportation
and insurance charges, in each case actually allowed or paid for delivery of
Product, to the extent billed or recognized; and

 

(d)                                  taxes (other than income taxes), duties,
tariffs or other governmental charges levied on the sale of such Product,
including value-added and sales taxes.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the foregoing, amounts
received or invoiced by Takeda, its Affiliates, or their sublicensees for the
sale of Product among Takeda, its Affiliates or their respective sublicensees
for resale shall not be included in the computation of Net Sales hereunder.  For
purposes of determining Net Sales, the Product shall be deemed to be sold and
booked when invoiced.  Net Sales shall be accounted for in accordance with
standard Takeda practices for operation by Takeda, its Affiliates or
sublicensees, as practiced in the relevant country in the Licensed Territory,
but in any event in accordance with respective local generally accepted
accounting principles, consistently applied in such country in the Licensed
Territory.

 

(f)                                    Takeda, its Affiliates, and their
respective sublicensees will not sell Product in combination with or as part of
a bundle with other products or offer packaged arrangements to customers that
include the Product in such a manner as to disproportionately discount the
selling price of the Product, as compared with the weighted-average discount
applied to the other products, as a percent of the respective list prices (or if
not available, a good faith estimate thereof) of such products and the Product
prior to applying the discount.

 

1.68                        “New Product Marks” has the meaning set forth in
Section 6.7(a).

 

1.69                        “Non-Field Product” has the meaning set forth in
Section 6.6(a).

 

1.70                        “Off-label Use of Non-Field Product” has the meaning
set forth in Section 6.6(a).

 

1.71                        “Opt-In Study” has the meaning set forth in
Section 4.9(c).

 

1.72                        “Other AMAG Studies” has the meaning set forth in
Section 4.5.

 

1.73                        “Out-of-Pocket Costs” means any amounts paid by a
Party to Third Parties in connection with activities or services conducted by
such Third Parties, including clinical trial materials, contract research,
laboratory services, consulting services, shipping and distribution.  For
clarity, Out-of-Pocket Costs for any Initial Studies, New Retreatment Study or
New Pediatric Studies conducted by Takeda pursuant to Sections 4.4(a)(ii) and
4.4(b)(ii) and (iii), respectively, shall include Takeda’s payments to AMAG or
to a Designated Second Source Supplier for Product used in such studies.

 

1.74                        “Patent Challenge” has the meaning set forth in
Section 13.4.

 

1.75                        “Patent Term Extension” means any term extensions,
supplementary protection certificates and equivalents thereof offering patent
protection beyond the initial term with respect to any issued Patents.

 

1.76                        “Patents” means (a) pending patent applications (and
patents issuing therefrom), issued patents, utility models and designs; and
(b) reissues, substitutions, confirmations, registrations, validations,
re-examinations, additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any patents, patent applications,
utility models or designs, in each case being enforceable within the applicable
territory.

 

10

--------------------------------------------------------------------------------


 

1.77                        “Pediatric Studies” has the meaning set forth in
Section 4.4(b)(i).

 

1.78                        “Person” shall mean a natural person, corporation,
partnership, trust, joint venture, limited liability company, Regulatory
Authority or any other entity or organization.

 

1.79                        “Phase 3 Clinical Trial” means a clinical trial of a
pharmaceutical product on patients, which trial(s) are designed to (a) establish
that a drug is safe and efficacious for its intended use; (b) establish the
dosage range to be prescribed; and (c) support approval of an application to a
Regulatory Authority for the commercial marketing of such drug.

 

1.80                        “Phase 4 Clinical Trial” means a clinical trial on
patients, possibly including pharmacokinetic studies, which trial is (a) not
required to obtain Regulatory Approval of the initial indication(s) for the
Product, (b) not required by the Regulatory Authority as mandatory to be
conducted on or after the Regulatory Approval of the initial indication(s), and
(c) conducted voluntarily by a Party to enhance marketing or scientific
knowledge of the Product (e.g., providing additional drug profile, safety data
or marketing support information, or supporting expansion of product labeling) 
(other than for Regulatory Approval).  For clarity, Phase 4 Clinical Trials are
the responsibility of Takeda as a Takeda Study and are not subject to the terms
of Section 4.9(b).

 

1.81                        “Product” means a pharmaceutical composition that
(a) contains AMAG’s ferumoxytol described on Exhibit A or (b) is claimed by one
of the following AMAG Patents: [***] or any patent issuing from [***], in any
dosage form, formulation and form of administration.

 

1.82                        “Product Complaint” means any written, verbal or
electronic expression of dissatisfaction regarding the Product, including
reports of actual or suspected product tampering, contamination, mislabeling or
inclusion of improper ingredients.

 

1.83                        “Product Infringement” has the meaning set forth in
Section 9.5(b)(i).

 

1.84                        “Product Inventions” has the meaning set forth in
Section 9.1.

 

1.85                        “Product Patent” has the meaning set forth in
Section 9.1.

 

1.86                        “Regulatory Approval” means all approvals necessary
for the commercial sale of the Product for the Field, in a given country or
regulatory jurisdiction, including a price and/or reimbursement permit, if
required for commercial sale of the Product, and including approval of the MAA.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

1.87                        “Regulatory Authority” means, in a particular
country or jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

 

1.88                        “Regulatory Exclusivity” means any exclusive
marketing rights or data exclusivity rights (other than a patent right)
conferred by any Governmental Authority with respect to the Product in a country
in the Licensed Territory, including rights similar to those conferred in the
U.S. under the Hatch-Waxman Act or the FDA Modernization Act of 1997.

 

1.89                        “Regulatory Lead” has the meaning set forth in
Section 5.2(a).

 

1.90                        “Regulatory Materials” means regulatory
applications, submissions, notifications, communications, correspondence,
registrations, Regulatory Approvals and/or other filings made to, received from
or otherwise conducted with a Governmental Authority in order to Develop,
Manufacture, market, sell or otherwise Commercialize the Product in a particular
country, territory or possession.  Regulatory Materials include INDs and MAAs.

 

1.91                        “Royalty Term” means, with respect to a particular
country in the Licensed Territory, the period of time beginning upon the date of
First Commercial Sale of the Product for the Field in such country and
continuing until the Loss of Meaningful Exclusivity for the Product in such
country.

 

1.92                        “SOPs” or “Standard Operating Procedures” has the
meaning set forth in Section 7.4.

 

1.93                        “Supply Agreement” has the meaning set forth in
Section 7.2.

 

1.94                        [***] has the meaning set forth in
Section 4.9(b)(i).

 

1.95                        “Takeda Indemnitees” has the meaning set forth in
Section 11.1.

 

1.96                        “Takeda Know-How” means all Information that (a) is
Controlled by Takeda or its Affiliates as of the Effective Date and applied or
used in connection with the Development, Manufacture or Commercialization by
Takeda of the Product, or (b) arises from Takeda’s activities under this
Agreement, but excluding any and all Product Inventions.  For clarity, Takeda
Know-How excludes Information claimed in any Takeda Patent.  For the avoidance
of doubt, Takeda Know-How shall exclude the Information of any Third Party that
becomes an Acquiror of Takeda, except for any Information included within the
definition of “Takeda Know-How” that is developed by such Acquiror after the
closing of such acquisition in the course of conducting activities on behalf of
Takeda under this Agreement.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

1.97                        “Takeda Marks” has the meaning set forth in
Section 6.7(b).

 

1.98                        “Takeda Opt-In Study” has the meaning set forth in
Section 4.5.

 

1.99                        “Takeda Patent” means any Patent that (a) is
Controlled by Takeda or its Affiliates as of the Effective Date and applied or
used in connection with the Development, Manufacture or Commercialization by
Takeda of the Product hereunder, or (b) claims any inventions made by Takeda,
other than the Product Inventions, in the course of conducting its activities
under this Agreement.  A list of the Takeda Patents in existence as of the
Effective Date, if any, is as attached hereto as Exhibit C-2, and Takeda shall
update such list from time to time to include additional Takeda Patents,
including patents issuing from any listed application or claiming priority
thereto or otherwise continuing therefrom.  For the avoidance of doubt, Takeda
Patents shall exclude the Patents of any Third Party that becomes an Acquiror of
Takeda, except for (i) any Patents claiming inventions that are included within
the definition of a “Takeda Patent” that are developed by such Acquiror in the
course of conducting activities on behalf of Takeda under this Agreement, or
(ii) any Patents Controlled by such Acquiror at the closing of the acquisition
of Takeda that claim the composition, use or manufacture of the Product as in
existence as of the Effective Date.

 

1.100                 “Takeda Studies” has the meaning set forth in Section 4.6.

 

1.101                 “Takeda Technology” means the Takeda Patents and Takeda
Know-How.

 

1.102                 “Term” means the term of this Agreement, as determined in
accordance with Article 13.

 

1.103                 “Third Party” means any entity other than AMAG or Takeda
or an Affiliate of either of them.

 

1.104                 “Transfer Event” has the meaning set forth in Schedule
7.2.

 

1.105                 [***] has the meaning set forth in Section 4.9(a)(ii).

 

1.106                 “U.S. Studies” has the meaning set forth in
Section 4.4(b).

 

1.107                 “Withdrawal Notice” has the meaning set forth in
Section 3.3(d).

 

ARTICLE 2

 

LICENSES AND EXCLUSIVITY

 

2.1                               Licenses to Takeda under AMAG Technology

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

(a)                                  Licenses to Takeda.

 

(i)                                    Subject to the terms and conditions of
this Agreement, AMAG hereby grants Takeda an exclusive (even as to AMAG except
as provided in Section 2.1(b) below), royalty-bearing license, with the right to
sublicense directly or through multiple tiers as provided in Section 2.1(c),
under the AMAG Technology, to research, Develop, Finish, use, sell, offer for
sale, distribute, import, export and otherwise Commercialize the Product in the
Field in the Licensed Territory.  In addition, for any Development or
Commercialization activities permitted under Article 4, AMAG hereby grants
Takeda a non-exclusive, royalty-bearing license, with the right to sublicense
directly or through multiple tiers as provided in Section 2.1(c), under the AMAG
Technology, to Develop, use, import and export the Product in the Field outside
the Licensed Territory to conduct any such permitted activities solely to the
extent for the Development or Commercialization of the Product in the Licensed
Territory pursuant to the license granted in the immediately preceding sentence.
Takeda’s right to use and access certain AMAG Know-How is subject to Takeda’s
payment of certain Development expenses, as described in Section 4.11.  For
clarity, the foregoing licenses exclude the right to Manufacture or have
Manufactured the Product, except for the right to Finish the Product, subject to
the following subsection (ii).

 

(ii)                                Subject to the terms and conditions of this
Agreement and the Supply Agreement, and effective only upon a Transfer Event and
for so long thereafter as provided in the Supply Agreement, AMAG hereby grants
Takeda a co-exclusive (with AMAG and the Designated Second Source Suppliers)
license under the AMAG Technology to have Manufactured the Product by a
Designated Second Source Supplier for Development and Commercialization of the
Product by Takeda or its Affiliates or sublicensees pursuant to the license
granted in Section 2.1(a)(i).

 

(b)                                  AMAG Retained Rights.  Notwithstanding the
rights granted to Takeda in Section 2.1(a) and without limiting the generality
of Section 2.5, AMAG retains the following: (i) subject to Section 4.5, the
right to conduct or have conducted clinical trials and other studies in the
Licensed Territory for the generation of data in support of any regulatory
submissions to (x) any Regulatory Authority outside the Licensed Territory or
(y) the Regulatory Authorities within the Licensed Territory only to the extent
as provided in Article 4; and (ii) the right to Manufacture or have Manufactured
Product anywhere in the Licensed Territory, in each case together with the right
to import and export the Product in such territories for such purposes.

 

(c)                                  Sublicense Rights.  Takeda shall have the
right, directly or through multiples tiers, to (i) grant sublicenses of the
licenses granted in Section 2.1(a)(i) to one or more of its Affiliates at any
time; (ii) upon written notice to the JSC, grant sublicenses of the license
granted under Section 2.1(a)(i) to one or more Third Parties; provided, however,
that the right to sublicense the right to Develop the Product under this
Section 2.1(c)(ii) may be granted only to a sublicensee of the right to
Commercialize the Product, and such Development shall be limited to clinical
studies required to obtain or maintain Regulatory Approval in a particular
country, subject to Section 4.4(c); and (iii) grant sublicenses under its
Development rights under Section 2.1(a)(i) (A) in the EU-5 to Third Parties upon
the written consent of AMAG, at AMAG’s sole discretion, and (B) in the Licensed
Territory outside the EU-5 to Third Parties upon the written

 

14

--------------------------------------------------------------------------------


 

consent of AMAG, not to be unreasonably withheld.  Takeda shall provide all
information reasonably requested by the JSC prior to entering into any such
Third Party arrangement and shall, within thirty (30) days after granting a
Third Party a sublicense under the licenses granted in Section 2.1(a)(i), notify
AMAG of the grant of such sublicense and provide AMAG with a true and complete
copy of the sublicense agreement (provided that Takeda may redact any
information contained therein that is not necessary to disclose to ensure
compliance with this Agreement).  Each sublicense agreement shall be consistent
with the terms and conditions of this Agreement.  Takeda shall, in each
agreement under which it grants a sublicense under the license set forth in
Section 2.1(a)(i) (each, a “Takeda Sublicense Agreement”), require the
sublicensee (A) to provide Information to Takeda to the extent necessary for
Takeda and AMAG to comply with their obligations under Article 5, and (B) to
provide the following to AMAG, if this Agreement terminates, or to Takeda, if
only such Takeda Sublicense Agreement terminates: (x) the assignment and
transfer of ownership and possession of all Regulatory Materials (including
Regulatory Approvals) held or possessed by such sublicensee (which assignment
could also be directly to Takeda prior to any such termination), and (y) the
assignment of all intellectual property Controlled by such sublicensee that
covers a Product or its respective use, manufacture, sale, or importation and
was created by or on behalf of such sublicensee during the exercise of its
rights or fulfillment of its obligations pursuant to such Takeda Sublicense
Agreement.  In addition, Takeda will include provisions in each Takeda
Sublicense Agreement providing that if the sublicensee or any of its Affiliates
undertakes a Patent Challenge, Takeda may terminate all sublicenses under the
AMAG Patents granted to such sublicensee.  If a sublicensee (or an Affiliate of
such sublicensee) undertakes a Patent Challenge, then Takeda, upon receipt of
notice thereof from AMAG, will terminate all sublicenses under the AMAG Patents
granted to such sublicensee in the applicable sublicense agreement.  Takeda
shall be responsible for ensuring that its sublicensees comply with the terms of
this Agreement, and the operations of all such sublicensees with respect to
Takeda’s rights or obligations hereunder shall be deemed to be the operations of
Takeda, for which Takeda shall be responsible.

 

2.2                               License to AMAG.  Subject to the terms and
conditions of this Agreement, Takeda hereby grants to AMAG (a) a non-exclusive,
royalty-free license (with the right to sublicense as provided below) in the
Field under the Takeda Technology to Develop, use, make, and have made the
Product in the Licensed Territory pursuant to the terms of this Agreement and
the Supply Agreement, and (b) a non-exclusive, royalty-free, perpetual,
irrevocable license, with the right to grant sublicenses through multiple tiers,
under the Takeda Technology to develop, make, have made, use, sell, offer for
sale and import the Product in the Field outside the Licensed Territory;
provided, however, that upon any material breach of this Agreement by AMAG, and
notwithstanding AMAG’s timely cure of such breach, the foregoing license under
this subsection 2.2(b) shall become a royalty-bearing license, which shall start
to accrue on the date of such material breach, subject to a commercially
reasonable royalty rate to be negotiated in good faith by the Parties and, if
not agreed by the Parties within sixty (60) days after commencing negotiations,
determined by the panel of neutrals pursuant to Section 14.4.  In addition, upon
AMAG’s written request, Takeda shall, in good faith, negotiate with AMAG the
terms and conditions under which Takeda would grant to AMAG (c) a non-exclusive,
royalty-bearing, worldwide license, with the right to grant sublicenses through
multiple tiers, under the Takeda Technology to research, develop, make, have
made, use, sell, offer for sale and import

 

15

--------------------------------------------------------------------------------


 

the Product outside the Field.  AMAG’s right to use and access certain Takeda
Know-How is subject to AMAG’s payment of certain Development expenses, as
described in Section 4.11.  If AMAG desires to sublicense the rights granted by
Takeda under subsection (b) or (c) above, AMAG shall notify Takeda in advance
and provide any information reasonably requested by Takeda with respect to such
proposed sublicensee. AMAG shall be responsible for ensuring that its
sublicensees comply with the terms of this Agreement, and the operations of all
such sublicensees with respect to AMAG’s rights or obligations hereunder shall
be deemed to be the operations of AMAG, for which AMAG shall be responsible.

 

2.3                               Negative Covenant.  Each Party covenants that
it will not use or practice any of the other Party’s intellectual property
rights licensed to it under this Article 2 except for the purposes expressly
permitted in the applicable license grant.

 

2.4                               Right of First Negotiation.  AMAG shall not
commercialize the Product in the Imaging Field in the Licensed Territory,
whether by itself or through its Affiliates or a Third Party, without first
offering such commercialization right to Takeda as set forth in this
Section 2.4. [***]

 

2.5                               No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party grants any license, express or implied,
under its intellectual property rights to the other Party.

 

2.6                               Exclusivity.

 

(a)                                  Takeda hereby covenants that, [***] in any
country or countries terminated under this Agreement, neither it nor its
Affiliates will, directly or indirectly, by itself or with a Third Party,
commercialize any pharmaceutical product in the Licensed Territory and in the
Field:  (i) containing or comprising iron as the primary active pharmaceutical
ingredient formulated for delivery by parenteral means and (ii) indicated for
the treatment of anemia, including iron deficiency anemia (except for any
Product under this Agreement during the Term).  Notwithstanding the foregoing,
if [***], Takeda acquires a Third Party that is commercializing a product in the
Field in the Licensed Territory that would constitute a breach of the
immediately preceding sentence, Takeda shall divest or otherwise cease to
commercialize such product in the Field in the Licensed Territory [***].

 

(b)                                  AMAG hereby covenants that during the Term,
neither it nor its Affiliates will, directly or indirectly, by itself or with a
Third Party, commercialize in the Licensed Territory and in the Field any
pharmaceutical product containing or comprising iron as the primary active
pharmaceutical ingredient formulated for delivery by parenteral means. 
Notwithstanding the foregoing, if during the Term, AMAG acquires a Third Party
(and such acquisition does not result in a Change of Control of AMAG) that is
commercializing a product

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

in the Field in the Licensed Territory that would constitute a breach of the
immediately preceding sentence, AMAG shall divest or otherwise cease to
commercialize such product in the Field in the Licensed Territory [***].

 

(c)                                  Notwithstanding Section 2.6(b), if an
Acquiror of AMAG is conducting human clinical trials for or commercializing, at
the closing of the acquisition of AMAG, a product that would constitute a breach
of Section 2.6(b), the Acquiror may elect one of the following by written notice
to Takeda [***]: (1) to divest or otherwise cease to clinically develop or
commercialize such product in the Field in the Licensed Territory [***], in
which case such product will not be deemed a breach of Section 2.6(b), or (2) to
continue the clinical development or commercialization of such product, in which
case this Section 2.6 would immediately be of no further force and effect.  In
addition, notwithstanding Section 2.6(b), an Acquiror of AMAG shall have the
right to conduct research and preclinical development in the Field of a
pharmaceutical product containing or comprising iron as the primary active
pharmaceutical ingredient formulated for delivery by parenteral means, provided
that such product does not use any AMAG Know-How and is not claimed by any AMAG
Patent.  Commencing upon the Acquiror’s initiating human clinical trials for
such product, this Section 2.6 would be of no further force and effect.

 

2.7                               Cross-Territorial Restrictions.

 

(a)                                  Takeda hereby covenants and agrees that it
shall not, and will ensure that its Affiliates and sublicensees will not, either
directly or indirectly, actively promote, market, distribute, import, sell or
have sold Product into countries outside the Licensed Territory.  As to such
countries outside the Licensed Territory: (i) Takeda shall not, and will ensure
that its Affiliates and sublicensees will not, engage in any advertising or
promotional activities relating to the Product directed primarily to customers
or other buyers or users of the Product located in such countries; and
(ii) Takeda shall not, and will ensure that its Affiliates and sublicensees will
not, solicit orders from any prospective purchaser located in such countries. 
If Takeda receives any order from a prospective purchaser located in a country
outside the Licensed Territory from which re-imports into the Licensed Territory
are unlikely, Takeda shall immediately refer that order to AMAG.  Takeda shall
not accept any such orders.  Takeda may not deliver or tender (or cause to be
delivered or tendered) any Product into a country outside of the Licensed
Territory from which re-imports into the Licensed Territory are unlikely. 
Takeda shall not, and will ensure that its Affiliates and sublicensees will not,
restrict or impede in any manner AMAG’s exercise of its retained rights outside
the Licensed Territory, provided that any such exercise of rights by AMAG shall
comply with the terms of this Agreement.

 

(b)                                  Unless otherwise permitted herein, AMAG
hereby covenants and agrees that it shall not, and will ensure that its
Affiliates or its sublicensees will not, either directly or indirectly, promote,
market, distribute, import, sell or have sold Product in the Field into any

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

countries in the Licensed Territory.  As to such countries in the Licensed
Territory, (i) AMAG shall not, and will ensure that its Affiliates and
sublicensees will not, engage in any advertising or promotional activities
relating to the Product in the Field directed primarily to customers or other
buyers or users of the Product located in such countries; and (ii) AMAG shall
not, and will ensure that its Affiliates and sublicensees will not, solicit
orders from any prospective purchaser located in such countries.  If AMAG
receives any order from a prospective purchaser located in a country in the
Licensed Territory from which re-imports to a country outside the Licensed
Territory are unlikely, AMAG shall immediately refer that order to Takeda.  AMAG
shall not accept any such orders.  AMAG may not deliver or tender (or cause to
be delivered or tendered) any Product in the Field into a country in the
Licensed Territory from which re-imports into a country outside the Licensed
Territory are unlikely. AMAG shall not, and will ensure that its Affiliates and
sublicensees will not, restrict or impede in any manner Takeda’s exercise of its
rights granted under this Agreement in the Licensed Territory, provided that any
such exercise of rights by Takeda shall comply with the terms of this Agreement.

 

ARTICLE 3

 

MANAGEMENT

 

3.1                               Joint Steering Committee.

 

(a)                                  Formation and Role.  The Parties agree to
establish a Joint Steering Committee (or “JSC”) for the overall coordination and
oversight of the Parties’ activities under this Agreement, promptly after the
Effective Date.  The JSC shall operate by the procedures set forth in
Section 3.3.  Subject to Section 14.2(b), the role of the Joint Steering
Committee shall be:

 

(i)                                    to review and discuss the overall
strategy for the Development, Manufacture,  and Commercialization of the Product
for the Licensed Territory in the Field;

 

(ii)                                to review, discuss and approve the
Development Plan (and any proposed amendments or revisions to such plan) and the
overall strategy for Regulatory Approval (including the initial approval and any
supplements and expansions thereof);

 

(iii)                            to review and discuss the Commercialization
Plan (and any proposed amendments or revisions to such plan); and

 

(iv)                               to establish such subcommittees and to
perform such other functions as appropriate to further the purposes of this
Agreement, as determined by the Parties in writing.

 

(b)                                  JSC Decisions and Actions.  Actions to be
taken by the Joint Steering Committee shall be taken only following unanimous
vote, with each Party having one (1) vote.  If the Joint Steering Committee
fails to reach unanimous agreement on a matter before it for decision for a
period in excess of ten (10) business days, either Party may submit the matter
to a senior executive officer designated in writing by each Party having
sufficient decision making

 

18

--------------------------------------------------------------------------------


 

authority over the particular matter and not serving on any Committee (a
“Designated Executive”) for resolution in accordance with the decision-making
procedures described in Section 14.2, including the specific decision-making
rights of each Party as described in such section.

 

3.2                               Joint Development Committee

 

(a)                                  Formation and Role.  The Parties agree to
establish a Joint Development Committee (or “JDC”), which will monitor and
coordinate communication and operations regarding the Parties’ efforts with
respect to the Development and Regulatory Approval of the Product in the Field
in the Licensed Territory, including creation, amendment and oversight of the
Development Plan and operational Development activities.  Each Party shall have
an equal number of representatives on the Joint Development Committee.  The JDC
shall operate by the procedures set forth in Section 3.3.  The role of the JDC
shall be:

 

(i)                                    to facilitate the exchange of Information
between the Parties under this Agreement with respect to their Product-related
activities, including as and to the extent necessary for each Party to perform
its obligations under this Agreement;

 

(ii)                                to review and discuss the Development Plan
and all amendments and updates thereto; and

 

(iii)                            to establish such working teams or
subcommittees and to perform such other functions as appropriate to further the
purposes of this Agreement, as determined by the Parties in writing.

 

(b)                                  JDC Decisions and Actions.  Actions to be
taken by the JDC shall be taken only following unanimous vote, with each Party
having one (1) vote.  If the JDC fails to reach unanimous agreement on a matter
before it for decision for a period in excess of ten (10) business days from the
date first presented to the JDC in writing, the matter shall be referred
immediately to the JSC.

 

(c)                                  Protocols Review.  If (i) Takeda desires to
conduct a Takeda Study as permitted under Article 4, or any Development activity
assumed by Takeda under Section 4.4, or (ii) AMAG desires to conduct an Other
AMAG Study as permitted under Article 4, or Phase 4 Clinical Trials in the
Licensed Territory for the purpose of obtaining Regulatory Approval for or
Commercializing the Product outside the Licensed Territory, then in each case
(i) and (ii) such Party shall notify the JDC at the first JDC meeting following
such Party’s decision to conduct any such activities.  With respect to any
proposed clinical trial, the proposing Party shall provide to the JDC, as soon
as available (if not available prior to such meeting), the protocol, primary and
secondary endpoints, inclusion and exclusion criteria, comparators, estimated
number of patients, and statistical power for such trial, and the countries in
which such trial will be conducted, as well and any other material matters
pertaining to such study.

 

(d)                                  AMAG Budgets.  For each clinical trial that
AMAG conducts under this Agreement and that Takeda has the right to assume under
Section 4.4(a)(ii), 4.4(b)(ii), 4.4(b)(iii)

 

19

--------------------------------------------------------------------------------


 

or 4.4(c)(iii), AMAG shall provide the JDC with a reasonably detailed budget of
the Out-of-Pocket Costs for such clinical trial at the first JDC meeting after
the Effective Date, and shall provide updates thereafter on an annual basis or
upon material changes to the budget by AMAG. AMAG shall respond to Takeda’s
reasonable requests for detailed information supporting any such budget.

 

3.3                               Committee Membership and Procedures.

 

(a)                                  Membership.  AMAG and Takeda shall each
designate an equal number of representatives (each of whom shall be in a
management position of the applicable Party) to serve on the JSC and JDC (each a
“Committee”) by written notices to the other Party.  Representatives selected
for the JDC shall have appropriate expertise/experience in clinical development
of pharmaceutical products.  Initially, each Party shall designate three
(3) representatives for each Committee.  Each Committee may elect to vary the
number of representatives from time to time during the Term.  Either Party may
designate substitutes for its representatives if one (1) or more of such Party’s
designated representatives is unable to be present at a meeting.  From time to
time each Party may replace its representatives by written notice to the other
Party specifying the prior representative(s) and their replacement(s).  Each
Committee will have a chairperson, to be designated as described below.  The
chairperson shall be responsible for (i) calling meetings, (ii) preparing and
issuing minutes of each such meeting within ten (10) business days thereafter,
and (iii) preparing and circulating an agenda for the upcoming meeting, but
shall have no special authority over the other members of the Committee, and
shall have no additional voting rights or powers beyond those held by the other
members of the Committee.

 

(b)                                  Chairperson

 

(i)                                    The initial chairperson of the JSC shall
be appointed by Takeda.  On each anniversary of the Effective Date, the Parties
shall alternate designation of the chairperson of the JSC for the commencing
year.

 

(ii)                                The initial chairperson of the JDC shall be
appointed by AMAG.  On each anniversary of the Effective Date, the Parties shall
alternate designation of the chairperson of the JDC for the commencing year.

 

(c)                                  Meetings.  Meetings of a Committee shall be
held at least quarterly during the first eighteen (18) months after the
Effective Date and twice per year thereafter during the Term, unless the Parties
mutually agree in writing to a different frequency for such meetings.  No later
than ten (10) business days prior to any regularly scheduled meeting of a
Committee, the chairperson shall prepare and circulate an agenda for such
meeting and, as soon as practicable, materials for the meeting; provided,
however, that either Party may propose additional topics to be included on such
agenda, prior to such meeting.  A Committee may meet in person, by
videoconference or by teleconference, provided that at least one meeting during
each calendar year is in person.  With the prior consent of the other Party’s
representatives (such consent not to be unreasonably withheld or delayed), each
Party may invite non-members to participate in the discussions and meetings of a
Committee, provided that such participants shall have no voting

 

20

--------------------------------------------------------------------------------


 

rights or powers and shall be subject to the confidentiality provisions set
forth in Article 12.  Each Party will bear the expense of its respective
members’ participation in Committee meetings.  Meetings of a Committee shall be
effective only if at least two (2) representatives of each Party are present or
participating in such meeting.  The chairperson of a Committee will be
responsible for preparing reasonably detailed written minutes of all Committee
meetings that include material decisions made at such meetings.  The chairperson
shall send draft meeting minutes to each member of the Committee for review and
approval within ten (10) business days after each Committee meeting.  Such
minutes will be deemed approved unless one or more members of the Committee
objects to the accuracy of such minutes within ten (10) business days of
receipt.

 

(d)                                  Discontinuation of Participation in a
Committee.  At any time during the Term and for any reason, either Party shall
have the right to withdraw from participation in a Committee upon written notice
to the other Party, which notice shall be effective immediately upon receipt
(“Withdrawal Notice”).  Following the issuance of a Withdrawal Notice and
subject to this Section 3.3(d), the applicable Committee shall be disbanded and
all decisions expressly delegated to such Committee shall be made by a
representative of the Parties subject to the escalation procedures in
Section 14.2.  If, at any time following the issuance of a Withdrawal Notice,
such Party wishes to resume participating in the Committee, such Party shall
notify the other Party in writing, and after thirty (30) days from the date of
such notice, the Committee shall be reinstated and the terms of this Article 3
shall apply to such Committee from and after such date.  For clarity, the
withdrawal by a Party under this Section 3.2(d) shall only limit such Party’s
rights and obligations under this Article 3 with respect to participation and
decision-making in the Committee.  Notwithstanding the foregoing, a Party may
not withdraw from or rejoin a Committee more than once during any Fiscal Year.

 

(e)                                  Authority.  The JSC and JDC shall each
perform its responsibilities and make decisions under this Agreement based on
the principles of prompt and diligent Development and Commercialization of
Product in the Licensed Territory with Commercially Reasonable Efforts,
consistent with good pharmaceutical practices and commercially reasonable
consideration of the optimal balance of maximizing long-term profits derived
from the sale of the Product in the Licensed Territory in the context of the
estimated costs for Development and Commercialization of the Product in the
Licensed Territory. The JSC and the JDC shall each have only the powers assigned
expressly to it in this Article 3 and elsewhere in this Agreement, and shall not
have any power to amend, modify or waive compliance with this Agreement.  The
JSC and JDC shall be responsible for setting overall strategic direction
relating to and the Development Plan and Commercialization Plan as set forth in
this Article 3, but day-to-day, tactical or operational matters with respect to
the Development and Commercialization of the Product in the Licensed Territory
will be decided, in accordance with the terms of this Agreement, by the Party
responsible hereunder for the execution of such matters.

 

3.4                               Alliance Managers.  Promptly following the
Effective Date, each Party shall designate in writing an individual as its
alliance manager to facilitate communication and coordination of the Parties’
activities under this Agreement relating to the Product.

 

21

--------------------------------------------------------------------------------


 

3.5          Collaboration Guidelines.  Subject to the terms of this Agreement,
the activities and resources of each Party shall be managed by such Party,
acting independently and in its individual capacity.

 

ARTICLE 4

 

PRODUCT DEVELOPMENT

 

4.1          Overview of Product Development.  The Parties desire and intend to
collaborate with respect to the Development of the Product in the Licensed
Territory in the Field, as and to the extent set forth in this Agreement.  In
general, AMAG shall be responsible for conducting the Development activities for
the Product for the Licensed Territory contemplated as of the Effective Date and
any additional studies required by a Regulatory Authority in the Licensed
Territory for Regulatory Approval, unless otherwise agreed by the Parties.

 

4.2          Principles of Product Development.  Each Party’s Development of the
Product in the Field for the Licensed Territory shall be conducted in a manner
consistent with the following principles: (1) seeking Regulatory Approval that
includes the appropriate label for such Product in light of the clinical data,
and (2) obtaining Regulatory Approval for such Product consistent with the
preceding clause and in a timely manner in accordance with the terms of this
Agreement.

 

4.3          Development Plan.

 

(a)           Initial Development Plan.  All Development of the Product in the
Field for the Licensed Territory shall be conducted pursuant to the Development
Plan.  The Development Plan shall specify (i) the plans and timeline for
preparing the necessary Regulatory Materials and for obtaining Regulatory
Approval for the Product in the Licensed Territory, (ii) the Development
activities of each Party and (iii) clinical supply for the Product.  Each Party
shall conduct its Development activities in accordance with the then-current
Development Plan and the terms of this Agreement.

 

(b)           Amendments.  From time to time and, on at least an annual basis,
the JDC shall update and amend, as appropriate, the then-current Development
Plan, including to address any changes to the Initial Studies that the JSC deems
necessary to ensure the commercial viability of the Product.  If either Party
desires to materially change a study then set forth in the Development Plan or
to conduct a study or other activity not then set forth in the Development Plan,
such Party shall notify the JDC, and the JDC shall discuss such proposed changes
and corresponding amendment to the Development Plan.  In addition, if a
Regulatory Authority in the Licensed Territory communicates to a Party that
additional studies or material changes to then-contemplated studies may be
required as a condition of approval of the MAA by such Regulatory Authority, or
for appropriate reimbursement for the Product, the Parties shall immediately
notify the JDC, and the JDC shall promptly meet to discuss a response to such
Regulatory Authority decision.  Within ninety (90) days after such meeting, the
Parties shall prepare an amendment to the Development Plan to reflect the JDC’s
discussion and decision, subject to Section 4.9.  The JDC shall submit each
amendment to the JSC for review and

 

22

--------------------------------------------------------------------------------


 

approval.  If the JSC fails to agree on any amendment to the Development Plan,
the matter shall be submitted to the Designated Executives pursuant to
Section 3.1(b) for resolution in accordance with Section 14.2.  For clarity,
notwithstanding anything to the contrary in this Agreement, each Party shall
have the right to suspend, terminate or modify any Development activities
conducted by such Party as reasonably necessary to ensure the health, safety or
welfare of a subject in any clinical trial.

 

4.4          AMAG Development Responsibilities.

 

(a)           Initial Studies.

 

(i)            AMAG shall be responsible for conducting, at its sole cost and
expense, subject to Sections 4.9(a)(ii), 4.9(a)(iii) and 4.9(b), the Development
activities reasonably necessary to perform the studies set forth on Schedule
4.4(a) (the “Initial Studies”), as described in the Development Plan.  AMAG
shall have the right to use any and all data and results generated from the
Initial Studies for any and all purposes outside the Licensed Territory.  For
the avoidance of doubt, Takeda shall have the right to use data and all other
Information from the Initial Studies included in the AMAG Technology for the
purposes of obtaining and maintaining Regulatory Approval for the Product in the
Field in the Licensed Territory in accordance with the terms of this Agreement. 
AMAG shall in all material respects timely conduct all Development activities
for the Initial Studies as set forth in the then-current Development Plan.

 

(ii)           In the event that AMAG materially fails to perform the Initial
Studies consistent with the then-current Development Plan (such failure referred
to herein as an “Initial Studies Failure”), Takeda shall have the right to
allege an Initial Studies Failure by written notice to AMAG, such notice to set
forth the basis for such alleged failure in reasonable detail.  AMAG shall have
a period of [***] to cure such failure to Takeda’s reasonable satisfaction.  If
AMAG does not so cure such failure, then Takeda shall have the right to conduct
the Initial Studies to which the material failure pertains in accordance with
the then-current Development Plan as reasonably amended by Takeda, consistent
with its obligation to use Commercially Reasonable Efforts under Section 4.7, to
mitigate the consequences of such failure.  Takeda shall provide such amended
Development Plan to the JDC promptly after preparation thereof.  Upon Takeda’s
exercise of such right, AMAG shall provide Takeda with its then-current budget
for the Out-of-Pockets Costs for the applicable study and any supporting
material reasonably requested by Takeda to the extent necessary or useful for
Takeda to conduct such studies.  If Takeda conducts such studies, AMAG shall, at
its expense, take all actions reasonably required to transfer such studies to
Takeda in a timely, efficient and effective manner, including procurement of
manufacture and supply of the necessary Product for the studies and/or the
management of the studies, which AMAG shall facilitate by introducing Takeda to
AMAG’s Third Party vendors, including CROs, and, upon Takeda’s request, using
reasonable efforts to

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

assign to Takeda or amend as appropriate any Third Party contracts to the extent
related to such studies, [***].  Upon the [***] of an Initial Studies Failure,
Takeda shall have the right to assume responsibility for and conduct the Initial
Studies to which such failure pertains as provided above in this
Section 4.4(a)(ii), notwithstanding AMAG’s timely cure of such Initial Studies
Failure.

 

(b)           U.S. Studies and Pediatric Studies.

 

(i)            AMAG shall use Commercially Reasonable Efforts to conduct, at its
sole cost and expense, subject to Sections 4.9(a)(ii), 4.9(a)(iii) and 4.9(b),
(x) a placebo-controlled Phase 3 Clinical Trial of the Product for iron
deficiency anemia and a long-term retreatment study, for the purpose of
generating data to submit to the FDA to support Regulatory Approval of the
Product in the U.S. (the “U.S. Studies”) and (y) four (4) pediatric Phase 4
Clinical Trials set forth in the pediatric investigation plan approved by the
Pediatric Committee of the EMA (the “Pediatric Studies”).  A list of the U.S.
Studies and Pediatric Studies is set forth on Schedule 4.4(b).  For the
avoidance of doubt, Takeda shall have the right to use data and all other
Information from the U.S. Studies and the Pediatric Studies included in the AMAG
Technology for the purposes of obtaining and maintaining Regulatory Approval for
the Product in the Licensed Territory in accordance with the terms of this
Agreement.  AMAG shall use Commercially Reasonable Efforts to timely conduct all
Development activities for the U.S. Studies and Pediatric Studies as set forth
in the then-current Development Plan.

 

(ii)           In the event that (x) AMAG does not complete the long-term
retreatment study for iron deficiency anemia included in the U.S. Studies (“U.S.
Retreatment Study”) as described in the Development Plan as of the Effective
Date, [***] as set forth in the Development Plan as of the Effective Date, or
(y) AMAG discontinues the U.S. Retreatment Study prior to its planned completion
date, upon the occurrence of which AMAG shall immediately notify Takeda, then
AMAG shall, at its expense, conduct an additional study (“New Retreatment
Study”) to generate equivalent data in all material respects for Takeda to
submit to the EMA.  In such event, AMAG shall initiate (i.e., first dosing of
the first patient) the New Retreatment Study [***], and shall use Commercially
Reasonable Efforts to complete the New Retreatment Study on a timely basis. 
Notwithstanding the foregoing, Takeda shall have the right to conduct the New
Retreatment Study upon written notice to AMAG [***], in accordance with the
then-current Development Plan as reasonably amended by the JDC and approved by
the JSC to mitigate the consequences of such failure, if AMAG has not then
initiated such study.  Upon Takeda’s exercise of such right, AMAG shall provide
Takeda with its then-current budget for the Out-of-Pockets Costs for the
applicable study and any supporting material reasonably requested by Takeda to
the extent necessary or useful for Takeda to conduct such studies.  If Takeda
conducts such study, AMAG shall be relieved of its obligation to conduct such
study and shall, at its expense, take all actions reasonably required to
transfer the study to Takeda in a timely,

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

efficient and effective manner, including procurement of manufacture and supply
of the necessary Product for such study and/or the management of such study,
which AMAG shall facilitate by introducing Takeda to AMAG’s Third Party vendors,
including CROs, and, upon Takeda’s request, using reasonable efforts to assign
or amend as appropriate any Third Party contracts to the extent related to such
study, and [***].

 

(iii)         In the event that (x) AMAG does not complete the Pediatric Studies
as described in the Development Plan as of the Effective Date, [***], or
(y) AMAG discontinues the Pediatric Studies prior to their planned completion
date, upon the occurrence of which AMAG shall immediately notify Takeda, then
AMAG shall, at its expense, conduct additional studies (“New Pediatric Studies”)
to generate equivalent data in all material respects for Takeda to submit to the
EMA.  In such event, AMAG shall initiate (i.e., first dosing of the first
patient) the New Pediatric Studies [***], and shall use Commercially Reasonable
Efforts to complete the New Pediatric Studies on a timely basis. 
Notwithstanding the foregoing, Takeda shall have the right to conduct the New
Pediatric Studies upon written notice to AMAG [***], in accordance with the
then-current Development Plan as reasonably amended by the JDC and approved by
the JSC to mitigate the consequences of such failure, if AMAG has not then
initiated such study.  Upon Takeda’s exercise of such right, AMAG shall provide
Takeda with its then-current budget for the Out-of-Pockets Costs for the
applicable study and any supporting material reasonably requested by Takeda to
the extent necessary or useful for Takeda to conduct such studies.  If Takeda
conducts such studies, AMAG shall be relieved of its obligation to conduct such
studies and shall, at its expense, take all actions reasonably required to
transfer such studies to Takeda in a timely, efficient and effective manner,
including procurement of manufacture and supply of the necessary Product for
such studies and/or the management of such studies, which AMAG shall facilitate
by introducing Takeda to AMAG’s Third Party vendors, including CROs, and, upon
Takeda’s request, using reasonable efforts to assign or amend as appropriate any
Third Party contracts to the extent related to the clinical trials, and [***].

 

(iv)          For clarity, if AMAG conducts the U.S. Retreatment Study and
Pediatric Studies in accordance with the Development Plan, and the EMA or other
Regulatory Authority in the Licensed Territory determines that such study is
insufficient for approval of the MAA and an additional study is required, then
such additional required study shall be a Future Required Study subject to
Section 4.4(c) below and shall not be a New Retreatment Study or New Pediatric
Study (as the case may be) subject to this Section 4.4(b).

 

(c)           Future Required Studies.

 

(i)            In addition to the Initial Studies, U.S. Studies and Pediatric
Studies, AMAG shall be responsible for using Commercially Reasonable Efforts to
conduct (1) all studies that are required after the Effective Date by a
Regulatory Authority in the Licensed Territory as a condition for approval of
the MAA for iron deficiency anemia associated with

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

chronic kidney disease and/or for the IDA Indication or for appropriate
reimbursement of the Product, and (2) to the extent agreed by the JDC and
approved by the JSC, subject to Section 14.2, all studies that are recommended
after the Effective Date by a Regulatory Authority in the Licensed Territory for
approval of the MAA for the Product ((1) and (2), collectively, the “Future
Required Studies”), subject to Sections 4.4(c)(ii) and (iii) and 4.9(b), unless
agreed otherwise by the Parties.  For clarity, an MAA for a patient population
for which a previous MAA was not filed will be considered to be an MAA for a
distinct Indication.  AMAG shall have the right to use any and all data and
results generated from the Future Required Studies for any and all purposes
outside the Licensed Territory.  For the avoidance of doubt, Takeda shall have
the right to use data from the Future Required Studies included in the AMAG
Technology for the purposes of obtaining and maintaining Regulatory Approval for
the Product in the Licensed Territory in accordance with the terms of this
Agreement.  AMAG shall use Commercially Reasonable Efforts to timely conduct all
Development activities for the Future Required Studies as set forth in the
then-current Development Plan.

 

(ii)           If Takeda desires to conduct any Future Required Studies in a
country outside of Europe through its sublicensee of commercial rights in such
country, Takeda shall notify AMAG, and the Parties shall meet and discuss in
good faith the qualifications of such sublicensee to conduct such activities and
a budget for such activities, as well as AMAG’s qualifications and budget for
such activities.  Takeda shall have the right to conduct such activities through
such sublicensee if such sublicensee is reasonably qualified (based on local
requirements and capabilities) and if such budget is reasonably similar to
AMAG’s budget for such activities.

 

(iii)         In the event that AMAG materially fails to perform a Future
Required Study consistent with the then-current Development Plan (such failure
referred to herein as a “Future Required Study Failure”) Takeda shall have the
right to allege a Future Required Study Failure by written notice to AMAG, such
notice to set forth the basis for such alleged failure in reasonable detail. 
AMAG shall have a period of [***] to cure such failure to Takeda’s reasonable
satisfaction.  If AMAG does not so cure such failure, then Takeda shall have the
right to conduct the Future Required Study to which the material failure
pertains in accordance with the then-current Development Plan as reasonably
amended by Takeda, consistent with its obligation to use Commercially Reasonable
Efforts under Section 4.7, to mitigate the consequences of such failure.  Takeda
shall provide such amended Development Plan to the JDC promptly after
preparation thereof.  Upon Takeda’s exercise of such right, AMAG shall provide
Takeda with its then-current budget for the Out-of-Pockets Costs for the
applicable study and any supporting material reasonably requested by Takeda to
the extent necessary or useful for Takeda to conduct such studies.  If Takeda
conducts such studies, AMAG shall, at its expense, take all actions reasonably
required to transfer such responsibility to Takeda in a timely, efficient and
effective manner, including the responsibility for procuring the

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

manufacture and supply of the necessary Product for the clinical trials and/or
the management of the related clinical trials, which AMAG shall facilitate by
introducing Takeda to AMAG’s Third Party CROs and, upon Takeda’s request, using
reasonable efforts to assign to Takeda any Third Party contracts to the extent
related to the clinical trials.  Upon the [***] of a Future Required Study
Failure, Takeda shall have the right to assume responsibility for and conduct
the Future Required Study to which such failure pertains as provided above in
this Section 4.4(c)(iii), notwithstanding AMAG’s timely cure of such Future
Required Study Failure.

 

4.5          Other AMAG Studies.  AMAG may not conduct any studies of the
Product for use outside the Licensed Territory that would be likely to have a
material adverse impact on the product profile, safety or efficacy of the
Product in the Field in the Licensed Territory.  As provided in Section 3.2(c),
AMAG shall notify the JDC of its intent to conduct any studies of the Product
(other than the Initial Studies, Future Required Studies, U.S. Studies or
Pediatric Studies) that AMAG intends to use in obtaining or maintaining
Regulatory Approval outside the Licensed Territory in the Field and under which
AMAG may grant Takeda rights (the “Other AMAG Studies”), at the first JDC
meeting following AMAG’s decision to conduct such studies.  Takeda shall have
the right to use data from an Other AMAG Study included in the AMAG Technology
only if Takeda bears a share of the costs and expenses for such study as
provided in Section 4.9(c).  Upon Takeda’s request, AMAG shall provide Takeda
with a reasonably detailed plan and budget for the conduct of such Other AMAG
Study.  At any time between receipt of such plan and budget and completion
(i.e., delivery of the final study report) of the Other AMAG Study, Takeda shall
have the right to elect to opt in to such Other AMAG Study by providing written
notice to AMAG.  Upon such election, Takeda shall [***], such Other AMAG Study
shall be a “Takeda Opt-In Study”, and such Takeda Opt-In Study shall be included
in the Development Plan.  AMAG shall use Commercially Reasonable Efforts to
conduct such Takeda Opt-In Study in accordance with the Development Plan.

 

4.6          Takeda Product Development.  Takeda may, in its sole discretion,
conduct studies of the Product for the purpose of obtaining or maintaining
Regulatory Approval or for Commercializing the Product in the Licensed Territory
that are not Future Required Studies, such as Phase 4 Clinical Trials in the
Licensed Territory, in which it may grant AMAG rights (the “Takeda Studies”);
provided, however, that Takeda may not conduct any such studies that would be
likely to have a material adverse impact on the product profile, safety or
efficacy of the Product in the Field outside the Licensed Territory.  AMAG shall
have the right to use data from a Takeda Study only if AMAG bears a share of the
costs and expenses for such study as provided in Section 4.9(c).  As provided in
Section 3.2(c), Takeda shall notify the JDC of its intent to conduct a Takeda
Study at the first JDC meeting following Takeda’s decision to conduct such
study.  Upon AMAG’s request, Takeda shall provide AMAG with a reasonably
detailed plan and budget for the conduct of such Takeda Study.  At any time
between receipt of such plan and budget and completion (i.e., delivery of the
final study report) of the Takeda Study, AMAG shall

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

have the right to elect to opt in to such Takeda Study, by providing written
notice to Takeda.  Upon such election, AMAG shall [***], such Takeda Study shall
be an “AMAG Opt-In Study”, and such AMAG Opt-In Study shall be included in the
Development Plan.  Takeda shall use Commercially Reasonable Efforts to conduct
such AMAG Opt-In Study in accordance with the Development Plan.

 

4.7          Development Diligence.  Takeda shall use Commercially Reasonable
Efforts to Develop (either through AMAG, a Third Party sublicensee or by Takeda
or its Affiliates with respect to a study that Takeda conducts or assumes) and
seek Regulatory Approval of the Product for use in the Field throughout the
Licensed Territory in accordance with the terms and conditions of this
Agreement.  Takeda shall conduct all Development activities that Takeda assumes
in accordance with the then-current Development Plan.  With respect to any
country in the Licensed Territory for which Takeda has not initiated Development
activities or the Development Plan has not included activities for such country,
Takeda shall use Commercially Reasonable Efforts to determine whether to conduct
Development activities and seek Regulatory Approval for the Product in such
country.

 

4.8          Reports.  The Parties shall discuss the status, progress and
results of each Party’s Development activities under the Development Plan at
meetings of the JDC.  In addition, each Party shall update the JDC at each
meeting on all Development activities such Party is conducting for the Product
outside the scope of the Development Plan.  Upon any discontinuation of the JDC
pursuant to Section 3.3(d), each Party shall keep the other party informed as to
progress of the Development activities for the Product by providing such other
Party with written quarterly reports summarizing the work performed and the
timelines regarding such activities.

 

4.9          Development Costs.

 

(a)           Initial Studies, U.S. Studies, Pediatric Studies.

 

(i)            Subject to Sections 4.9(a)(ii), 4.9(a)(iii) and 4.9(b)(i), AMAG
shall be solely responsible for all costs and expenses it incurs to conduct the
Initial Studies, U.S. Studies and Pediatric Studies.  AMAG acknowledges that
based on Regulatory Authority communications as of the Effective Date, the
Initial Studies are highly beneficial to support Regulatory Approval and
Commercialization in the Field in the Licensed Territory.  AMAG shall keep
complete and accurate records of all Out-of-Pocket Costs it incurs to conduct
the Initial Studies.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

(ii)           If Takeda assumes responsibility for an Initial Study pursuant to
Section 4.4(a)(ii), [***], Within thirty (30) days after the end of each
calendar quarter during which Takeda is conducting an Initial Study, Takeda
shall provide the JDC with a reasonably detailed statement setting forth all
[***].

 

(iii)         [***]

 

(b)                                  Changes to Initial Studies, U.S. Studies,
Pediatric Studies; Future Required Studies.

 

(i)            [***] All Development activities conducted by a Party for an
Increase in Scope shall be in accordance with the Development Plan, and the
other Party shall have the right to use the resulting data pursuant to the
licenses granted in this Agreement.

 

(ii)           Within thirty (30) days after the end of each calendar quarter
during which AMAG, Takeda and/or Takeda’s sublicensee is conducting Development
activities resulting from an Increase in Scope, AMAG and/or Takeda, as
applicable, shall provide the JDC with a reasonably detailed statement setting
forth [***].

 

(c)                                  Opt-In Studies.  Within thirty (30) days
after the end of each calendar quarter in which an AMAG Opt-In Study or Takeda
Opt-In Study (each, an “Opt-In Study”) is conducted, the Party conducting such
Opt-In Study shall provide the other Party with a reasonably detailed statement
setting forth all Out-of-Pocket Costs it incurred in such calendar quarter to
conduct such Opt-In Study, and an invoice for such other Party’s share of such
costs.  In addition, if such invoice is the first invoice for such Opt-In Study
following the non-funding Party’s election to opt in to such study, the Party
conducting the Opt-In Study shall include in such invoice the other Party’s
share of all Out-of-Pocket Costs previously incurred to conduct such Opt-In
Study.  The other Party shall pay each such invoice within thirty (30) days
after receipt thereof; provided, however, that [***].

 

4.10        Delayed Opt-In.  If Takeda fails to elect to pay a portion of the
Out-of-Pocket Costs for the conduct of any Other AMAG Study under Section 4.5,
or if AMAG fails to elect to pay a portion of the Out-of-Pocket Costs for the
conduct of any Takeda Study under Section 4.6, in each case within the
applicable time period, then within thirty (30) days after completing any such
study, the Party conducting such study shall provide the other Party with (a) a
summary of all data and results generated from such study, and (b) a reasonably
detailed statement setting forth all Out-of-Pocket Costs incurred to conduct
such study (the “Opt-In Costs”).  Within sixty (60) days after receiving such
summary and statement, the non-funding Party shall have the right to opt in to
such study, upon which such study shall become a Takeda Opt-In Study or AMAG
Opt-In Study, as applicable, by providing irrevocable written notice to the
funding Party and [***].  Upon such opt in, the Party opting in shall have the
right to use all results, data and other

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

Information generated under such study for all purposes relating to Development
and Commercialization of the Product in its respective territory (i.e., the
Licensed Territory in the case of Takeda under the licenses granted herein and
outside the Licensed Territory in the case of AMAG), and such data and results
shall thereafter be included within the definition of the other Party’s Know-How
for purposes of the licenses granted in Article 2.

 

4.11        Data Exchange and Use.

 

(a)           Initial Studies, U.S. Studies, Pediatric Studies and Future
Required Studies.  AMAG shall promptly provide Takeda with copies of all data
and reports with respect to the conduct of each Initial Study, U.S. Study,
Pediatric Study and Future Required Study as such data and reports become
available.  Takeda acknowledges and agrees that AMAG may share any and all such
Information with AMAG’s Affiliates and Third Party collaborators and that AMAG
and such Affiliates and collaborators may use, free of charge, any such data for
developing and commercializing the Product outside the Licensed Territory or
outside the Field, including associated regulatory activities, subject to the
rights granted to Takeda under this Agreement for the Product in the Field and
in the Imaging Field (subject to Section 2.4) in the Licensed Territory.  Takeda
shall have the right to use all results, data and other Information generated
under each such study for all purposes relating to Development and
Commercialization of the Product in the Field in the Licensed Territory, and
such data and results shall be AMAG Know-How subject to the licenses granted to
Takeda in Section 2.1, subject to [***].  For the avoidance of doubt, if Takeda
conducts any such study, AMAG shall have the right to use all results, data and
other Information generated under such study for all purposes relating to
Development, Manufacture and Commercialization of the Product outside the
Licensed Territory, and such data and results shall, to the extent not included
in the Product Inventions, be Takeda Know-How subject to the licenses granted to
AMAG in Section 2.2.

 

(b)           Takeda Studies and Other AMAG Studies.  With respect to the Takeda
Studies and the Other AMAG Studies, notwithstanding the licenses granted in
Sections 2.1 and 2.2, the non-funding Party shall have no rights to use any data
resulting from, or reference any Regulatory Materials relating to, any such
study (and it shall not be included within the definition of the funding Party’s
Know-How or Patents), except with respect to safety or other information
necessary to support such non-funding Party’s adverse event reporting
requirements with Regulatory Authorities in its respective territory (i.e.,
outside the Licensed Territory for AMAG, and the Licensed Territory for Takeda),
unless and until such non-funding Party opts in under the terms of Section 4.5,
4.6 or 4.10.  Following an opt-in, the Party opting in shall have the right to
use all results, data and other Information generated under the applicable
Opt-In Study for all purposes relating to Development and Commercialization of
the Product in its territory (i.e., the Licensed Territory for Takeda, and
outside the Licensed Territory for AMAG),

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

and such data and results shall thereafter be included within the definition of
such Party’s Information and Patents for purposes of the licenses granted in
Article 2.

 

(c)           Ownership of Information.  All data and reports disclosed by one
Party to the other under this Agreement shall be deemed Confidential Information
of the disclosing Party, subject to Articles 9 and 12 and the permitted uses and
disclosures described in this Section 4.11 and disclosure to any Regulatory
Authority in connection with a Party’s obligations under Article 5.

 

4.12        Cooperation; Compliance with Laws.  Each Party shall conduct its
activities under this Agreement in good scientific manner and in compliance in
all material respects with all applicable Laws, including applicable national
and international (e.g., ICH, GCP, GLP, GPvP, and GMP) guidelines.

 

4.13        Records, Reports and Information.  Each Party shall maintain
complete, current and accurate records of all Development activities conducted
by it hereunder, and all data and other Information resulting from such
activities.  Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development activities in good
scientific manner appropriate for regulatory purposes.  Each Party shall
document all non-clinical Studies and clinical trials in formal written study
reports according to applicable national and international (e.g., ICH, GCP, GLP,
GPvP, and GMP) guidelines.  Subject to restrictions on data access under
Section 4.11, each Party shall have the right to review such records, including
trial management files, maintained by the other Party at reasonable times, upon
written request, which shall not exceed once a year.

 

ARTICLE 5

 

REGULATORY MATTERS

 

5.1          Data and Information Transfer.

 

(a)           Initial Data Transfer.  As soon as practicable but not later than
three (3) months after the Effective Date, AMAG shall provide Takeda (i) copies
of all filings contained within the Regulatory Materials of AMAG generated as of
the Effective Date and relating to the Product in the Field and relevant to the
Licensed Territory, and (ii) access to the clinical databases and copies of the
study reports from those clinical trials set forth on Schedule 5.1, including
any updates to such databases and reports as such updates become available to
AMAG, to the extent that they relate to the Product in the Field.

 

(b)           CMC Information.  Notwithstanding anything to the contrary in this
Agreement or the Supply Agreement, AMAG shall disclose Information related to
CMC for the Product and necessary to support Regulatory Approvals (“CMC
Information”) to Takeda only to the extent that Takeda requires such CMC
Information to comply with applicable Laws, and only to those certain
individuals designated to receive CMC Information on behalf of Takeda (the “CMC
Recipients”).  The CMC Recipients shall not have the right to disclose CMC
Information to any other Takeda personnel.  To the extent applicable in any
regulatory

 

31

--------------------------------------------------------------------------------


 

jurisdiction in the Licensed Territory, AMAG shall have the right to timely file
or otherwise provide CMC Information directly to a Regulatory Authority, and
Takeda shall reasonably cooperate with AMAG in any such filing.  If a regulatory
jurisdiction does not provide a procedure whereby AMAG may directly submit such
CMC Information, then AMAG shall provide to the CMC Recipients the relevant CMC
Information, and Takeda shall have the right to file any such CMC Information to
the extent required by applicable Laws, subject to the terms of this
Section 5.1(b).  To the extent that Takeda provides any such CMC Information to
a Regulatory Authority, Takeda shall disclose only what is required to be
disclosed, shall take reasonable measures to protect the confidentiality of such
Information to the extent permitted by a Regulatory Authority, and shall not
disclose any such Information without AMAG’s prior written approval of the form
and content of such disclosure except to the extent required by a Regulatory
Authority.  In addition, notwithstanding Article 12, Takeda shall not have the
right to disclose such CMC Information as provided in Section 12.1, and instead
shall have the right to disclose such information only to a Regulatory Authority
under the terms of this Section 5.1(b).

 

5.2          Regulatory Responsibilities.

 

(a)           The Party with primary responsibility for preparing, filing and
holding Regulatory Materials for the Product in a particular country or
territory in the Licensed Territory with respect to the Product shall be
referred to as the “Regulatory Lead”.  Subject to Section 14.2(b)(ii), AMAG
shall be the Regulatory Lead for the Product with respect to the EMA, Swissmedic
and Health Canada, unless and until Takeda elects to assume such responsibility
pursuant to Section 5.2(b).  Takeda, or its sublicensee(s), pursuant to
Section 2.1(c)(ii) and (iii), shall be the Regulatory Lead for the Product in
all other countries in the Licensed Territory, unless the Parties mutually agree
that AMAG shall be the Regulatory Lead in any such country.  Except as provided
in Section 5.2(f), the Regulatory Lead with respect to a particular territory
shall be the sole owner of and shall hold in its name all Regulatory Materials
for the Product in such territory; provided, however, that Takeda shall solely
own all promotional materials for the Product throughout the Licensed
Territory.  The Regulatory Lead shall cooperate with the other Party, through
the JDC or other committee or subcommittee formed by the Parties, in conducting
its activities under this Article 5.

 

(b)           Takeda shall have the right, upon reasonable advance written
notice to AMAG, but in no event less than [***] written notice, to become the
Regulatory Lead for the Product with respect to the EMA, Swissmedic and/or
Health Canada; provided that Takeda shall become the Regulatory Lead for the
Product with respect to the EMA, Swissmedic and Health Canada as soon as
reasonably practicable but not later than First Commercial Sale of the Product
in Europe.  Upon Takeda’s becoming Regulatory Lead, the Parties shall establish
a timeframe for AMAG to transfer and assign to Takeda all Regulatory Materials
for the Product with respect to the EMA, Swissmedic and/or Health Canada,
including the IND for the Product with respect to

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 

the EMA, Swissmedic and/or Health Canada.  In accordance with such timeframe,
the Parties shall execute such documents and take such actions as are reasonably
necessary to effectuate the foregoing transfer and assignment of such Regulatory
Materials.  Takeda shall be responsible for all reasonable Out-of-Pocket Costs
incurred for such transfer and assignment.

 

(c)           Takeda and AMAG shall, through the JDC, establish the regulatory
strategy for the Product in the Licensed Territory, including a plan and
schedule of regulatory activities to be performed by the Parties in connection
with obtaining approval for the initial MAA for the Product in the Licensed
Territory and for amendments or supplements thereto.  In establishing such
strategy, the JDC shall discuss each Party’s interpretation of applicable
regulatory guidance, regulatory precedents, scientific advice and study data. 
Each Party shall assist and cooperate with the other Party as such other Party
may reasonably request in connection with the preparation and filing of such
Regulatory Materials in a timely manner.

 

(d)           The Regulatory Lead shall provide the other Party with copies of
any proposed Regulatory Materials to be submitted (other than routine
correspondence) at least ten (10) business days in advance of submission and
shall reasonably consider any comments thereto provided by the other Party, to
the extent practicable.

 

(e)           The Regulatory Lead shall inform each applicable Regulatory
Authority in the Licensed Territory that two (2) representatives of the other
Party will attend and, to the extent permitted by applicable Laws, participate
in all major meetings between the Regulatory Lead and such Regulatory Authority,
subject to the confidentiality provisions set forth under Article 12.  The
Regulatory Lead shall timely inform the other Party of any such scheduled
meetings, as soon as practicably possible.

 

(f)            AMAG, in consultation with Takeda, shall be primarily responsible
for the preparation of any components of Regulatory Materials to be filed by
Takeda that relate to the Manufacture of Product and for communicating with
Regulatory Authorities in the Licensed Territory regarding Manufacture of
Product.  Takeda shall provide AMAG with at least [***] notice of any intended
filing date of Regulatory Materials containing components to be prepared by
AMAG.  Takeda shall cooperate with AMAG and take such actions as AMAG may
reasonably request in connection with the foregoing activities and
communications as related to the Manufacture of Product for the Licensed
Territory.

 

5.3          Regulatory Costs and Expenses.  [***]

 

5.4          Preparation of Regulatory Materials.  The Parties shall use
Commercially Reasonable Efforts, in compliance with applicable Laws and other
regulatory obligations related to Development and Regulatory Approval in the
Licensed Territory, to prepare and file the

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

appropriate Regulatory Materials for those countries for which Regulatory
Approval is sought under this Agreement.

 

5.5          Rights of Reference to Regulatory Materials.  Each Party hereby
grants to the other Party a right of reference to all Regulatory Materials filed
by such Party for the Product subject to the scope of the licenses granted under
Sections 2.1 and 2.2, including, for the avoidance of doubt, all such Regulatory
Materials filed by AMAG for Regulatory Approval of the Product in the United
States and all supplemental filings related thereto, and all “Certificate(s) of
Pharmaceutical Product” and/or “Certificate(s) of Free Sales” resulting from
Regulatory Approval of such Product, solely for the purpose of seeking,
obtaining and maintaining Regulatory Approvals for, and the Commercialization
of, the Product in the Licensed Territory and the Field, consistent with the
roles of the Parties set forth in this Agreement; provided, however, that such
right of reference shall not include any Regulatory Materials to the extent
related to an Other AMAG Study that is not a Takeda Opt-In Study.  In addition,
Takeda hereby grants to AMAG a right of reference to all Regulatory Materials
filed by Takeda in the Licensed Territory for the purpose of AMAG, its
Affiliates or any Third Party partners or licensees developing and obtaining
and/or maintaining regulatory approvals anywhere in the world for the Product in
the Field outside the Licensed Territory; provided, however, that such right of
reference shall not include any Regulatory Materials to the extent related to a
Takeda Study that is not an AMAG Opt-In Study.

 

5.6          Adverse Event Reporting and Safety Data Exchange.  The Parties
agree that each Party will be responsible for the monitoring of all clinical
experiences for any clinical trial it conducts.  AMAG will be responsible for
maintaining the global safety database and filing all required reports for the
Product to Regulatory Authorities outside the Licensed Territory throughout the
Development of the Product.  Takeda will be responsible for filing all required
reports for the Product to the Regulatory Authorities in the Licensed Territory
throughout the Development of the Product, and if AMAG is the Regulatory Lead,
AMAG shall cooperate with Takeda as necessary for Takeda to comply with
applicable regulatory requirements.  Each Party shall have the right to review
all such information and reports prepared or maintained by the other Party at
reasonable times, upon prior written request. The Parties shall cooperate to
develop methods and/or procedures for sharing safety information relating to
such clinical experiences in accordance with safety reporting requirements of
the respective Regulatory Authorities and as necessary for a Party to comply
with applicable Laws.  In connection with such discussions, the Parties may
convene any joint working groups in the subject matter to provide
recommendations to the Parties.  Specific details regarding the sharing and
management of information of adverse events related to the Development and the
Commercialization of the Product both within and outside the Licensed Territory
will be delineated in a separate pharmacovigilance and safety data exchange
agreement (the “Pharmacovigilance Agreement”) that shall be agreed to by the
Parties by the earlier of three (3) months after the Effective Date or one
(1) month from the IND.  Until the Pharmacovigilance Agreement is signed, AMAG
shall provide Takeda with AMAG’s quarterly summary, when prepared by AMAG, of
AMAG’s monitoring of all clinical experiences for trials of the Products, and
such additional related details as reasonably requested by Takeda to evaluate
the information contained in the summary.  The Parties agree that the
Pharmacovigilance Agreement shall set forth the procedures by which each Party
shall report

 

34

--------------------------------------------------------------------------------


 

and maintain safety data and prescription events monitoring, and shall contain
customary terms for such an agreement no less stringent than those required by
ICH guidelines, applicable Laws and applicable local regulatory requirements.

 

5.7          Regulatory Authority Communications Received by a Party.  Each
Party shall keep the other Party informed in a timely manner compliant with the
reporting requirements of Regulatory Authorities in the Licensed Territory, but
in any event within five (5) business days or such shorter time period set forth
in the Pharmacovigilance Agreement and/or SOPs, of notification of any action
by, or notification or other information which it receives (directly or
indirectly) from, any Regulatory Authority that: (i) raises any material
concerns regarding the safety or efficacy of the Product; (ii) indicates or
suggests a potential material liability of either Party to Third Parties in
connection with the Product; (iii) is reasonably likely to lead to a recall or
market withdrawal of the Product or a discontinuation of clinical studies for
the Product; or (iv) relates to expedited and periodic reports of adverse events
with respect to the Product, or Product Complaints, and in each case which may
have a material impact on Regulatory Approval or the continued Commercialization
of the Product anywhere in the world.  The other Party will fully cooperate with
and assist such Party in complying with regulatory obligations and
communications, including by providing to such Party, in a timely manner after a
request, such information and documentation in the other Party’s possession as
may be necessary or helpful for the Party to prepare a response to an inquiry
from a Regulatory Authority.  Each Party will provide the other Party in a
timely manner with a copy of all correspondence received from a Regulatory
Authority specifically regarding the matters referred to above. The
Pharmacovigilance Agreement shall set forth the procedures by which each Party
shall report and maintain safety data and prescription events monitoring.  In
addition to the foregoing and subject to applicable Laws, AMAG shall promptly
provide Takeda with a copy of all material correspondence received from the FDA
and any material reply correspondence by AMAG, in each case that is reasonably
likely to have a material impact on the Development, Manufacture and/or
Commercialization of the Product in the Licensed Territory; provided that AMAG
may redact AMAG’s Confidential Information (including CMC Information) from any
such correspondence provided to Takeda, and if required by a Regulatory
Authority in the Licensed Territory, AMAG shall submit any such redacted
correspondence, without redactions, directly to such Regulatory Authority and
not to Takeda The Parties shall determine as soon as reasonably practicable
after the Effective Date what types of regulatory correspondence shall be
considered “material”.  In the event a material correspondence relating to CMC
Information occurs, the Parties shall cooperate to adequately and appropriately
address the matter and, if and only to the extent necessary, AMAG shall disclose
the subject CMC information to the CMC Recipients, who shall not disclose it to
any other Takeda personnel.

 

5.8          Regulatory Safety Reporting.  Each Party shall be permitted, and
have the right, to perform pharmacovigilance activities and/or make such safety
reports to applicable Regulatory Authorities, to comply with applicable Laws,
international best practices for pharmacovigilance activities and/or other
activities that the Party, in its reasonable and good faith judgment, believes
necessary for the health, safety and protection of patients and/or clinical
trial subjects.  The Parties shall use good faith efforts to agree to one
opinion with respect to safety issues and to report said opinion to safety
boards of any nature, investigators, and to applicable

 

35

--------------------------------------------------------------------------------


 

Regulatory Authorities; provided, however, nothing in this Section 5.8 shall
limit either Party’s right to report safety matters to Regulatory Authorities in
its applicable territory.

 

5.9          Audit.  If a Regulatory Authority desires to conduct an inspection
or audit of a Party’s facility or a facility under contract with such Party with
regard to the Product, then the audited Party shall notify the other Party
within [***] days, or if not possible within such time period, then as soon as
practicably possible, after receipt of such notification of such audit or
inspection and provide copies of any materials provided to it by the applicable
Regulatory Authority; provided, that the audited Party shall not be required to
notify the other Party of audits or inspections that are of a routine nature or
that do not relate to the Product or the Field, except where such audits result
in communications or actions of such Regulatory Authority which have an impact
upon the Product. The audited Party shall cooperate, and shall use reasonable
efforts to cause the contract facility, if any, to cooperate, with such
Regulatory Authority and the other Party during such inspection or audit. 
Following receipt of the inspection or audit observations of such Regulatory
Authority (a copy of which the audited Party will immediately provide to the
other Party), the audited Party will also provide the other Party with copies of
any written communications received from Regulatory Authorities with respect to
such facilities in a timely manner after receipt, to the extent such written
communications relate to the Product or the Manufacture thereof, and will
prepare the response to any such observations; provided that AMAG may redact CMC
Information from any such written communications provided to Takeda.  The
audited Party will provide the other Party with a copy of any proposed response
to such communications and will implement such other Party’s reasonable comments
with respect to such proposed response; provided that AMAG may redact CMC
Information from any such proposed response provided to Takeda.  The audited
Party agrees to conform its activities under this Agreement to any commitments
made in such a response.  In the event a Product Complaint relating to CMC
Information occurs, the Parties shall cooperate to adequately and appropriately
resolve the Product Complaint and, if and only to the extent necessary, AMAG
shall disclose the subject CMC information to the CMC Recipients, who shall not
disclose it to any other Takeda personnel.

 

ARTICLE 6



COMMERCIALIZATION

 

6.1          Overview of Commercialization in the Licensed Territory.  Subject
to the terms and conditions of this Article 6, as between the Parties, Takeda
will be responsible for all aspects of the Commercialization of the Product in
the Field in the Licensed Territory, including but not limited to:
(a) developing and executing a commercial launch and pre-launch plan,
(b) marketing and promotion; (c) booking sales and distribution and performance
of related services; (d) handling all aspects of order processing, invoicing and
collection, inventory and receivables;

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

(e) providing customer support, including handling medical queries, and
performing other related functions; and (f) conforming its practices and
procedures in all material respects to applicable Laws relating to the
marketing, detailing and promotion of the Product in the Field in the countries
of the Licensed Territory.  Takeda shall bear all of the costs and expenses
incurred in connection with all such Commercialization activities.

 

6.2          Commercialization Plan for Licensed Territory.  Takeda shall
prepare and submit to the JSC for review and comment a detailed plan for
Commercialization of the Product in the Licensed Territory (the
“Commercialization Plan”).  The Commercialization Plan will include projections,
timelines and a reasonably detailed description of Takeda’s Commercialization
activities, including Product life cycle management,  market research, sales
training, distribution channels, customer service and sales force matters
related to the launch and sale of the Product in the Field and in the Licensed
Territory, but excluding Manufacturing.  The initial Commercialization Plan
shall be delivered to the JSC not later than [***].  On at least an annual
basis, Takeda shall update and amend, as appropriate, the then-current
Commercialization Plan.  Takeda shall submit all updates and amendments to the
Commercialization Plan to the JSC for review and comment.  AMAG, at its sole
discretion, shall assist Takeda, if reasonably requested by Takeda, in preparing
and developing the strategy for commercial Product positioning and messaging for
the Product for the Licensed Territory, under oversight by the JSC.

 

6.3          Pricing.  Takeda shall have the sole right to determine all pricing
of the Product in the Licensed Territory in the Field.  Notwithstanding anything
in this Agreement express or implied to the contrary, AMAG shall not have any
right to direct, control, or approve Takeda’s pricing of the Product for the
Licensed Territory in the Field.  The provision to AMAG of any pricing data in
connection with the Commercialization Plan, which shall occur only if permitted
by applicable Laws, is for informational purposes only.

 

6.4          Commercial Diligence.

 

(a)           Takeda shall use Commercially Reasonable Efforts to Commercialize
the Product in the Field in each country in the Licensed Territory in accordance
with this Agreement following Regulatory Approval of the Product in such
country.

 

(b)           Without limiting Takeda’s obligation under subsection (a), Takeda
shall achieve First Commercial Sale of the Product in each country of [***];
provided that failure to achieve such First Commercial Sale within such time
shall not be a breach of this Agreement to the extent directly attributable to
existence of the following conditions and only for so long as such conditions
remain in effect:  (i) AMAG’s breach of its obligations under this Agreement;
(ii) a determination by Takeda in its discretion in good faith (and after
consultation with AMAG)

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

to delay the First Commercial Sale of the Product [***] if the Product label is
impaired or restricted, or if price reimbursement is deemed to be not
commercially viable; or (iii) force majeure events as and to the extent set
forth in Section 16.2.

 

6.5          Reports.  In addition to Takeda’s obligations under Section 6.2,
Takeda shall update the JSC at each meeting with respect to lifecycle management
of the Product and its significant Commercialization activities with the Product
in the Licensed Territory.  Each such update shall be in a form to be agreed by
the JSC and shall summarize Takeda’s significant Commercialization activities
with respect to the Product in the Licensed Territory pursuant to this
Agreement, include a forecast for the following year’s sales of the Product in
the Licensed Territory, and describe major activities with respect to the
distribution and sales channels for the Product.

 

6.6          Tracking Sales of Product in the Field and Outside the Field.

 

(a)           Measurement; Payment.  The Parties recognize the possibility that
customers or other Third Parties may purchase a Product sold by AMAG or a Third
Party that has received Regulatory Approval in the Licensed Territory for use
outside the Field and is sold for use outside the Field (a “Non-Field Product”)
and use such Non-Field Product off-label in the Field in the Licensed Territory
(such use being the “Off-label Use of Non-Field Product”).  If Takeda believes
that Off-label Use of Non-Field Product is occurring in any country in the
Licensed Territory, Takeda may notify the JSC, providing reasonable evidence for
such belief (such as data from a commercially available prescription claims
database).  The JSC shall promptly thereafter meet to discuss such evidence and
establish a mechanism to track sales of such Non-Field Product in the Licensed
Territory [***].

 

(b)           Dispute Resolution.  If the JSC cannot agree on: (i) the process
and methodology to be implemented by the Parties in tracking sales of Non-Field
Products in the Licensed Territory, (ii) the extent of Off-label Use of
Non-Field Product, or [***], then in each such case, at the election of either
Party, the Parties shall resolve such dispute in accordance with the provisions
of Exhibit F.

 

6.7          Product Trademarks and House Marks.

 

(a)           Product Trademarks.  The JSC shall determine the Product-related
trademarks to be used in connection with Commercializing the Product in the
Licensed Territory, and shall give due consideration to the AMAG Product Marks. 
Takeda may submit to the JSC for review, comment, and approval proposed
trademarks different from or in addition to the AMAG Product Marks for use in a
country or region in the Licensed Territory.  Subject to JSC approval, Takeda
shall amend the Commercialization Plan to include any such new trademarks. 
Takeda shall own all right, title, and interest in and to all trademarks
developed by either Party

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

under this Agreement after the Effective Date for use in connection with
Commercializing the Product in the Licensed Territory (the “New Product
Marks”).  Takeda shall be solely responsible, at its expense, for filing,
prosecuting, maintaining, defending and enforcing the New Product Marks,
provided, however, that Takeda shall provide AMAG reasonable opportunity to
review and comment on such prosecution, maintenance, defense and enforcement of
the New Product Marks.  AMAG shall be solely responsible, at its expense, for
filing, prosecuting, and maintaining the AMAG Product Marks, provided, however,
that AMAG shall provide Takeda reasonable opportunity to review and comment on
such prosecution, maintenance, defense and enforcement of the AMAG Product Marks
with respect to the Licensed Territory.

 

(b)           House Marks.  To the extent allowable by applicable Laws, Product
packaging, promotional materials and Product labeling for use in the Licensed
Territory shall carry, (i) one or more of the AMAG House Marks, subject to
Takeda’s reasonable approval of the size, position, and location thereof, and
(ii) at Takeda’s sole discretion, one or more of Takeda’s trademarks or trade
names (the “Takeda Marks”).  The Parties agree that the Takeda Marks and the
AMAG House Marks shall be displayed under a general principle of co-prominence. 
AMAG shall own all right, title and interest in the AMAG House Marks and shall
be solely responsible, at its expense, for filing, prosecuting, and maintaining
the AMAG House Marks.  Takeda shall own all right, title and interest in the
Takeda Marks and shall be solely responsible, at its expense, for filing,
prosecuting, and maintaining the Takeda Marks.  Subject to the terms of this
Agreement, AMAG hereby grants to Takeda a royalty-free, non-exclusive license to
use and display the AMAG House Marks solely in connection with the
Commercialization of the Product in the Field in the Licensed Territory.  If
pursuant to Section 6.7(a) AMAG Product Marks are selected by Takeda to be used
in connection with Commercializing the Product in the Licensed Territory, AMAG
hereby grants to Takeda a royalty-free, exclusive license to use and display
such AMAG Product Marks solely in connection with the Commercialization of the
Product in the Field in the Licensed Territory, subject to the terms of this
Agreement. Such licenses may be sublicensed by Takeda to an Affiliate or a Third
Party sublicensee of Takeda’s right to Commercialize the Product granted in
Section 2.1(a)(i).

 

(c)           Inspection.  From time to time during the Term, upon AMAG’s
reasonable request, Takeda shall provide AMAG with samples of the final finished
Product sold by Takeda or its Affiliates or sublicensees in the Licensed
Territory.  AMAG shall use such Product samples solely to inspect the quality of
such Products and use of the AMAG Product Marks and AMAG House Marks.

 

(d)           No Inconsistent Acts.  Takeda acknowledges AMAG’s exclusive
ownership of the AMAG Product Marks and AMAG House Marks and agrees not to take
any action inconsistent with such ownership.  Takeda shall not use any AMAG
Product Mark or AMAG House Mark in a way that would adversely affect its value. 
Takeda covenants that it shall not use any trademark confusingly similar to any
AMAG Product Mark or AMAG House Mark in connection with any products (including
the Product).  Takeda shall comply with reasonable policies provided by AMAG
from time to time to maintain the goodwill and value of the AMAG Product Marks
and AMAG House Marks.  AMAG acknowledges Takeda’s exclusive ownership of the New
Product Marks and agrees not to take any action inconsistent with such

 

39

--------------------------------------------------------------------------------


 

ownership and covenants that it shall not use in the Licensed Territory any
trademark confusingly similar to any AMAG Product Mark and/or the New Product
Mark used in connection with the Commercialization of the Product in or outside
the Field in the Licensed Territory.

 

ARTICLE 7

 

MANUFACTURE AND SUPPLY

 

7.1          General Supply Terms.  AMAG shall, itself or through one or more
Third Party contract manufacturers, Manufacture the Product in finished form in
unlabeled vials in accordance with the terms of Section 7.2, including the
performance of all manufacturing process development and scale-up for the
Product (and associated regulatory activities), and shall supply to Takeda, and
Takeda shall purchase from AMAG, all of all of Takeda and its Affiliates’ and
its/their sublicensees’ requirements of the Product for Development and
Commercial activities as and to the extent set forth in this Agreement and the
Supply Agreement.  Takeda shall be responsible for labelling and packaging all
Product supplied by AMAG to Takeda under the Supply Agreement.

 

7.2          Supply Agreement.  On or before a date to be established by the
JSC, the Parties shall enter into a supply agreement and quality agreement
governing the supply of Product to Takeda in unlabeled finished form for
clinical and commercial use, as well as the quality control and quality
assurance procedures thereon (collectively the “Supply Agreement”) and any other
operational agreements and procedures as deemed necessary by the Parties for
such supply of the Product.  The terms of such Supply Agreement shall be
negotiated in good faith by the Parties in accordance with the terms of Schedule
7.2.

 

7.3          Second Source.  As of the Effective Date, the Parties have agreed
to a summary plan for sourcing Product attached hereto as Schedule 7.3 (the
“Second Source Plan”) for clinical and commercial use in the Licensed Territory
from a Designated Second Source Supplier.  AMAG shall perform its activities
under the Second Source Plan on a timely basis.  The Parties may amend the
Second Source Plan from time to time upon mutual written agreement, with such
agreement not to be unreasonably withheld.  Takeda shall have the right under
the Supply Agreement to obtain Product for use in the Licensed Territory in
accordance with Schedule 7.2.

 

7.4          Recalls and Voluntary Withdrawals.  The Parties shall exchange
their internal standard operating procedures (“SOPs”) for conducting product
recalls reasonably in advance of the First Commercial Sale of Product in the
Licensed Territory, and shall discuss and resolve any conflicts between such
SOPs and issues relating thereto promptly after such exchange.  If either Party
becomes aware of information relating to any released Product that indicates
that a unit or batch of Product may not conform to the specifications thereof,
or that potential adulteration, misbranding, and/or other issues have arisen
that relate to the safety or efficacy of such released Product, it shall
promptly so notify the other Party.  To the extent Takeda requires such
information to comply with applicable Laws or to determine whether to conduct a
recall, AMAG shall promptly disclose to the CMC Recipients any CMC Information
related to such

 

40

--------------------------------------------------------------------------------


 

nonconformance, adulteration, misbranding or other related issue.  Takeda shall
have the right, at its expense (except as provided herein), to control any
Product recall, field correction, or withdrawal of any released Product in the
applicable jurisdiction in the Licensed Territory; provided that prior to
Takeda’s becoming Regulatory Lead with respect to EMA, Swissmedic and Health
Canada, and for each country that the Parties agree that AMAG shall be the
Regulatory Lead, in each case pursuant to Section 5.2, AMAG shall have the right
to control any Product recall, field correction, or withdrawal of any released
Product in the applicable jurisdiction and AMAG shall have the right to notify
Takeda and request that such action be taken as a result of the manufacture of
the Product.  AMAG shall have the right, at its expense, to control any Product
recall, field correction, or withdrawal of any released Product outside the
Licensed Territory.  AMAG shall be responsible for all costs incurred for any
recall, field correction, or withdrawal of any released Product for the Licensed
Territory to the extent such event of recall, field correction, or withdrawal is
due to the breach by AMAG of this Agreement or the Supply Agreement.  Takeda
shall be responsible for all other costs incurred for any recall, field
correction, or withdrawal of any released Product for the Licensed Territory.
The procedures and consequences of such recalls shall be defined in the Supply
Agreement.  The Party having the right to control such recall pursuant to this
Section 7.4 may, at its sole discretion, take appropriate courses of action,
which shall be consistent with the internal SOPs of such Party; provided,
however, that such controlling Party shall promptly notify the other Party of
any recall action being considered and where practicable, consider the views of
the non-controlling Party prior to taking any recall action.  Takeda shall
maintain complete and accurate records of any recall according to its then
current SOPs in the Licensed Territory for such periods as may be required by
applicable Laws, but in no event for less than three (3) years.

 

ARTICLE 8

 

COMPENSATION

 

8.1          Upfront Fee.  Within [***] after the Effective Date and in partial
consideration for the prior and future cost of developing the Product and
Takeda’s rights in and to the AMAG Technology licensed hereunder, Takeda shall
pay to AMAG a one-time upfront fee of sixty million Dollars ($60,000,000).  Such
fee shall be nonrefundable and non-creditable against any other payments due
hereunder.

 

8.2          Development Milestone Payments.  Takeda shall make milestone
payments to AMAG based on achievement of certain milestone events for the
Product as set forth in this Section 8.2, in partial consideration for the prior
and future cost of developing the Product.  Takeda shall pay to AMAG the amounts
set forth below within [***] following the achievement of the corresponding
milestone event.  Except with respect to [***], each milestone payment by Takeda
to AMAG hereunder shall be payable only once, regardless of the number of times

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41

--------------------------------------------------------------------------------


 

achieved by the Product.  Each such payment is nonrefundable and non-creditable
against any other payments due hereunder.

 

Milestone Event

 

Milestone Payment

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

 

8.3          Commercialization Milestone Payments in the Licensed Territory. 
Takeda shall make the following one-time, nonrefundable, non-creditable
milestone payments to AMAG [***].  Takeda shall pay to AMAG such amount within
[***].  For clarity, the milestone payments in this Section 8.3 shall be
additive [***].

 

Milestone Event

 

Milestone Payment

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

42

--------------------------------------------------------------------------------


 

8.4          Royalties.

 

(a)           Royalty Rates during Royalty Term. Subject to Sections 8.4(b) and
8.4(d) below, and during the applicable Royalty Term, Takeda shall pay to AMAG a
running royalty at the following incremental royalty rates on aggregate Net
Sales of the Product during a Fiscal Year in the Licensed Territory.

 

Net Sales in the Licensed Territory

 

Tier Royalty Rate

For that portion of Net Sales in a Fiscal Year less than or equal to [***] (Tier
1)

 

[***]

 

 

 

For that portion of Net Sales in a Fiscal Year greater than [***] but less than
or equal to [***] (Tier 2)

 

[***]

 

 

 

For that portion of Net Sales in a Fiscal Year greater than [***] but less than
or equal to [***] (Tier 3)

 

[***]

 

 

 

For that portion of Net Sales in a Fiscal Year greater than [***] (Tier 4)

 

[***]

 

(b)           [***]

 

(i)            [***]

 

(ii)           [***]

 

(iii)         [***]

 

(iv)          [***]

 

(v)            [***]

 

(c)           Clarification.  Takeda acknowledges that it will continue to
benefit from its license under, and the transfer to Takeda of certain elements
of, the AMAG Technology and AMAG Product Marks pursuant to this Agreement
(including the AMAG Know-How licensed to Takeda, and the regulatory data to be
provided to Takeda pursuant to this Agreement) as well as from Takeda’s own
development of Takeda Know-How derived from the practice of such license and
Takeda’s use of such AMAG Technology, even after the expiration of all AMAG
Patents claiming the Product in a particular country of the Licensed Territory. 
In addition, Takeda acknowledges that the application of a uniform royalty
structure for the Licensed Territory throughout the Royalty Term, followed by a
reduced royalty after the expiration of the Royalty Term pursuant to
Section 8.4(e), is more convenient to the Parties, facilitates the payment of
royalties, and reduces accounting burdens on the Parties, as compared with a
royalty structure dependent on the expiration of AMAG Patents and use of AMAG
Product Marks during and after the Royalty Term.  Accordingly, the Parties have
agreed to apply the same

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

43

--------------------------------------------------------------------------------


 

royalty rate in the Licensed Territory throughout the Royalty Term, subject to
Sections 8.4(b) and 8.4(d), and a reduced royalty following the Royalty Term. 
For the avoidance of doubt, the Net Sales of the Product in a country after the
Royalty Term expires in such country shall not be included in the aggregate
annual Net Sales for the calculation of a royalty pursuant to Section 8.4(a) or
8.4(b) and shall be used only to determine the royalty set forth in
Section 8.4(e).

 

(d)           Reduction of Royalty Following Entry of Generic Product.  During
the applicable Royalty Term, the royalty rates set forth in Section 8.4(a) for
Net Sales in such country for a particular Product shall be reduced by [***] at
the end of the first to occur [***] during which one or more Third Parties sells
a number of equivalent units of a Generic Product of the applicable Product in
such country of the Licensed Territory comprising, [***] of the aggregate
combined number of equivalent units of such Product and such Generic
Product(s) sold in such month in such country (“Generic Entry”).  If in any
month thereafter the number of equivalent units of Generic Product(s) sold
decreases to [***] of the aggregate combined number of equivalent units of such
Product and such Generic Product(s) sold in such month in such country, the
royalty rate reduction set forth in this Section 8.4(d) shall no longer apply
(unless and until the criteria set forth in the first sentence of this
Section 8.4(d) again applies).  All such determinations of unit volume shall be
based upon a mutually acceptable calculation method and using market share (on
unit number basis) data provided by a reputable and mutually agreed upon
provider, such as IMS Health.  By way of example, if [***], then the above
mentioned royalty reduction shall apply.

 

(e)           After Royalty Term.  Following the expiration of the Royalty Term
in any country of the Licensed Territory, Takeda shall pay to AMAG a royalty of
[***] of Net Sales of such Product in such country.

 

8.5          Third Party Royalties.

 

(a)           AMAG Obligations.  AMAG will be responsible for all amounts owed
to Third Parties after the Effective Date pursuant to agreements with Third
Parties regarding the Product entered into prior to the Effective Date.  AMAG
also will be solely responsible for all amounts owed to Third Parties after the
Effective Date (A) pursuant to any future license or technology acquisition
agreement under which AMAG obtains rights to Third Party Patents or Information
(i) claiming the composition of matter, use or manufacture of the Product as in
existence as of the Effective Date; or (ii) covering AMAG’s Manufacture of the
Product and (B) paid in settlement or final judgement of a claim that the
composition of matter, use or manufacture of the Product as in existence as of
the Effective Date or AMAG’s Manufacture of the Product infringes the Patent of
such Third Party.

 

(b)           Takeda Obligations.  Except as provided in Section 8.5(a), Takeda
will be solely responsible for all amounts owed to Third Parties after the
Effective Date pursuant to

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

44

--------------------------------------------------------------------------------


 

any future license or technology acquisition agreement under which Takeda
obtains rights to Third Party Patents or Information related to the Development
and Commercialization of the Product by Takeda, its Affiliates and their
respective sublicensees in the Licensed Territory under this Agreement.

 

8.6          Royalty Reports and Payment.  Within [***], Takeda shall provide
AMAG with a report containing the following information for the applicable
calendar month:  the amount of gross sales of Product in the Licensed Territory,
an itemized calculation of Net Sales in the Licensed Territory showing
deductions, to the extent practicable, provided for in the definition of “Net
Sales,” a calculation of the royalty payment due on such sales, an accounting of
the number of units and prices for Product sold, the exchange rate for each
country in which Product was sold, and [***] made in accordance with the terms
of Section 8.4(b).  Within [***], AMAG shall review and record such information
as it determines necessary under its internal financial reporting procedures. 
Within [***], Takeda shall provide AMAG with a report containing the information
described above in respect of such calendar quarter for AMAG’s review.  In the
event that either Party determines that the calculation of Net Sales for a
calendar quarter deviates from the amounts previously reported to AMAG for any
reason (such as, on account of additional amounts collected or Product returns),
Takeda shall reasonably cooperate with AMAG to reconcile any such deviations to
the extent necessary under applicable legal or financial reporting
requirements.  Within [***], Takeda shall pay all amounts due to AMAG pursuant
to Section 8.4 with respect to Net Sales by Takeda, its Affiliates and their
respective sublicensees for such calendar quarter. AMAG understands that some of
the reductions may need annual review, so at the end of the each Fiscal Year,
necessary reconciliation, if any, for true-up shall be made.

 

8.7          Foreign Exchange.  The rate of exchange to be used in computing the
amount of currency equivalent in Dollars owed to a Party under this Agreement
shall be the quarterly average exchange rate between each currency of origin and
Dollars as reported by Bloomberg on the last business day of the calendar
quarter for which the relevant royalty payment applies.

 

8.8          Payment Method; Late Payments.  All payments due to a Party
hereunder shall be made in Dollars by wire transfer of immediately available
funds into an account designated by such Party.  If such Party does not receive
payment of any sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to such Party until the date of payment at the
per annum rate of [***].

 

8.9          Records; Audits.  Each Party will maintain complete and accurate
records in sufficient detail to permit (a) AMAG to confirm the accuracy of the
calculation of royalty payments, and (b) with respect to any Increase in Scope,
Takeda Opt-In Studies and AMAG Opt-In Studies, Takeda and AMAG to confirm the
accuracy of the calculation of Out-of-Pocket Costs under this Agreement.  Upon
reasonable prior notice, such records shall be available during

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

45

--------------------------------------------------------------------------------


 

regular business hours for a period of three (3) years from the end of the
Fiscal Year to which they pertain for examination at the expense of the auditing
Party, and not more often than once each calendar year, by an independent
certified public accountant selected by the auditing Party and reasonably
acceptable to the audited Party, for the sole purpose of verifying the accuracy
of the financial reports and/or invoices furnished by the audited Party pursuant
to this Agreement.  Any such auditor shall not disclose the audited Party’s
Confidential Information, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by such Party or the
amount of payments due by or to such Party under this Agreement.  Any amounts
shown to be owed but unpaid shall be paid within thirty (30) days from the
accountant’s report, plus interest (as set forth in Section 8.8) from the
original due date.  Any amounts shown to have been overpaid shall be refunded
within thirty (30) days from the accountant’s report.  The auditing Party shall
bear the full cost of such audit unless such audit discloses an underpayment by
the audited Party of more than five percent (5%) of the amount due, in which
case the audited Party shall bear the full cost of such audit.

 

8.10        Taxes.

 

(a)           Cooperation and Coordination.  The Parties acknowledge and agree
that it is their mutual objective and intent to appropriately calculate, to the
extent feasible and legal, taxes payable with respect to their collaborative
efforts under this Agreement and that they shall use all commercially reasonable
efforts to cooperate and coordinate with each other to achieve such objective.

 

(b)           Payment of Tax.  A Party receiving a payment pursuant to this
Article 8 shall pay any and all taxes levied on such payment.  If applicable
Laws require that taxes be deducted and withheld from a payment made pursuant to
this Article 8, the remitting Party shall (i) deduct those taxes from the
payment; (ii) pay the taxes to the proper taxing authority; and (iii) send
evidence of the obligation together with proof of payment to the other Party
within ninety (90) days following that payment.

 

(c)           Tax Residence Certificate.  A Party (including any entity to which
this Agreement may be assigned, as permitted under Section 16.5) receiving a
payment pursuant to this Article 8 shall provide the remitting Party appropriate
certification from relevant revenue authorities that such Party is a tax
resident of that jurisdiction, if such receiving Party wishes to claim the
benefits of an income tax treaty to which that jurisdiction is a party.  Upon
the receipt thereof, any deduction and withholding of taxes shall be made at the
appropriate treaty tax rate.

 

(d)           Assessment.  Either Party may, at its own expense, protest any
assessment, proposed assessment, or other claim by any Governmental Authority
for any additional amount of taxes, interest or penalties or seek a refund of
such amounts paid if permitted to do so by applicable Laws.  The Parties shall
cooperate with each other in any protest by providing records and such
additional information as may reasonably be necessary for a Party to pursue such
protest.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 9

 

INTELLECTUAL PROPERTY MATTERS

 

9.1          Ownership of Inventions; Assignment.  Each Party shall own all
right, title, and interest in and to any inventions made solely by such Party’s
employees, agents, independent contractors and sublicensees in the course of
conducting its activities under this Agreement during the Term, together with
all intellectual property rights therein, including any rights to applications
or other protections for any of the foregoing.  The Parties shall jointly own
all inventions made jointly by the employees, agents, independent contractors or
sublicensees of each Party, in accordance with joint ownership interests of
co-inventors under U.S. patent laws (that is, each Party shall have full rights
to license, assign and exploit such joint inventions (and any patents arising
therefrom) anywhere in the world, without any requirement of gaining the consent
of, or accounting to, the other Party), subject to the licenses granted herein
and subject to any other intellectual property held by such other Party;
provided, however, that Takeda shall not have the right to practice any jointly
owned invention in any activities related to a product that competes with the
Product.  The Parties shall determine which Party will file, prosecute and
maintain the Patents claiming or covering such jointly owned inventions. 
Inventorship shall be determined in accordance with U.S. patent laws. 
Notwithstanding the foregoing, Takeda agrees to assign and hereby assigns and
transfers to AMAG all of its right, title and interest in and to any such solely
owned or jointly owned inventions that relate to the composition of matter,
manufacture or use of the Product (“Product Inventions”), and agrees to take,
and to cause its employees, agents, consultants and sublicensees to take, all
further acts reasonably required to evidence such assignment and transfer to
AMAG, at AMAG’s reasonable expense.  Takeda hereby appoints AMAG as its
attorney-in-fact to sign such documents as AMAG deems necessary for AMAG to
obtain ownership and to apply for, secure, and maintain patent or other
proprietary protection of such Product Inventions if AMAG is unable, after
reasonable inquiry, to obtain Takeda’s (or its employee’s or agent’s) signature
on such a document.  Takeda hereby waives, on behalf of itself, its parent,
subsidiaries, Affiliates and partners as well as all of its employees and
independent contractors, any rights of first refusal it, he, or she may have
with respect to any contemplated technology transfer, in whole or in part, of
the Product Inventions or any related patent, patent application, copyright or
copyright application related thereto as well as any right accorded to it, him,
or her, by statute or otherwise, to use any Product Invention or any Patent or
copyright related thereto. All Patents claiming or covering any Product
Invention shall be referred to herein as “Product Patents.”

 

9.2          Disclosure of Inventions.  Takeda shall, and shall cause its
sublicensees to, promptly disclose to AMAG any invention disclosures, or other
similar documents, submitted to it by its employees, agents or independent
contractors describing inventions that may be Product Inventions, and all
Information relating to such inventions to the extent necessary for the
preparation, filing and maintenance of any Patent with respect to such
invention.

 

9.3          Prosecution of Patents.

 

(a)           AMAG Patents.  AMAG shall have the sole right to prepare, file,
prosecute and maintain the AMAG Patents at AMAG’s own costs and expenses.  AMAG
shall

 

47

--------------------------------------------------------------------------------


 

provide Takeda reasonable opportunity to review and comment on such efforts
regarding such AMAG Patents in the Licensed Territory, including by providing
Takeda with a copy of material communications from any patent authority in the
Licensed Territory regarding such AMAG Patent(s), and by providing drafts of any
material filings or responses to be made to such patent authorities in advance
of submitting such filings or responses.  AMAG shall reasonably consider such
comments by Takeda in connection with the prosecution of the AMAG Patents in the
Licensed Territory.  If AMAG determines in its sole discretion to abandon all
claims in any AMAG Patent in the Licensed Territory, then AMAG shall provide
Takeda with written notice of such determination within a period of time
reasonably necessary to allow Takeda to determine its interest in such AMAG
Patent(s).  In the event Takeda provides written notice expressing its interest
in obtaining such AMAG Patent(s), AMAG shall assign and transfer to Takeda the
ownership of, and interest in, such AMAG Patent(s) in the Licensed Territory,
such transfer to be at Takeda’s reasonable expense (but without payment to
AMAG).  Thereafter, Takeda shall bear [***], and AMAG shall bear [***] of the
costs of preparation, filing, prosecution and maintenance of such assigned and
transferred Patents, which shall not be treated as AMAG Patents and shall be
treated as Takeda Patents, and Takeda may prosecute such Takeda Patents at its
sole discretion; provided, however, in the event that Takeda decides to abandon
or not maintain any such Patent(s), Takeda shall promptly provide AMAG with
written notice of such decision.

 

(b)           Takeda Patents.  Takeda shall be solely responsible to file,
prosecute and maintain Takeda Patents.  With respect to Takeda Patents under
which AMAG receives a royalty-bearing license pursuant to Section 2.2 hereof,
Takeda shall provide AMAG reasonable opportunity to review and comment on such
prosecution efforts regarding such Takeda Patents, including by providing AMAG
with a copy of material communications from any patent authority in the Licensed
Territory regarding such Takeda Patent(s), and by providing drafts of any
material filings or responses to be made to such patent authorities in advance
of submitting such filings or responses.  Takeda shall reasonably consider such
comments by AMAG in connection with the prosecution of Takeda Patents.

 

9.4          Patent Term Extensions in the Licensed Territory.  The JSC will
discuss and recommend for which, if any, of the Patents within the AMAG Patents
and Takeda Patents in the Licensed Territory the Parties should seek Patent Term
Extensions in the Licensed Territory.  AMAG, in the case of the AMAG Patents,
and Takeda in the case of the Takeda Patents, shall have the final
decision-making authority with respect to applying for any such Patent Term
Extensions in the Licensed Territory, and will act with reasonable promptness in
light of the development stage of the Product to apply for any such Patent Term
Extensions, where it so elects; provided, however, that if in a particular
country or jurisdiction in the Licensed Territory only one such Patent can
obtain a Patent Term Extension, then the Parties will consult in good faith to
determine which such Patent should be the subject of efforts to obtain a Patent
Term Extension, and in any event AMAG’s decision on such matter will control in
the case of a

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

48

--------------------------------------------------------------------------------


 

disagreement.  The Party that does not apply for an extension hereunder will
cooperate fully with the other Party in making such filings or actions, for
example and without limitation, by making available all required regulatory data
and information and executing any required authorizations to apply for such
Patent Term Extension.  All expenses incurred in connection with activities of
each Party with respect to the Patent(s) for which such Party seeks Patent Term
Extensions pursuant to this Section 9.4 shall be entirely borne by such Party.

 

9.5          Infringement of Patents by Third Parties.

 

(a)           Notification.  Each Party shall promptly notify the other Party in
writing of any existing or threatened infringement in the Licensed Territory of
the AMAG Patents or Takeda Patents of which it becomes aware, and shall provide
all evidence in such Party’s possession demonstrating such infringement.

 

(b)           Infringement of AMAG Patents.

 

(i)            If a Third Party infringes any AMAG Patent in the Licensed
Territory by making, using, importing, offering for sale or selling the Product
or a competitive product in the Field (a “Product Infringement”), each Party
shall share with the other Party all Information available to it regarding such
alleged infringement. Takeda shall have the first right, but not the obligation,
to bring an appropriate suit or other action against any person or entity
engaged in such Product Infringement in the Licensed Territory, subject to
Sections 9.5(b)(ii) through 9.5(b)(v), below.

 

(ii)           Takeda shall have a period of ninety (90) days after the first
notice under Section 9.5(a) to elect to enforce such AMAG Patent against such
Product Infringement.  In the event Takeda does not so elect, Takeda shall so
notify AMAG in writing, and AMAG shall have the right to commence a suit or take
action to enforce the applicable Patent against such Third Party perpetrating
such Product Infringement in the Licensed Territory at its own cost and
expense.  If one Party elects to bring suit or take action against the Product
Infringement, then the other Party shall have the right, prior to commencement
of the trial, suit or action, to join any such suit or action.

 

(iii)         Each Party shall provide to the Party enforcing any such rights
under this Section 9.5(b) reasonable assistance in such enforcement, at such
enforcing Party’s request and expense, including joining such action as a party
plaintiff if required by applicable Laws to pursue such action.  The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, shall reasonably consider the other Party’s
comments on any such efforts, and shall seek consent of the other Party in any
important aspects of such enforcement, including determination of litigation
strategy and filing of important papers to the competent court, which shall not
be unreasonably withheld or delayed.

 

(iv)          Each Party shall bear all of its own internal costs incurred in
connection with its activities under this Section 9.5(b).

 

49

--------------------------------------------------------------------------------


 

(v)            The Party not bringing an action with respect to a Product
Infringement in the Licensed Territory under this Section 9.5(b) shall be
entitled to separate representation in such matter by counsel of its own choice
and at its own expense, but such Party shall at all times cooperate fully with
the Party bringing such action.

 

(c)           Infringement of Takeda Patents.  For any and all infringement of
any Takeda Patent anywhere in the Licensed Territory, Takeda shall have the sole
and exclusive right, but not the obligation, to bring, at Takeda’s expense and
in its sole control, an appropriate suit or other action against any person or
entity engaged in such infringement of the Takeda Patent.

 

(d)           Settlement.  Each Party shall not settle any claim, suit or action
that it brought under this Section 9.5 involving AMAG Patents without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed; provided that AMAG shall have the sole discretion to
withhold consent in the event it determines that such settlement would restrict
in any material respect the scope of the AMAG Patents or its rights or interests
therein.

 

(e)           Allocation of Proceeds.  If either Party recovers monetary damages
from any Third Party in a suit or action brought under Section 9.5(b), 9.5(c),
or 9.8(b) with respect to AMAG Patents or Takeda Patents, including in a
settlement, such recovery shall be allocated first to the reimbursement of any
expenses incurred by the Parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel), and any
remaining amounts shall be split as follows: (i) the portion of such amounts
that represents recovery for lost sales in the Licensed Territory shall be
retained by Takeda and treated as Net Sales, on which Takeda shall make a
royalty payment pursuant to Section 8.4 (without applying any reduction under
Section 8.4(d) to such portion), and (ii) any remaining amounts shall be
allocated [***].

 

9.6          Infringement of Third Party Rights in the Licensed Territory.

 

(a)           Notice.  If any Product used or sold by either Party, its
Affiliates, licensees or sublicensees becomes the subject of a Third Party’s
claim or assertion of infringement of a Patent granted by a jurisdiction within
the Licensed Territory, the Party first having notice of the claim or assertion
shall promptly notify the other Party, the Parties shall agree on and enter into
an “identity of interest agreement” wherein such Parties agree to their shared,
mutual interest in the outcome of such potential dispute, and thereafter, the
Parties shall promptly meet to consider the claim or assertion and the
appropriate course of action.

 

(b)           Defense.  Takeda shall have the first right, but not the
obligation, to defend any such Third Party threatened or asserted claim of
infringement of a Patent as described in Section 9.6(a) above, at Takeda’s
expense.  If Takeda does not commence actions to defend

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

50

--------------------------------------------------------------------------------


 

such claim within thirty (30) days after it receives notice thereof (or within
thirty (30) days after it should have given notice thereof to AMAG as required
by Section 9.6(a)), then to the extent allowed by applicable Laws, AMAG shall
have the right, but not the obligation, to control the defense of such claim by
counsel of its choice, at AMAG’s expense.  The non-defending Party shall
reasonably cooperate with the Party conducting the defense of the claim or
assertion, including, if required to conduct such defense, furnishing a power of
attorney.

 

(c)           Participation.  Each Party shall have the right to participate or
otherwise be involved in any such action controlled by the other Party, in each
case at the participating Party’s sole cost and expense.  If a Party elects to
so participate or be involved, the controlling Party shall provide the
participating Party and its counsel with an opportunity to consult with the
controlling Party and its counsel regarding the prosecution of such action
(including reviewing the contents of any correspondence, legal papers or other
documents related thereto), and the controlling Party shall take into account
reasonable requests of the participating Party regarding such enforcement or
defense.

 

(d)           Settlement; Licenses.  Neither Party shall enter into any
settlement of any claim described in this Section 9.6 that affects the other
Party’s rights or interests or the scope of any AMAG Patent and/or Takeda Patent
in any material respect without such other Party’s written consent.  Each Party
shall have the right to decline to defend or to tender defense of any such claim
to the other Party upon reasonable notice, including if the other Party fails to
agree to a settlement that such Party proposes.  If a Party desires to take a
license under any applicable Third Party intellectual property rights for the
purpose of Developing or Commercializing the Product in the Field, then such
Party shall submit the terms of such license to the JSC for review and
approval.  Any such license agreement will require the applicable Third Party to
grant licenses to both Takeda and AMAG for performing their respective
obligations and exercising their respective rights in the Licensed Territory
under this Agreement, will contain a release of any liabilities accrued prior to
the effective date of such license agreement, and will be subject to the mutual
agreement of the Parties.

 

9.7          Patent Marking.  Takeda (or its Affiliate or sublicensee) shall
mark Product marketed and sold by Takeda (or its Affiliate or sublicensee)
hereunder with appropriate patent numbers or indicia; provided, however, that
Takeda shall only be required to so mark such Product to the extent such
markings or such notices (i) would affect recoveries of damages or equitable
remedies available under applicable Laws with respect to infringements of
patents in the Licensed Territory and (ii) would not incur unreasonable cost
considering the market, patent or other circumstances of the Product in such
Licensed Territory, subject to consultation with AMAG.

 

9.8          Patent Oppositions and Other Proceedings.

 

(a)           Third-Party Patent Rights.  If either Party desires to bring an
opposition, action for declaratory judgment, nullity action, interference,
declaration for non-infringement, reexamination or other attack upon the
validity, title or enforceability of a Patent owned or controlled by a Third
Party and having one or more claims that covers the Product, or the use, sale,
offer for sale or importation of the Product (except insofar as such action is a
counterclaim

 

51

--------------------------------------------------------------------------------


 

to or defense of, or accompanies a defense of, a Third Party’s claim or
assertion of infringement under Section 9.6, in which case the provisions of
Section 9.6 shall govern), such Party shall so notify the other Party and the
Parties shall promptly confer to determine whether to bring such action or the
manner in which to settle such action.  Takeda shall have the exclusive right,
but not the obligation, to bring at its own expense and in its sole control any
such action in the Licensed Territory.  If Takeda does not bring such an action
in the Licensed Territory, within ninety (90) days of notification thereof
pursuant to this Section 9.8(a) (or earlier, if required by the nature of the
proceeding), then AMAG shall have the right, but not the obligation, to bring,
at AMAG’s sole expense, such action.  The Party not bringing an action under
this Section 9.8(a) shall be entitled to separate representation in such
proceeding by counsel of its own choice and at its own expense, and shall
cooperate fully with the Party bringing such action.  Any awards or amounts
received in bringing any such action shall be retained by the Party initiating
such action.

 

(b)           Parties’ Patent Rights.  If any AMAG Patent or Takeda Patent or
Patent Term Extension related thereto becomes the subject of any proceeding
commenced by a Third Party within the Licensed Territory in connection with an
opposition, reexamination request, action for declaratory judgment, nullity
action, interference or other attack upon the validity, title or enforceability
thereof (except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, an action for infringement against a Third Party under
Section 9.5, in which case the provisions of Section 9.5 shall govern), then the
Party responsible for filing, preparing, prosecuting and maintaining such Patent
or Patent Term Extension as set forth in Sections 9.3 or 9.4 hereof shall
control such defense at its own cost and expense.  The controlling Party shall
permit the non-controlling Party to participate in the proceeding to the extent
permissible under applicable Laws, and to be represented by its own counsel in
such proceeding, at the non-controlling Party’s expense.  If either Party
decides that it does not wish to defend against such action, then the other
Party shall have the right to assume defense of such Third-Party action at its
own expense.  Any awards or amounts received in defending any such Third-Party
action shall be allocated between the Parties as provided in Section 9.5(e).

 

(c)           Compendial Listing and Register of Exclusive License.   Upon
request of Takeda, AMAG shall cooperate with Takeda to (i) file appropriate
information with the applicable Regulatory Authority listing any AMAG Patents in
the patent listing source in such country in the Licensed Territory that is
equivalent or similar to the Orange Book in the U.S., if any, and (ii) register
Takeda’s license granted hereunder to the applicable Regulatory Authority, a
patent and trademark office or other relevant governmental agency or offices in
the Licensed Territory, if any.

 

ARTICLE 10



REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1        Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other Party as follows:

 

52

--------------------------------------------------------------------------------


 

(a)           Corporate Existence.  As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated.

 

(b)           Corporate Power, Authority and Binding Agreement.  As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iii) this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.

 

10.2        Additional Representations and Warranties of AMAG.  AMAG represents
and warrants to Takeda as follows:

 

(a)           Non-Infringement of AMAG Technology by Third Parties.  As of the
Effective Date, to AMAG’s Best Knowledge, there are no ongoing activities by
Third Parties that would constitute infringement or misappropriation of the AMAG
Technology within the Licensed Territory;

 

(b)           Right to Grant Licenses.  As of the Effective Date, AMAG has the
full legal right, power and authority to grant the license rights set forth in
Article 2;

 

(c)           Ownership of AMAG Technology.  As of the Effective Date, AMAG is
the sole and exclusive owner of the AMAG Technology, all of which is free and
clear of any liens, charges and encumbrances, and, to AMAG’s Best Knowledge, no
other Person has any claim of ownership whatsoever with respect to the AMAG
Technology or the Product;

 

(d)           AMAG Patents Not Invalid or Unenforceable.  As of the Effective
Date, the AMAG Patents listed on Exhibit C-1 exist, and the issued patents in
the AMAG Patents have not been held invalid or unenforceable, in whole or in
part, by a court or other governmental agency of competent jurisdiction;

 

(e)           Manufacturing Process Patent.  As of the Effective Date, Product
is produced materially in accordance with [***], would infringe the intellectual
property rights of any Third Party.

 

(f)            Legal Actions.  As of the Effective Date, (i) there are no
pending, or, to AMAG’s Best Knowledge,  threatened legal actions, nor has AMAG
received any written notice regarding any pending or threatened legal actions,
with respect to the AMAG Technology or the Product; and (ii) except as disclosed
to Takeda in writing prior to the Effective Date, AMAG has

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

53

--------------------------------------------------------------------------------


 

not received written notice regarding any other pending legal action which would
reasonably be expected to have a material adverse effect on the operations of
AMAG as a whole.

 

(g)           Patent Litigation. As of the Effective Date, AMAG has not received
written notice of any pending or threatened claims or litigation seeking to
invalidate any AMAG Patents or claiming that the practice of the AMAG Technology
infringes the intellectual property rights of any Third Party;

 

(h)           Third Party Agreements. As of the Effective Date, AMAG has not
breached in any material respect, any agreements with Third Parties to which
AMAG is a party existing as of the Effective Date relating to the Product;

 

(i)            Sufficiency of Licenses. As of the Effective Date, to AMAG’s Best
Knowledge,  AMAG Technology and the licenses granted by AMAG under Article 2 are
sufficient for Takeda to Develop, seek Regulatory Approvals, Commercialize and
Finish the Product in the Field in the Licensed Territory as contemplated by
this Agreement;

 

(j)            Provision of Information. AMAG has made available to Takeda the
AMAG Patents and, to AMAG’s Best Knowledge, all written information in AMAG’s
possession or Control as of the Effective Date requested by Takeda in writing
relating to the Development or Commercialization of the Products in the Field in
the Licensed Territory as contemplated by this Agreement;

 

(k)           Safety Data. As of the Effective Date, AMAG has provided Takeda
with the opportunity to review (i) any and all non-clinical safety data
regarding the Product that is in AMAG’s possession or Control and (ii) any and
all human subject safety data (life-threatening adverse drug experience, Serious
Adverse Drug Experience, Unexpected Adverse Drug Experience, Adverse Event,
Serious Adverse Event, Adverse Drug Reaction, Serious Adverse Drug Reaction,
Unexpected Adverse Drug Reaction, as each is defined in 21 CFR 312 and/or ICH
Guidance (ICH-E6)) regarding the Product that is in AMAG’s possession or
Control;

 

(l)            Conduct of Activities. As of the Effective Date, to AMAG’s Best
Knowledge, each of AMAG, its contractors and its consultants has conducted all
Development of Product and all Manufacturing of Product prior to the Effective
Date in accordance with: (i) all material provisions of applicable Laws;
(ii) the known or published standards of the FDA or other applicable Regulatory
Authorities in the Licensed Territory; (iii) the prevailing scientific standards
applicable to the conduct of such studies and activities in the Licensed
Territory; and (iv) applicable regulatory materials, where the failure to do so
would have a material adverse effect on the Development, Manufacturing and/or
Commercialization of the Products in the Field for the Licensed Territory as
contemplated by this Agreement;

 

(m)          Audit of Contractors. Prior to the Effective Date, AMAG has
conducted audits and/or assessments of its contract manufacturer organizations
and contract research organizations, which organizations are or have been
involved in activities with respect to the Product in accordance with the
prevailing pharmaceutical industry standards and, as of the Effective Date, to
AMAG’s Best Knowledge, there are no circumstances with respect to such

 

54

--------------------------------------------------------------------------------


 

organizations that could reasonably be expected to have a material adverse
effect on the Development, Manufacturing and/or Commercialization of the Product
in the Field for the Licensed Territory as contemplated by this Agreement;

 

(n)           Regulatory Authority Communications. As of the Effective Date, to
AMAG’s Best Knowledge, neither AMAG nor any officer, employee or agent of AMAG
has knowingly made an untrue statement of a material fact to any Regulatory
Authority in or outside the Licensed Territory with respect to the Product or
knowingly failed to disclose a material fact required to be disclosed to any
Regulatory Authority in or outside the Licensed Territory with respect to the
Product; and

 

(o)           Government Funding. As of the Effective Date, none of the United
States Government, any agency of the United States Government, any foreign
government, or any agency of a foreign government has provided funding or
support for any work performed in the conception or reduction to practice of any
AMAG Patents.

 

10.3        Covenants.

 

(a)           No Debarment.  In the course of the Development of the Product,
each Party shall not use, during the Term, any employee or consultant who has
been debarred by any Regulatory Authority, or, to such Party’s Best Knowledge,
is the subject of debarment proceedings by a Regulatory Authority.  Each Party
shall notify the other Party promptly upon becoming aware of any employee or
consultant who has been debarred or is the subject of debarment proceedings by
any Regulatory Authority.

 

(b)           Compliance.  Each Party and its Affiliates shall, to the extent
applicable to its performance hereunder, comply in all material respects with
all applicable Laws in the Development, Manufacture and Commercialization of the
Product for the Licensed Territory and performance of its obligations under this
Agreement, including the statutes, regulations and written directives of the
FDA, the EMA and any Regulatory Authority having jurisdiction in the Licensed
Territory, the FD&C Act, the Prescription Drug Marketing Act, the Federal Health
Care Programs Anti-Kickback Law, 42 U.S.C. 1320a-7b(b), the statutes,
regulations and written directives of Medicare, Medicaid and all other health
care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt
Practices Act of 1977, each as may be amended from time to time.

 

10.4        Disclaimer.  Takeda understands that the Product is the subject of
ongoing clinical research and development and that AMAG cannot assure the safety
or usefulness of the Product.  In addition, AMAG makes no warranties except as
set forth in this Article 10 concerning the AMAG Technology.

 

10.5        No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL

 

55

--------------------------------------------------------------------------------


 

PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1        Indemnification by AMAG.  AMAG shall defend, indemnify, and hold
Takeda and its Affiliates and their respective officers, directors, employees,
and agents (the “Takeda Indemnitees”) harmless from and against any and all
Third Party claims, suits, proceedings, damages, expenses (including court costs
and reasonable attorneys’ fees and expenses), and recoveries (collectively,
“Claims”) to the extent that such Claims arise out of, are based on, or result
from (a) the Development, storage, handling, Manufacture (unless and to the
extent liability for Manufacturing activities are covered by separate
indemnification pursuant to the Supply Agreement, which in such event will
control), distribution, use, promotion, sale, offer for sale, and importation of
Product by or on behalf of AMAG or its Affiliates or its or their distributors
(other than Takeda), licensees (other than Takeda), contract research
organizations, contract manufacturers or other Third Party service providers
(the “AMAG Group”), or (b) the breach of any obligation, representation,
warranty or covenant of AMAG in this Agreement, or (c) the willful misconduct or
negligent acts of AMAG, its Affiliates, or the officers, directors, employees,
or agents of AMAG or its Affiliates.  The foregoing indemnity obligation shall
not apply to the extent that (i) the Takeda Indemnitees fail to comply with the
indemnification procedures set forth in Section 11.3 and AMAG’s defense of the
relevant Claims is materially prejudiced by such failure, or (ii) any Claim
arises from, is based on, or results from any activity for which Takeda is
obligated to indemnify the AMAG Indemnitees under Section 11.2.

 

11.2        Indemnification by Takeda.  Takeda shall defend, indemnify, and hold
AMAG and its Affiliates and their respective officers, directors, employees, and
agents (the “AMAG Indemnitees”) harmless from and against any and all Claims to
the extent that such Claims arise out of, are based on, or result from (a) the
Development, storage, handling, Manufacture (unless and to the extent liability
for Manufacturing activities are covered by separate indemnification pursuant to
the Supply Agreement or the agreed upon terms and conditions, if any, governing
Takeda’s purchase of clinical supplies of the Product prior to the Parties’
execution of the Supply Agreement, which in such event will control),
distribution, use, promotion, sale, offer for sale, and importation of Product
by or on behalf of Takeda or its Affiliates or its or their sublicensees,
distributors, contract research organizations, contract manufacturers or other
Third Party service providers, or (b) the breach of any obligation,
representation, warranty or covenant of Takeda in this Agreement, or (c) the
willful misconduct or negligent acts of Takeda, its Affiliates, or the officers,
directors, employees, or agents of Takeda or its Affiliates.  The foregoing
indemnity obligation shall not apply to the extent that (i) the AMAG Indemnitees
fail to comply with the indemnification procedures set forth in Section 11.3 and
Takeda’s defense of the relevant Claims is materially prejudiced by such
failure, or (ii) any Claim arises from, is based on, or results from any
activity for which AMAG is obligated to indemnify the Takeda Indemnitees under
Section 11.1.

 

56

--------------------------------------------------------------------------------


 

11.3        Indemnification Procedures.  The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) in a reasonably timely
manner after learning of such Claim.  The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party’s
expense, in connection with the defense of the Claim for which indemnity is
being sought.  The Indemnified Party may participate in and monitor such defense
with counsel of its own choosing at its sole expense; provided, however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
Claim with counsel of its choice.  The Indemnifying Party shall not settle any
Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, unless the settlement involves only the
payment of money.  The Indemnified Party shall not settle any such Claim without
the prior written consent of the Indemnifying Party.  If the Indemnifying Party
does not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party as provided in this Article 11.

 

11.4        Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1 OR 11.2,
OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN
ARTICLE 12.

 

11.5        Insurance.  Each Party shall procure and maintain insurance or
self-insurance, including human clinical trial liability insurance and product
liability insurance, adequate to cover its obligations hereunder and consistent
with local statutory requirements and customary business practices of prudent
companies similarly situated at all times during which any Product is being
clinically tested in human subjects or commercially distributed or sold by such
Party. Each Party shall maintain such product liability insurance or
self-insurance for a period of [***] after the Term of this Agreement. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11.  Each Party shall provide the other Party with written evidence
of such insurance upon request.  Each Party shall provide the other Party with
written notice within thirty (30) days

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

57

--------------------------------------------------------------------------------


 

after the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other Party
hereunder.

 

ARTICLE 12

 

CONFIDENTIALITY

 

12.1        Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties during a period that is
the longer of (i) [***], each Party agrees that it shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement any Confidential Information furnished to
it by the other Party pursuant to this Agreement or the Mutual Confidentiality
Agreement between the Parties dated May 19, 2009, except for that portion of
such information or materials that the receiving Party can demonstrate by
competent written proof:

 

(a)           was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)           was disclosed to the receiving Party or its Affiliate by a Third
Party who has a legal right to make such disclosure; or

 

(e)           was independently discovered or developed by or on behalf of the
receiving Party or its Affiliate without the aid, application, or use of the
disclosing Party’s Confidential Information, as evidenced by a contemporaneous
writing.

 

12.2        Authorized Disclosure.  Each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following situations:

 

(a)           regulatory filings and other filings with Governmental
Authorities, including filings with the Securities and Exchange Commission or
other relevant exchange on which such Party is listed;

 

(b)           prosecuting or defending litigation;

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

58

--------------------------------------------------------------------------------


 

(c)           complying with applicable Laws;

 

(d)           disclosure to its employees, agents, consultants, and any bona
fide Third Party potential (sub)-licensees (including potential Third Party
partners) only on a need-to-know basis and solely as necessary in connection
with the performance of or as otherwise contemplated by this Agreement, provided
that in each case the recipient of such Confidential Information must agree to
be bound by similar obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 12 prior to any such
disclosure; and

 

(e)           disclosure of the material terms of this Agreement to any bona
fide potential investor, investment banker, acquiror, merger partner, licensees,
sublicensees or other potential or actual financial or commercial partner;
provided that in connection with such disclosure, the disclosing Party shall use
all reasonable efforts to inform each recipient of the confidential nature of
such Confidential Information and cause each recipient of such Confidential
Information to treat such Confidential Information as confidential.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause
(a) through (c) of this Section 12.2, it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use diligent
efforts to secure confidential treatment of such information.  In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.  Each Party will be responsible for any acts or omissions
of any Third Party to which such Party discloses Confidential Information in
accordance with this Section 12.2.

 

12.3        Publicity.

 

(a)           The Parties shall make a joint public announcement of the
execution of this Agreement in the form attached as Exhibit E, which shall be
issued at a time to be mutually agreed by the Parties.

 

(b)           After release of such press release, if either Party desires to
make a public announcement concerning the material terms of this Agreement, such
Party shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld.  A
Party commenting on such a proposed press release shall use Commercially
Reasonable Efforts to provide its comments, if any, within three (3) business
days after receiving the press release for review.  In addition, where required
by law or by the regulations of the applicable securities exchange upon which a
Party may be listed, such Party shall have the right to make a press release
announcing the achievement of each milestone under this Agreement as it is
achieved, and the achievements of Regulatory Approvals in the Licensed Territory
as they occur, subject only to the review procedure set forth in the preceding
sentence.  In relation to the other Party’s review of such an announcement, such
other Party may make specific, reasonable comments on such proposed press
release within the prescribed time for commentary, but shall not withhold its
consent to disclosure of the information that the relevant milestone has been
achieved and triggered a payment hereunder.  Neither Party shall be required to
seek the permission of the other Party to repeat any information regarding the
terms of this Agreement

 

59

--------------------------------------------------------------------------------


 

that has already been publicly disclosed by such Party, or by the other Party,
in accordance with this Section 12.3.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1        Term.  This Agreement shall become effective on the Effective Date
and, unless earlier terminated pursuant to this Article 13, shall remain in
effect on a Product-by-Product and on a country-by-country basis until the
cessation of all commercial sales of the Product in the Licensed Territory.

 

13.2        Unilateral Termination by Takeda.

 

(a)           Termination Notice.  Takeda may terminate this Agreement in its
entirety, following: (i) [***] consultation with AMAG followed by [***] prior
written notice, if such termination is effective prior to the First Commercial
Sale of the Product anywhere in the Licensed Territory, or (ii) [***]
consultation with AMAG followed by [***] prior written notice if such
termination is effective after the First Commercial Sale of the Product anywhere
in the Licensed Territory. Notwithstanding the foregoing, Takeda may terminate
this Agreement in its entirety, following [***] consultation with AMAG followed
by [***] prior written notice, if Takeda has determined in good faith that the
continued Development or Commercialization of the Product would not be in the
best interest of patient welfare.  In addition, Takeda may terminate this
Agreement on a country-by-country basis at any time after expiration of the
Royalty Term in a country by giving [***] prior written notice.

 

(b)           Effect of Unilateral Termination.  If Takeda terminates this
Agreement in its entirety pursuant to Section 13.2(a), then:

 

(i)            Takeda shall not, during such applicable notice period, take any
action that could reasonably be expected to have a material adverse impact on
the further Development and Commercialization of the Product in or outside the
Licensed Territory; provided, however, that Takeda shall have the right to take
any actions it deems reasonably necessary or appropriate to avoid any human
health or safety problems;

 

(ii)           Takeda shall be required to perform (and bear all costs and
expenses of) any outstanding obligations of Takeda that accrued prior to the
effective date of termination, but Takeda shall be released from any other
obligations after the effective date of termination, unless otherwise
specifically set forth in this Section 13.2;

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

60

--------------------------------------------------------------------------------


 

(iii)                            Takeda shall be responsible for any reasonable
and non-cancelable costs incurred by AMAG prior to the effective date of
termination in connection with its supply of Product to Takeda under this
Agreement or the Supply Agreement, provided, however, that upon receipt of
notice from Takeda, AMAG shall use Commercially Reasonable Efforts to minimize
such non-cancelable costs; and

 

(iv)                               the JSC shall coordinate the wind-down of
Takeda’s efforts under this Agreement, and the provisions of Section 13.6 shall
apply.

 

13.3                        Termination for Breach.  AMAG shall have the right
to terminate this Agreement upon written notice to Takeda for material breach by
Takeda of its obligations under this Agreement if, after receiving written
notice identifying such material breach, Takeda fails to cure such material
breach within [***] from the date of such notice (or within [***] in the event
such breach is solely based upon Takeda’s failure to pay any undisputed amounts
due AMAG hereunder); provided, however, that AMAG shall not have the right to
terminate this Agreement for Takeda’s breach of its obligations under
Section 4.7 to use Commercially Reasonable Efforts to conduct any Development
activities that Takeda assumes pursuant to Section 4.4(a)(ii), 4.4(b)(ii),
4.4(b)(iii) or 4.4(c)(iii). Takeda shall have the right to terminate this
Agreement upon written notice to AMAG for material breach by AMAG of its
obligations under this Agreement if, after receiving written notice identifying
such material breach, AMAG fails to cure such breach within [***] from the date
of such notice (or within [***] in the event such breach is solely based upon
AMAG’s failure to pay any undisputed amounts due Takeda hereunder). If a
material breach affects and relates only to one or more of [***], then such
termination right (a) shall be only with respect to the Region(s) affected by
such material breach or to which such material breach relates, [***], and
(b) shall be subject to any other express provisions of this Agreement providing
for notice and cure of a Party’s alleged breach hereunder. No payment or
agreement to pay under this Agreement (including those referred to as
nonrefundable or non-creditable) shall in any way preclude or limit the rights
of either Party to seek the full recovery of its damages or to seek equitable
relief for breach of this Agreement by the other Party.

 

13.4                        Termination for Patent Challenge.  AMAG shall have
the right to terminate this Agreement upon written notice to Takeda, effective
upon receipt, if (a) Takeda or any of its Affiliates, directly or indirectly:
(i) initiates or requests an interference, opposition proceeding or request for
ex parte or inter parties reexamination with respect to any AMAG Patent, or
(ii) makes, files or maintains any claim, demand, lawsuit or cause of action to
challenge the validity or enforceability of any an AMAG Patent (each, a “Patent
Challenge”), or (b) a sublicensee of Takeda (or an Affiliate of such
sublicensee) undertakes a Patent Challenge and Takeda fails to terminate the
applicable sublicenses in accordance with Section 2.1(c), provided that for any
such proceeding that can be terminated by Takeda after initiation, AMAG provides
Takeda with

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

61

--------------------------------------------------------------------------------


 

a notice of termination at least [***] prior to such termination and Takeda does
not within such [***] period withdraw and terminate such Patent Challenge. If
Takeda or its Affiliates or sublicensees withdraw such Patent Challenge and such
proceeding is terminated within such [***] period, then AMAG shall have no right
to terminate under this Section 13.4.

 

13.5                        Termination for Bankruptcy.  A Party may terminate
this Agreement in its entirety upon written notice to the other Party upon or
after the time that such other Party makes a general assignment for the benefit
of creditors, files an insolvency petition in bankruptcy, petitions for or
acquiesces in the appointment of any receiver, trustee or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization, adjustment of debt, dissolution,
liquidation or any other similar proceeding for the release of financially
distressed debtors or becomes a party to any proceeding or action of the type
described above and such proceeding or action remains un-dismissed or un-stayed
for a period of more than [***].

 

 

13.6                        AMAG Rights upon Termination of the Agreement.  Upon
the early termination of this Agreement by Takeda under Section 13.2(a), by
either Party under Section 13.3 due to the other Party’s material uncured
breach, or by AMAG under Section 13.4 for Patent Challenge, the following shall
apply (in addition to any other rights and obligations under Section 13.2, 13.3
or 13.4 or otherwise under this Agreement with respect to such termination). For
the avoidance of doubt, in case of termination for a particular Region(s), the
following provisions shall apply solely for such Region(s):

 

(a)                                  Regulatory Materials; Data; Trademarks.  To
the extent permitted by applicable Laws, Takeda shall transfer and assign to
AMAG all Regulatory Materials, Regulatory Approvals, and related data relating
to the Product existing as of the date of such termination throughout the
Licensed Territory as and to the extent owned or Controlled by Takeda, and shall
assign to AMAG all of its right, title and interest in the New Product Marks.

 

(b)                                  Takeda License.  Takeda hereby grants to
AMAG, effective only in event of such termination, an exclusive, irrevocable,
transferable, royalty-free license, with the right to grant multiple tiers of
sublicenses, under the Takeda Technology existing and actually used and applied
as of the date of such termination to Develop, make, have made, use, sell, offer
for sale, have sold, import and otherwise Commercialize the Product in the
Licensed Territory, which license shall be effective as of the date of such
termination.

 

(c)                                  Transition Assistance.  For one (1) year
following the effective date of such termination, Takeda shall provide such
assistance, [***] as may be reasonably necessary or useful for AMAG to commence
or continue Developing, Manufacturing or Commercializing Product in the Licensed
Territory, to the extent Takeda is then performing or having performed

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

62

--------------------------------------------------------------------------------


 

such activities, including transferring or amending as appropriate, upon request
of AMAG, any agreements or arrangements with Third Party vendors to Develop,
Manufacture, distribute or sell Product in the terminated Regions of the
Licensed Territory. To the extent that any such contract between Takeda and a
Third Party is not assignable to AMAG, then Takeda shall reasonably cooperate
with AMAG to arrange to continue to provide such services from such entity for
so long as may be reasonably necessary to transition such services, provided,
however, this cooperation shall not be construed as an obligation and/or promise
of Takeda to ensure that any new arrangement between AMAG and a Third Party
vendor is established. In addition, upon any termination of this Agreement under
Section 13.2(a), Takeda shall pay its share (if any) of costs for (i) the
completion of any ongoing clinical trial of the Product to the extent such costs
are incurred for those patients already enrolled in the trial at the time of
giving the termination notice and (ii) uncancellable obligations incurred to
Third Parties as a direct result of cancellation of such trial.

 

13.7                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by AMAG are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code. The Parties agree that Takeda, as the licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
AMAG under the U.S. Bankruptcy Code, Takeda shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in Takeda’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon Takeda’s written request
therefor, unless AMAG elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under clause (a), following the rejection
of this Agreement by AMAG upon written request therefor by Takeda.

 

13.8                        Survival.  The following provisions shall survive
any expiration or termination of this Agreement for the period of time
specified: Sections 2.2(b), 2.6, 5.1(b), 8.9, 9.1, 9.2, 10.5, 13.2(b), 13.6,
13.8, 14.3, 14.4, 14.5, 14.6 and 14.7 and Articles 11, 12, 15 and 16. For
clarity and notwithstanding anything to the contrary in the Agreement,
termination of this Agreement shall be in addition to, and shall not prejudice,
the Parties’ remedies at law or in equity, including the Parties’ ability to
receive legal damages and/or equitable relief with regard to any breach of this
Agreement, regardless of whether or not such breach was the reason for the
termination.

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder. It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation. To accomplish this objective, the Parties agree to follow
the procedures set forth in

 

63

--------------------------------------------------------------------------------


 

this Article 14 to resolve any controversy or claim arising out of, relating to
or in connection with any provision of this Agreement, if and when a dispute
arises under this Agreement.

 

14.2                        Referred from JSC.

 

(a)                                  General.  With respect to disputes arising
from matters delegated to the JSC pursuant to the terms of Article 3, either
Party may, by written notice to the other Party, have such dispute referred to
each Party’s Designated Executive for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. If the
Designated Executives are not able to resolve such dispute within such thirty
(30) day period, then if such dispute does not relate to a matter described in
Section 14.2(b), either Party may at any time thereafter pursue any legal or
equitable remedy available to it in accordance with this Article 14.

 

(b)                                  Specific Decision-Making Rights.  If the
Designated Executives of the Parties are not able to resolve a dispute within
the thirty (30) day period described above, and the matter is related to one of
the areas listed below as delegated to the JSC, then AMAG or Takeda, as the case
may be, shall have the unilateral right to cast the deciding vote for the JSC as
provided below. Except as otherwise provided in subsections (i) or (ii) below,
neither Party (including its JDC and JSC members and Designated Executive) shall
have the right to change the Development Plan with respect to the Initial
Studies, including their scope and time schedules, without the other Party’s
prior written consent, not to be unreasonably withheld.

 

(i)                                    AMAG Decisions.  The Designated Executive
of AMAG shall have the right to make the final decision with respect to the
following: [***] and (4) the Commercialization of the Product outside the
Licensed Territory. Notwithstanding the foregoing, the Designated Executive of
AMAG shall not make any decision (without obtaining the prior written consent of
Takeda not to be unreasonably withheld) that [***]. In addition, nothing in this
Section 14.2(b) shall (X) be construed to limit AMAG’s ability to carry out
day-to-day decisions related to its Development activities as set forth in the
Development Plan, or (Y) limit AMAG’s compliance with applicable Laws, reporting
requirements to Regulatory Authorities or its internal policies or decisions
regarding matters affecting the health, safety or welfare of a patient.

 

(ii)                                Takeda Decisions.  The Designated Executive
of Takeda shall have the right to make the final decision with respect to any
matters not listed in subsection (i) above, including matters involving: [***].
Notwithstanding the foregoing, the Designated Executive of Takeda shall not make
any decision (without obtaining the prior written consent of AMAG not to be
unreasonably withheld) that [***]. In addition, nothing in this
Section 14.2(b) shall limit Takeda’s compliance with applicable Laws, reporting
requirements to Regulatory Authorities or its internal policies or decisions
regarding matters affecting the health, safety or welfare of a patient.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

64

--------------------------------------------------------------------------------


 

14.3                        Arising Between the Parties. Except as provided in
Section 14.2, with respect to all other disputes arising between the Parties and
not from the JSC, including any alleged failure to perform or breach of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, if the Parties are unable to resolve such dispute within thirty (30)
days after such dispute is first identified by either Party in writing to the
other, the Parties shall refer such dispute to the Designated Executive for each
Party for attempted resolution by good faith negotiations within thirty (30)
days after such notice is received. If any such dispute is not resolved by such
Designated Executives within such period, either Party may at any time
thereafter invoke the provisions of Section 14.4.

 

14.4                        ADR.

 

(a)                                  Any dispute, controversy or claim arising
out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement that is not resolved pursuant to Section 14.3, except for matters
subject to Section 14.2 or a dispute, claim or controversy under Section 14.5,
shall be resolved by the Alternative Dispute Resolution (“ADR”) provisions set
forth in Exhibit F attached hereto, the result of which shall be binding upon
the Parties. The Parties shall have the right to be represented by counsel in
such a proceeding.

 

(b)                                  Survivability.  Any duty to engage in ADR
under this Agreement shall remain in effect and be enforceable after termination
of this Agreement for any reason.

 

14.5                        Patent and Trademark Disputes.  Any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patents or trademarks covering the manufacture, use,
importation, offer for sale or sale of Products shall be submitted to a court of
competent jurisdiction in the country in which such patent or trademark rights
were granted or arose.

 

14.6                        Injunctive Relief.  Nothing herein may prevent
either Party from seeking a preliminary injunction or temporary restraining
order or other equitable remedy if necessary to protect the interests of such
Party or to preserve the status quo pending the arbitration proceeding,
including preservation of Confidential Information.

 

14.7                        WAIVER OF RIGHT TO JURY TRIAL.  In connection with
the Parties’ rights under Sections 14.5 and 14.6, EACH PARTY, TO THE EXTENT
PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER
APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 15

 

STANDSTILL

 

15.1                        Standstill Agreement.  During the [***] (the
“Standstill Period”), none of Takeda, Takeda’s Affiliates, nor any of their
respective directors, officers, employees, agents or representatives (provided
such person is acting on behalf of Takeda or is in possession of Confidential
Information of AMAG) will, in any manner, directly or indirectly, without the
prior express written consent of AMAG:

 

(a)                                  acquire, offer to acquire or agree to
acquire, alone or in concert with any other Person, by purchase, tender offer,
exchange offer, agreement or business combination or any other manner: (i) more
than [***] of the beneficial ownership of any securities of AMAG or any
securities of any Affiliate of AMAG; or (ii) any assets of AMAG or any assets of
any Affiliate of AMAG other than non-material acquisitions in the ordinary
course of business;

 

(b)                                  initiate, participate in or enter into any
merger, business combination, recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction involving AMAG or any Affiliate
of AMAG, or involving any securities or assets of AMAG or any securities or
assets of any Affiliate of AMAG;

 

(c)                                  “solicit” “proxies” (as those terms are
used in the proxy rules of the Securities and Exchange Commission) or consents
with respect to any securities of AMAG;

 

(d)                                  form, join or participate in a Group with
respect to the beneficial ownership of any securities of AMAG;

 

(e)                                  act, alone or in concert with others, to
seek to control or influence the management, board of directors or policies of
AMAG;

 

(f)                                    take any action that would reasonably be
expected to require AMAG to make a public announcement regarding any of the
types of matters set forth in clause (a), (b), (c) or (d) of this Section 15.1;

 

(g)                                 agree, offer to take, propose, assist,
induce or encourage any other Person to take, publicly or otherwise, any action
of the type referred to in clause (a), (b), (c), (d), (e) or (f) of this
Section 15.1;

 

(h)                                 enter into any discussions, negotiations,
arrangements or agreements with any other Person relating to any of the
foregoing; or

 

(i)                                    request or propose that AMAG or any of
AMAG’s representatives amend, waive or consider the amendment or waiver of any
of the provisions set forth in this Section 15.1.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

66

--------------------------------------------------------------------------------


 

15.2                        Exceptions to Standstill.

 

(a)                                  Notwithstanding the foregoing restrictions,
the provisions of Section 15.1 shall not apply to:

 

(i)                                    the exercise by Takeda of any of its
rights under this Agreement;

 

(ii)                                the exercise by Takeda as an AMAG
stockholder, if applicable, of any voting rights available to AMAG stockholders
generally pursuant to any transaction described Section 15.1(a)(ii) or
(b) above, provided that Takeda has not then either directly, indirectly, or as
a member of a Group made, effected, initiated or caused such transaction to
occur;

 

(iii)                            any activity by Takeda after AMAG has made any
public announcement of its intent to solicit or engage in any transaction which
would result in a Change of Control of AMAG, or after any such Change of Control
of AMAG shall have occurred;

 

(iv)                               making any communication to AMAG executive
management on a confidential basis that Takeda would be interested in engaging
in discussions with AMAG that could result in a negotiated transaction described
in Section 15.1(a) or (b) so long as Takeda does not propose any such
transaction without AMAG’s prior consent.

 

(v)                                   any investment by Takeda or an Affiliate
of Takeda in third-party mutual funds or other similar passive investment
vehicles that hold interests in securities of AMAG or any of its Affiliates (and
any such interests in securities shall not be taken into account for the purpose
of Section 15.1(a)), provided that the provisions of this clause (v) shall apply
with respect to any such fund or vehicle only for so long as such fund or
vehicle satisfies the requirements of paragraphs (i) and (ii) of
Rule 13d-1(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended, with respect to any AMAG securities held by such fund or vehicle; or

 

(vi)                               Takeda’s engagement and/or discussions with
legal, accounting, or financial advisors for the limited purposes of evaluating
any of the transactions contemplated in subparagraphs (a), (b), (c), (d), (e) or
(f) of Section 15.1.

 

(b)                                  Except as provided in Section 15.3 below,
the restrictions of Section 15.1 no longer shall be applicable in the event of
the occurrence of any of the following:

 

(i)                                    AMAG enters into a definitive written
merger, sale or other business combination agreement pursuant to which fifty
percent (50%) or more of the outstanding common stock of AMAG would be converted
into cash or securities of another Person or Group or, immediately after the
consummation of such transaction, fifty percent (50%) or more of the then
outstanding common stock of AMAG would be owned by Persons other than the
holders of common stock of AMAG immediately prior to the consummation of such
transaction, or which would result in all or substantially all of AMAG’s assets
being sold to any Person or Group;

 

67

--------------------------------------------------------------------------------


 

(ii)                                AMAG becomes the subject of any bankruptcy,
insolvency or similar proceeding (except for an involuntary proceeding that is
dismissed within sixty (60) days);

 

(iii)                            AMAG engages in the public solicitation of one
(1) or more Third Party bids for any transaction which would result in a Change
of Control of AMAG.

 

AMAG shall inform Takeda in writing within 48 hours after the occurrence of any
of the foregoing events listed in this Section 15.2(b).

 

15.3                        Reinstatement of Standstill. The provisions of
Section 15.1 shall again be applicable if: (a)  AMAG or such Third Party, Person
or Group, as applicable, terminates or announces its intent not to proceed with
any transaction referred to in Sections 15.2(a)(iii) and 15.2(b)(i) or
(iii) above, as applicable, or, in the case of Section 15.2(b)(ii) above, AMAG
shall cease to be the subject of any such bankruptcy, insolvency or similar
proceeding, as applicable; and (b) either (1) Takeda has not made any public
announcement of its intent to acquire AMAG, or (2) in the event such a public
announcement has been made by Takeda, Takeda has terminated or announced its
intent to terminate such transaction.

 

15.4                        Most Favored Nations Treatment. If, during the
Standstill Period, AMAG enters into any development and commercialization
agreement with a Third Party that is similar in size and scope to this Agreement
(the “Third Party Agreement”), which does not contain provisions restricting the
activities of such Third Party that, taken as a whole (the “Third Party
Standstill Provisions”), are at least as onerous to the Third Party as the
provisions of Section 15.1, then, upon the effective date of the Third Party
Agreement, the provisions of Section 15.1 shall automatically be deemed modified
without further action so as to conform to the Third Party Standstill
Provisions. For the avoidance of doubt, the Parties agree that if the Third
Party Agreement contains no standstill provision, Article 15 shall terminate in
its entirety upon the effective date of the Third Party Agreement.

 

The expiration of the Standstill Period will not terminate or otherwise affect
any other provisions of this Agreement.

 

ARTICLE 16

 

MISCELLANEOUS

 

16.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits and Schedules hereto, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter hereof; provided, that the Mutual
Confidentiality Agreement between the Parties dated May 19, 2009 (the “CDA”)
shall continue in full force and effect in accordance with its terms. There are
no covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth

 

68

--------------------------------------------------------------------------------


 

herein and in the CDA. No subsequent alteration, amendment, change or addition
to this Agreement shall be binding upon the Parties unless reduced to writing
and signed by an authorized officer of each Party.

 

16.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting force majeure continues and
the nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances). If a force majeure persists for more
than [***], then the Parties will discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure.

 

16.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 16.3, and shall be deemed to have been
given for all purposes (a) when received, if hand-delivered or sent by a
reputable courier service, or (b) five (5) business days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.

 

If to AMAG:

 

AMAG Pharmaceuticals, Inc.

 

 

100 Hayden Ave.

 

 

Lexington, MA 02421

 

 

USA

 

 

Attn: General Counsel

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

69

--------------------------------------------------------------------------------


 

With a copy to:

 

Cooley Godward Kronish LLP

 

 

One Freedom Square

 

 

Reston Town Center

 

 

11951 Freedom Drive

 

 

Reston, VA 201910-565

 

 

Attn: Kenneth J. Krisko, Esq.

 

 

 

If to Takeda:

 

Takeda Pharmaceutical Company Limited

 

 

1-1, Doshomachi 4-chome, Chuo-ku, Osaka, 540-8645, Japan

 

 

Attn: General Manager, Global Licensing and Business Development Department

 

 

 

With copies to:

 

Takeda Pharmaceutical Company Limited

 

 

1-1, Doshomachi 4-chome, Chuo-ku, Osaka, 540-8645, Japan

 

 

Attn: General Manager, Legal Department

 

 

 

 

 

Takeda Pharmaceuticals International Inc.

 

 

One Takeda Parkway

 

 

Deerfield, IL 60015

 

 

Attn: Vice President, Global Licensing and Business Development

 

 

 

 

 

Takeda Pharmaceuticals North America, Inc.

 

 

One Takeda Parkway

 

 

Deerfield, IL 60015

 

 

Attention: General Counsel

 

16.4                        No Strict Construction; Headings.  This Agreement
has been prepared jointly by the Parties and shall not be strictly construed
against either Party. Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision. The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section. Except where the context otherwise requires, the
use of any gender shall be applicable to all genders, and the word “or” is used
in the inclusive sense (and/or). The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

 

16.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may make such an assignment without
the other Party’s consent to its Affiliates or to a Third Party successor to
substantially all of the business of such Party in connection with a Change of
Control of such Party (such Third Party, an “Acquiror”). Any successor or
assignee of rights and/or obligations permitted hereunder shall, in writing to
the other Party, expressly

 

70

--------------------------------------------------------------------------------


 

assume performance of such rights and/or obligations. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by either Party in violation of the terms of this
Section 16.5 shall be null, void and of no legal effect. A “Change of Control”
of a Party shall occur if: (i) any Third Party acquires directly or indirectly
the beneficial ownership of any voting security of such Party, or if the
percentage ownership of such person or entity in the voting securities of such
Party is increased through stock redemption, cancellation or other
recapitalization, and immediately after such acquisition or increase such Third
Party is, directly or indirectly, the beneficial owner of voting securities
representing more than fifty percent (50%) of the total voting power of all of
the then-outstanding voting securities of such Party; (ii) a merger,
consolidation, recapitalization, or reorganization of such Party is consummated,
other than any such transaction which would result in stockholders or equity
holders of such Party or an Affiliate of such Party immediately prior to such
transaction owning at least fifty percent (50%) of the outstanding securities of
the surviving entity (or its parent entity) immediately following such
transaction; or (iii) the stockholders or equity holders of such Party approve a
plan of complete liquidation of such Party, or an agreement for the sale or
disposition by such Party of all or a substantial portion of such Party’s
assets, other than to an Affiliate.

 

16.6                        Performance by Affiliates.  Each Party may discharge
any obligations and exercise any right hereunder through any of its Affiliates.
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. Any breach
by a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

16.7                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

16.8                        Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof. The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

16.9                        No Waiver.  Any delay in enforcing a Party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of such Party’s rights to the future enforcement
of its rights under this Agreement, except with respect to an express written
and signed waiver relating to a particular matter for a particular period of
time.

 

16.10                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way. Nothing herein shall be

 

71

--------------------------------------------------------------------------------


 

construed to create the relationship of partners, principal and agent, or
joint-venture partners between the Parties.

 

16.11                 English Language; Governing Law.  This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any dispute regarding, the terms of this Agreement. This Agreement and
all disputes arising out of or related to this Agreement or any breach hereof
shall be governed by and construed under the laws of the State of New York,
United States of America, without giving effect to any choice of law principles
that would require the application of the laws of a different state.

 

16.12                 Counterparts.  This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

AMAG PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Yasuchika Hasegawa

 

By:

/s/ Brian J.G. Pereira, M.D.

 

 

Name:

Yasuchika Hasegawa

Name:

Brian J.G. Pereira, M.D.

 

 

Title:

President and Chief Executive Officer

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

Product Description

Exhibit B

Licensed Territory

Exhibit C-1

AMAG Patents

Exhibit C-2

Takeda Patents

Exhibit D

AMAG House Marks and AMAG Product Marks

Exhibit E

Joint Press Release

Exhibit F

Dispute Resolution

 

 

Schedules

 

 

Schedule 4.4(a)

Initial Studies

Schedule 4.4(b)

U.S. Studies and Pediatric Studies

Schedule 5.1

Clinical Trials of the Product

Schedule 7.2

Supply Agreement Terms

Schedule 7.3

Second Source Plan

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
PRODUCT DESCRIPTION

 

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
LICENSED TERRITORY

 

Part I (Europe)

 

Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain,
Sweden, United Kingdom, Norway, Iceland and Switzerland

 

Part II (Asia Pacific)

 

Australia, Brunei, Cambodia, Fiji, Indonesia, Kiribati, North Korea, South
Korea, Laos, Malaysia, Marshall Islands, Federated States of Micronesia, Nauru,
New Zealand, Palau, Papua New Guinea, Philippines, Samoa, Singapore, Solomon
Islands, Thailand, Timor-Leste, Tonga, Tuvalu, Vanuatu, Vietnam, American Samoa,
Guam and Northern Mariana Islands

 

Part III (CEE)

 

Albania, Croatia, Bosnia and Herzegovina, Serbia, Montenegro and Macedonia

 

Part IV (CIS)

 

Georgia, Armenia, Azerbaijan, Belarus, Kazakhstan, Kyrgyzstan, Moldova, Russia,
Tajikistan, Turkmenistan, Ukraine and Uzbekistan

 

Party V

 

Canada, India and Turkey

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1
AMAG PATENTS

 

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2
TAKEDA PATENTS

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT D
AMAG HOUSE MARKS AND AMAG PRODUCT MARKS

 

AMAG HOUSE MARKS

 

AMAG PHARMACEUTICALS and all formulations of this name, including any stylized
representation of the letter “A”

 

AMAG PRODUCT MARKS

 

FERAHEME, PROHEMA, PROHEME, WELFEROX and ZENFEROX

 

MARK

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT
STATUS

FERAHEME

 

Canada

 

Application No. 1422447

 

Filed 12/19/08, Allowed 1/15/10

FERAHEME

 

European Union

 

Registration No. 7480916

 

Filed 12/19/08, Registered 6/9/09

FERAHEME

 

India

 

Application No. 1766038

 

Filed 12/19/08

FERAHEME

 

Switzerland

 

Registration No. 586630

 

Filed 12/19/08, Registered 5/15/09

 

--------------------------------------------------------------------------------


 

EXHIBIT E
JOINT PRESS RELEASE

 

AMAG Pharmaceuticals and Takeda Pharmaceutical Company Announce Strategic
Collaboration for Feraheme® in All Therapeutic Indications in Select Ex-US
Territories, Including Europe

 

LEXINGTON, MA and Osaka, Japan (April 1, 2010) — AMAG Pharmaceuticals, Inc.
(NASDAQ: AMAG) and Takeda Pharmaceutical Company Limited (TSE: 4502) today
jointly announced that the companies have entered into a license, development
and commercialization agreement related to Feraheme® (ferumoxytol) Injection for
intravenous (IV) use in all therapeutic indications.

 

Agreement Highlights

 

·                  Takeda receives an exclusive license to Feraheme for all
therapeutic applications in 5 regions, including Europe, Canada, Turkey, the
Commonwealth of Independent States and Asia Pacific countries, excluding Japan,
China and Taiwan.

·                  AMAG receives a $60 million upfront payment and is eligible
to receive up to $220 million in development and commercial milestones. 
Additionally, AMAG will receive tiered, double-digit royalties based on net
sales of Feraheme in the licensed territories.

·                  AMAG will execute and fund the global clinical development of
Feraheme in all potential therapeutic indications.  AMAG will also be initially
responsible for the filing of regulatory applications for Feraheme in Europe and
Canada, with Takeda responsible for the regulatory filings in all other regions
covered by the agreement. Takeda will eventually hold all marketing
authorizations in the licensed territories.

·                  Takeda will be responsible for commercializing Feraheme in
all regions included in the licensed territories.

 

“One of our primary goals is to expand the reach of Feraheme to patients around
the world with iron deficiency anemia,” said Brian J.G. Pereira, MD, President
and Chief Executive Officer of AMAG Pharmaceuticals, Inc.  “Takeda’s global
presence, their pipeline that includes complementary products to Feraheme and
their strength in the marketing and commercialization of therapeutics across
many specialties where iron deficiency anemia is present makes them the ideal
partner for Feraheme.”

 

“This partnership provides an exciting opportunity to combine AMAG’s unique
development abilities with Takeda’s global commercialization capabilities,” said
Alan MacKenzie, Executive Vice President, International Operations & CEO, Takeda
Pharmaceuticals International, Inc. “Takeda is poised to maximize Feraheme’s
entry into the selected countries following approval.”

 

--------------------------------------------------------------------------------


 

Currently, Feraheme is approved in the United States for the treatment of iron
deficiency anemia (IDA) in adult patients with chronic kidney disease. AMAG
plans to submit a marketing authorization application to the European Medicines
Agency (EMA) for Feraheme for the treatment of IDA in adult patients with
chronic kidney disease in Europe in mid-2010. Additionally, AMAG plans to
initiate a broad global registrational program for Feraheme for the treatment of
IDA regardless of the underlying cause in mid-2010.

 

AMAG Conference Call and Webcast Access

 

AMAG Pharmaceuticals, Inc. will host a webcast and conference call today at
8:00 a.m. ET to discuss this announcement.

 

To access the conference call via telephone, please dial (877) 412-6083 from the
United States or (702) 495-1202 for international access.  A telephone replay
will be available from approximately 11:00 a.m. ET on April 1, 2010 through
midnight April 2, 2010.  To access a replay of the conference call, dial (800)
642-1687 from the United States or (706) 645-9291 for international access.  The
passcode for the live call and the replay is 64493010.

 

The call will be webcast with slides and accessible through the Investors
section of the Company’s website at www.amagpharma.com.  The webcast replay will
be available from approximately 11:00 a.m. ET on April 1, 2010 through midnight
April 15, 2010.

 

About AMAG Pharmaceuticals, Inc.

 

AMAG Pharmaceuticals, Inc. is a biopharmaceutical company that utilizes its
proprietary technology for the development and commercialization of a
therapeutic iron compound to treat iron deficiency anemia and novel imaging
agents to aid in the diagnosis of cancer and cardiovascular disease.  On
June 30, 2009, AMAG received approval from the U.S. Food and Drug Administration
to market Feraheme® (ferumoxytol) Injection for intravenous (IV) use for the
treatment of iron deficiency anemia in adult chronic kidney disease patients. 
For additional company and product information, please visit www.amagpharma.com.

 

About Takeda

 

Located in Osaka, Japan, Takeda is a research-based global company with its main
focus on pharmaceuticals. As the largest pharmaceutical company in Japan and one
of the global leaders of the industry, Takeda is committed to striving toward
better health for individuals and progress in medicine. Additional information
about Takeda is available through its corporate website, www.takeda.com.

 

--------------------------------------------------------------------------------


 

Forward Looking Statements Related to AMAG

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 and other federal securities
laws. Any statements contained herein which do not describe historical facts,
including but not limited to, statements regarding our plans to submit a market
authorization application for Feraheme for the treatment of IDA in chronic
kidney disease patients in the European Union and the timing of such submission
and our plans to initiate a broad global registrational program for Feraheme for
the treatment of IDA regardless of the underlying cause and the timing of such
program initiation, the fact that Takeda will eventually hold all Marketing
Authorization applications in the licensed territories, and our obligations
under the agreement with Takeda are forward looking statements which involve
risks and uncertainties that could cause actual results to differ materially
from those discussed in such forward looking statements. Such risks and
uncertainties include: (1) uncertainties regarding our ability to successfully
and timely complete our clinical development programs and obtain regulatory
approval for Feraheme and compete in the intravenous iron replacement market
outside of the U.S., (2) the fact that we have limited experience developing and
commercializing a pharmaceutical product on our own or with a partner like
Takeda, particularly outside of the U.S., (3) uncertainties regarding our
ability to ensure favorable coverage, pricing and reimbursement for Feraheme,
(4) uncertainties regarding our ability to manufacture Feraheme,
(5) uncertainties relating to our patents and proprietary rights, (6) the fact
that significant safety or drug interaction problems could arise with respect to
Feraheme, and (7) other risks identified in our Securities and Exchange
Commission filings, including our Annual Report on Form 10-K for the year ended
December 31, 2009. We caution you not to place undue reliance on any
forward-looking statements, which speak only as of the date they are made. We
disclaim any obligation to publicly update or revise any such statements to
reflect any change in expectations or in events, conditions or circumstances on
which any such statements may be based, or that may affect the likelihood that
actual results will differ from those set forth in the forward-looking
statements.

 

Important Safety Information about Feraheme

 

Feraheme is indicated for the treatment of iron deficiency anemia in adult
patients with chronic kidney disease. Feraheme is contraindicated in patients
with evidence of iron overload, known hypersensitivity to Feraheme or any of its
components, and patients with anemia not caused by iron deficiency.

 

In clinical studies, serious hypersensitivity reactions were reported in 0.2%
(3/1,726) of subjects receiving Feraheme. Other adverse reactions potentially
associated with hypersensitivity (e.g., pruritus, rash, urticaria or wheezing)
were reported in 3.7% (63/1,726) of subjects. Patients should be observed for
signs and symptoms of hypersensitivity for at least 30 minutes following
Feraheme injection and the drug should only be administered when personnel and
therapies are

 

--------------------------------------------------------------------------------


 

readily available for the treatment of hypersensitivity reactions.  1.9%
(33/1,726) of Feraheme-treated subjects experienced hypotension. Please monitor
for signs and symptoms of hypotension following each Feraheme injection.
Excessive therapy with parenteral iron can lead to excess storage of iron with
the possibility of iatrogenic hemosiderosis. Patients should be regularly
monitored for hematologic response during parenteral iron therapy, noting that
lab assays may overestimate iron and transferrin bound iron values in the 24
hours after administration of Feraheme.  As a superparamagnetic iron oxide,
Feraheme may transiently affect magnetic resonance diagnostic imaging studies
for up to 3 months following the last Feraheme dose.  Feraheme will not affect
X-ray, (CT, PET, SPECT, ultrasound, or nuclear imaging.

 

In clinical trials, the most commonly occurring adverse reactions in Feraheme
treated patients versus oral iron treated patients reported in > 2% of chronic
kidney disease patients were diarrhea (4.0% vs. 8.2%), nausea (3.1% vs. 7.5%),
dizziness (2.6% vs. 1.8%), hypotension (2.5% vs. 0.4%), constipation (2.1% vs.
5.7%) and peripheral edema (2.0% vs. 3.2%). In clinical trials, adverse
reactions leading to treatment discontinuation and occurring in 2 or more
Feraheme-treated patients included hypotension, infusion site swelling,
increased serum ferritin level, chest pain, diarrhea, dizziness, ecchymosis,
pruritus, chronic renal failure, and urticaria.

 

Feraheme is a registered trademark of AMAG Pharmaceuticals, Inc.

 

AMAG Pharmaceuticals Contacts:

 

Amy Sullivan:  +1-617-498-3303

 

Carol Miceli:  +1-617-498-3361

 

Takeda Pharmaceuticals Contacts:

 

Seizo Masuda:  +81 3 3278 2037

 

Nick Francis:  +44 20 3116 8861

 

###

 

--------------------------------------------------------------------------------


 

EXHIBIT F
DISPUTE RESOLUTION

 

All references to “days” in this ADR provision are to calendar days.

 

1.                                      To begin an ADR proceeding, a Party
shall provide written notice to the other Party of the issues to be resolved by
ADR.  Within [***] after its receipt of such notice, the other Party may, by
written notice to the Party initiating the ADR, add additional issues to be
resolved within the same ADR.

 

2.                                      Within twenty-one (21) days following
receipt of the original ADR notice, the Parties shall select a mutually
acceptable panel of three (3) neutrals to preside in the resolution of any
disputes in this ADR proceeding.  If the Parties are unable to agree on a
mutually acceptable panel of three (3) neutrals within such period, either Party
may request the President of the International Institute for Conflict Prevention
and Resolution (“CPR”), 575 Lexington Avenue, 21st floor New York, New York
10022, to select a panel of three (3) neutrals pursuant to the following
procedures:

 

(a)                                  The CPR shall submit to the Parties a list
of not less than nine (9) candidates within [***] after receipt of the request,
along with a Curriculum Vitae for each candidate.  No candidate shall be an
employee, director, or shareholder of either Party or any of their Affiliates.

 

(b)                                  Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(c)                                  Each Party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within [***] following receipt of the list
of candidates.  If a Party believes a conflict of interest exists regarding any
of the candidates, that Party shall provide a written explanation of the
conflict to the CPR along with its list showing its order of preference for the
candidates.  Any Party failing to return a list of preferences on time shall be
deemed to have no order of preference.

 

(d)                                  If the Parties collectively have identified
fewer than four (4) candidates deemed to have conflicts, the CPR immediately
shall designate as the panel of three (3) neutrals the three candidates for whom
the Parties collectively have indicated the greatest preference.  If a tie
should result between two candidates, the CPR may designate either candidate. 
If the Parties collectively have identified four (4) or more candidates deemed
to have conflicts, the CPR shall review the explanations regarding conflicts
and, in its sole discretion, may either (i) immediately designate

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

as the neutral the candidate for whom the Parties collectively have indicated
the greatest preference, or (ii) issue a new list of not less than nine
(9) candidates, in which case the procedures set forth in subparagraphs 2(a) -
2(d) shall be repeated.

 

3.                                      No earlier than [***] after selection,
the panel shall hold a hearing to resolve each of the issues identified by the
Parties.  The ADR proceeding shall take place at a location agreed upon by the
Parties.  If the Parties cannot agree, the panel shall designate a location
other than the principal place of business of either Party or any of their
Affiliates.  Commencing on the date [***] after receipt of the initial ADR
notice described in paragraph 1 above, the Parties shall be entitled to engage
in reasonable discovery under procedures of the Federal Rules of Civil
Procedure; provided, however, that a party may not submit more than fifty (50)
written interrogatories or take more than six (6) depositions.  There shall not
be any, and the panel shall not permit any, discovery [***].  The panel shall
decide any disputes between the Parties related to discovery, including ruling
on reasonable requests to expedite discovery, taking into account the applicable
period of time for discovery.

 

4.                                      At least [***] prior to the hearing,
each Party shall submit the following to the other Party and the panel:

 

(a)                                  a copy of all exhibits on which such Party
intends to rely in any oral or written presentation to the panel;

 

(b)                                  a list of any witnesses such Party intends
to call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(c)                                  a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue.  The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed [***].

 

(d)                                  a brief in support of such Party’s proposed
rulings and remedies, provided that the brief shall not exceed [***].  This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

5.                                      The hearing shall be conducted on [***]
and shall be governed by the following rules:

 

(a)                                  Each Party shall be entitled to [***] of
hearing time to present its case.  The panel shall determine whether each Party
has had [***] to which it is entitled.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(b)                                  Each Party shall be entitled, but not
required, to make an opening statement, to present regular and rebuttal
testimony, documents or other evidence, to cross-examine witnesses, and to make
a closing argument.  Cross-examination of witnesses shall occur immediately
after their direct testimony, and cross-examination time shall be charged
against the Party conducting the cross-examination.

 

(c)                                  The Party initiating the ADR shall begin
the hearing and, if it chooses to make an opening statement, shall address not
only issues it raised but also any issues raised by the responding Party.  The
responding Party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR.  Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence, and closing arguments shall
proceed in the same sequence.

 

(d)                                  Except when testifying, witnesses shall be
excluded from the hearing until closing arguments.

 

(e)                                  Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances. 
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible.  As to all other matters, the panel shall have sole discretion
regarding the admissibility of any evidence.

 

6.                                      Within [***] following completion of the
hearing, each Party may submit to the other Party and the panel a post-hearing
brief in support of its proposed rulings and remedies, provided that such brief
shall not contain or discuss any new evidence and shall not exceed [***].  This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

7.                                      The panel shall rule on each disputed
issue in writing within [***] following completion of the hearing.  Such ruling
shall adopt in its entirety the proposed ruling and remedy of one of the Parties
on each disputed issue but may adopt one Party’s proposed rulings and remedies
on some issues and the other Party’s proposed rulings and remedies on other
issues.  The panel shall not issue any written opinion or otherwise explain the
basis of the ruling.

 

8.                                      The panel shall be paid a reasonable fee
plus expenses.  These fees and expenses, along with the reasonable legal fees
and expenses of the prevailing Party (including all expert witness fees and
expenses), the fees and expenses of a court reporter, and any expenses for a
hearing room, shall be paid as follows:

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(a)                                  If the panel rules in favor of one Party on
all disputed issues in the ADR, the losing Party shall pay 100% of such fees and
expenses.

 

(b)                                  If the panel rules in favor of one Party on
some issues and the other Party on other issues, the panel shall issue with the
rulings a written determination as to how such fees and expenses shall be
allocated between the Parties.  The panel shall allocate fees and expenses in a
way that bears a reasonable relationship to the outcome of the ADR, with the
Party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses.

 

9.                                      The rulings of a majority of the panel
and the allocation of fees and expenses shall be binding, non-reviewable, and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction.

 

10.                               Except as provided in paragraph 9 or as
required by law, the existence of the dispute, any settlement negotiations, the
ADR hearing, any submissions (including exhibits, testimony, proposed rulings,
and briefs), and the rulings shall be deemed Confidential Information.  The
panel shall have the authority to impose sanctions for unauthorized disclosure
of Confidential Information.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4(a)
Initial Studies

 

FER-CKD-201

 

Ferumoxytol Compared to Iron Sucrose Trial (FIRST): A Randomized, Multicenter,
Trial of Ferumoxytol Compared to Iron Sucrose for the Treatment of Iron
Deficiency Anemia in Adult Subjects with Chronic Kidney Disease

 

 

 

[***]

 

[***]

 

 

 

AMAG-FER-IDA-302

 

A Phase III, Randomized, Open-label, Active-Controlled, Trial Comparing
Ferumoxytol with Iron Sucrose for the Treatment of Iron Deficiency Anemia

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4(b)
U.S. Studies and Pediatric Studies

 

AMAG-FER-CKD-251

 

A Randomized, Open-Label, Active-Controlled Study of the Safety, Efficacy, and
Pharmacokinetics of Ferumoxytol Compared with Oral Iron for the Treatment of
Iron Deficiency Anemia in Pediatric Subjects with Dialysis-dependent Chronic
Kidney Disease

 

 

 

AMAG-FER-CKD-252

 

A Randomized, Open-Label, Active-Controlled Study of the Safety, Efficacy, and
Pharmacokinetics of Ferumoxytol Compared with Oral Iron for the Treatment of
Iron Deficiency Anemia in Pediatric Subjects with Nondialysis-dependent Chronic
Kidney Disease

 

 

 

AMAG-FER-CKD-253

 

An Open-Label Extension Study of the Safety and Efficacy of Ferumoxytol for the
Episodic Treatment of Iron Deficiency Anemia in Pediatric Subjects with Chronic
Kidney Disease

 

 

 

AMAG-FER-IDA-301

 

A Phase III, Randomized, Double-Blind, Placebo-Controlled Trial of Ferumoxytol
for the Treatment of Iron Deficiency Anemia

 

 

 

AMAG-FER-IDA-303

 

A Phase III, Open-Label Extension Trial of the Safety and Efficacy of
Ferumoxytol for the Episodic Treatment of Iron Deficiency Anemia

 

 

 

AMAG-FER-IDA-251

 

A Randomized, Open-Label, Active-Controlled Study of the Safety, Efficacy, and
Pharmacokinetics of Ferumoxytol Compared With Oral Iron for the Treatment of
Iron Deficiency Anemia in Pediatric Subjects

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

Clinical Trials of the Product

 

STUDIES IN HEALTHY VOLUNTEERS

 

Type of Study

 

Phase I, PK and safety

 

 

 

Study Identifier

 

7228-01, “A Phase I clinical investigation of Code 7228”
Start date: 09-June-1999; Completion date: 04-August-1999

 

 

 

Location of Study Report

 

Module 5.3.3.1

 

 

 

Objective(s) of the Study

 

To evaluate the PK and safety of ferumoxytol at increasing dose levels and at
various rates of administration

 

 

 

Study Design and Type of Control

 

Randomized, double-blind, placebo-controlled, single center, ascending dose

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol:1 mg Fe/kg, 2 mg Fe/kg, 4 mg Fe/kg; IV

 

 

 

Number of Subjects

 

N=41 (randomized): Ferumoxytol- 35; Placebo - 6

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Healthy volunteers: M: 22; F: 19

 

 

 

Duration of Treatment

 

Single dose

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR 7228-01

 

 

 

Type of Study

 

Phase 1, Thorough QTc and PK

 

 

 

Study Identifier

 

62,745-9, “A Phase I active and placebo-controlled study of the
electrocardiogram effects and pharmacokinetics of ferumoxytol in healthy men and
women”
Start date: 22-May-2006; Completion date: 4-September-2006

 

 

 

Location of Study Report

 

Module 5.3.4.1

 

 

 

Objective(s) of the Study

 

To define the effect of ferumoxytol on the QT interval; to assess PK and
tolerability

 

 

 

Study Design and Type of Control

 

Active- and placebo-controlled, randomized, double-blind (with respect to
ferumoxytol and placebo), parallel group, single-center

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: Two 510 mg doses of ferumoxytol administered on two consecutive
days Placebo (saline); IV
Moxifloxacin (400 mg) as active control; Oral

 

 

 

Number of Subjects

 

174 Total (randomized): Ferumoxytol -58; Moxifloxacin -58; Placebo-58

 

--------------------------------------------------------------------------------


 

Healthy Subjects or Diagnosis of Patients

 

Healthy volunteers: M:102, F:72

 

 

 

Duration of Treatment

 

2 x 510 mg doses of ferumoxytol administered on two consecutive days

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-9

 

 

 

STUDIES IN PATIENTS WITH CHRONIC KIDNEY DISEASE

 

Type of Study

 

Phase I, PK and safety

 

 

 

Study Identifier

 

62,745-2, “A Phase I open-label, rate administration, pharmacokinetic study of
the safety of Code 7228 as an iron replacement therapy in chronic hemodialysis
patients who are receiving supplemental EPO therapy”
Start date: 26-Sep-2001; Completion date: 10-Apr-2002

 

 

 

Location of Study Report

 

Module 5.3.3.2

 

 

 

Objective(s) of the Study

 

The objective of this study was to evaluate the safety and PK of two doses (125
and 250 mg) of ferumoxytol in subjects with CKD stage 5D who were on HD and
receiving supplemental EPO therapy

 

 

 

Study Design and Type of Control

 

Open-label, single center; Uncontrolled

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: 1 x 125 mg, 1 x 250 mg; IV

 

 

 

Number of Subjects

 

20 Total (enrolled): Ferumoxytol 125 mg — 10; Ferumoxytol 250 mg - 10

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stage 5D on hemodialysis; M: 10, F: 10

 

 

 

Duration of Treatment

 

Single dose

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-2

 

 

 

Type of Study

 

Phase II, Safety/Efficacy

 

 

 

Study Identifier

 

62,745-3, “A Phase II, Open-Label Study of the Safety and Efficacy of Two
Parenteral Dose Regimens of Code 7228 (Compared With Oral Iron) as an Iron
Replacement Therapy in Chronic Hemodialysis Patients Who Are Receiving
Supplemental EPO Therapy”
Start date: 20-Jan-2003; Completion date: 19-June-2003

 

 

 

Location of Study Report

 

Module 5.3.5.1

 

 

 

Objective(s) of the Study

 

To evaluate the safety and efficacy of two parenteral dose regimens of
ferumoxytol compared with oral iron

 

 

 

Study Design and Type of Control

 

Multicenter, open label; Active control

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: 8 x 128 mg, 2 x 510 mg; IV
Oral iron: 325 mg per day

 

--------------------------------------------------------------------------------


 

Number of Subjects

 

36 Total (enrolled): Ferumoxytol 8 x 128 mg - 15; Ferumoxytol 2 x 510 mg — 11;
Oral iron - 10

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stage 5D on hemodialysis: M: 21, F: 15

 

 

 

Duration of Treatment

 

8 x 128 mg doses of ferumoxytol within 4 weeks; 2x 510 mg of ferumoxytol within
2 weeks; daily oral iron for 8 sequential dialysis sessions (approx. 3 weeks)

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-3

 

 

 

Type of Study

 

Phase II, Safety/Efficacy

 

 

 

Study Identifier

 

62,745-4, “A Phase II, Open-Label Study of the Safety and Efficacy of Two
Parenteral Dose Regimens of Code 7228 (Ferumoxytol) as an Iron Replacement
Therapy in Chronic Kidney Disease Patients or Patients on Peritoneal Dialysis”
Start date: 07-Oct-2002; Completion date: 27-Dec-2002

 

 

 

Location of Study Report

 

Module 5.3.5.2

 

 

 

Objective(s) of the Study

 

To evaluate the safety and efficacy of two parenteral dose regimens of
ferumoxytol in subjects with chronic renal failure (not on dialysis), or who
were on PD

 

 

 

Study Design and Type of Control

 

Multicenter, open label; Uncontrolled

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: 4 x 255 mg, 2 x 510 mg; IV

 

 

 

Number of Subjects

 

21 Total (enrolled): Ferumoxytol 4 x 255 mg - 10; Ferumoxytol 2 x 510 mg - 11

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stages 1-5 not on hemodialysis; M: 9, F: 12

 

 

 

Duration of Treatment

 

4 x 255 mg of ferumoxytol each separated by 2-3 days; 2 x 510 mg doses of
ferumoxytol each separated by 2-3 days

 

 

 

Study Status; Type of Report

 

Completed; Full report CSR-62745-4

 

 

 

Type of Study

 

Phase III, Safety/Efficacy

 

 

 

Study Identifier

 

62,745-5, “A Phase III Study of the Safety and Efficacy of Ferumoxytol (Compared
with Oral Iron) as an Iron Replacement Therapy in Hemodialysis Patients who are
Receiving Supplemental Erythropoietin Therapy”
Start date: 09-Aug-2004; Completion date: 24-Apr-2007

 

 

 

Location of Study Report

 

Module 5.3.5.1

 

 

 

Objective(s) of the Study

 

To evaluate the safety and efficacy of ferumoxytol versus oral iron as an iron
replacement therapy in subjects with CKD stage 5D on HD who were receiving
supplemental ESA therapy

 

--------------------------------------------------------------------------------


 

Study Design and Type of Control

 

Randomized, multicenter, open label; Active control

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: Post-amendment: 2 x 510 mg; Pre-amendment: 4 x 255 and 2 x 510 mg;
IV
Oral iron: 200 mg per day

 

 

 

Number of Subjects

 

378 Total (randomized): Post-amendment: 230 Total; Ferumoxytol -114; Oral
Iron-116
Pre-amendment: 148 Total; Ferumoxytol 4x255 mg — 62; Ferumoxytol -2x510 mg - 64;
Oral Iron - 22

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stage 5D on hemodialysis;
Post- amendment: M: 130, F: 100; Pre-amendment: M: 63, F: 85

 

 

 

Duration of Treatment

 

2 x 510 mg doses ferumoxytol within 7 days; 4 x 255 mg doses of ferumoxytol,
within 14 days; or oral iron for 21 consecutive days

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR 62745-5

 

 

 

Type of Study

 

Phase III, Safety/Efficacy

 

 

 

Study Identifier

 

62,745-6, “A Phase III Study of the Safety and Efficacy of Ferumoxytol (Compared
with Oral Iron) as an Iron Replacement Therapy in chronic kidney disease
patients not on dialysis”
Start date: 10-May-2004; Completion date: 25-Sep-2006

 

 

 

Location of Study Report

 

Module 5.3.5.1

 

 

 

Objective(s) of the Study

 

To evaluate the safety and efficacy of ferumoxytol versus oral iron for iron
replacement therapy in subjects with CKD stages 1-5

 

 

 

Study Design and Type of Control

 

Randomized, multicenter, open label; Active control

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol; 2 x 510 mg; IV;
Oral iron: 200 mg per day

 

 

 

Number of Subjects

 

304 Total (randomized): Ferumoxytol - 228; Oral Iron - 76

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stages 1-5: M: 118, F: 186

 

 

 

Duration of Treatment

 

2 x 510 mg doses of ferumoxytol within 5±3 days, or 21 consecutive days of oral
iron

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-6

 

 

 

Type of Study

 

Phase III, Safety/Efficacy

 

--------------------------------------------------------------------------------


 

Study Identifier

 

62,745-7, “A Phase III Study of the Safety and Efficacy of Ferumoxytol (Compared
with Oral Iron) as an Iron Replacement Therapy in chronic kidney disease
patients not on dialysis”
Start date: 02-June-2004; Completion date: 20-Dec-2006

 

 

 

Location of Study Report

 

Module 5.3.5.1

 

 

 

Objective(s) of the Study

 

To evaluate the safety and efficacy of ferumoxytol versus oral iron for iron
replacement therapy in subjects with CKD stages 1-5

 

 

 

Study Design and Type of Control

 

Randomized, multicenter, open label; Active control

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: 2 x 510 mg; IV
Oral iron: 200 mg per day

 

 

 

Number of Subjects

 

304 Total (randomized): Ferumoxytol - 227; Oral Iron — 77

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stages 1-5; M: 125, F: 179

 

 

 

Duration of Treatment

 

Two IV doses of ferumoxytol within 5±3 days, or 21 consecutive days of oral iron

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-7

 

 

 

Type of Study

 

Phase III, Safety

 

 

 

Study Identifier

 

62,745-8, “A Double Blind, Placebo Controlled, Crossover Design, Multicenter
Study of Intravenous Ferumoxytol Compared with Placebo”
Start date: 27-Jan-2005; Completion date: 6-Sep-2006

 

 

 

Location of Study Report

 

Module 5.3.5.1

 

 

 

Objective(s) of the Study

 

To compare the safety of a single 510 mg dose of IV ferumoxytol versus a single
dose of IV saline placebo in subjects with all stages of CKD

 

 

 

Study Design and Type of Control

 

Randomized, multicenter, double-blind, placebo controlled, crossover design

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol; 1 x 510 mg; IV
Placebo (saline); IV

 

 

 

Number of Subjects

 

N=750 (randomized)

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Patients with CKD stages 1-5 and 5D: M: 347, F: 403

 

 

 

Duration of Treatment

 

A single dose, followed by the crossover dose 7±2 days later

 

 

 

Study Status; Type of Report

 

Complete; Full report CSR-62745-8

 

--------------------------------------------------------------------------------


 

STUDIES IN MEDICAL IMAGING SUBJECTS (PATIENTS AND HEALTHY VOLUNTEERS)

 

Type of Study

 

Phase I/IIA, Safety

 

 

 

Study Identifier

 

58,254-2, “A Phase I/IIa Pilot Investigation Of Code 7228 As A Magnetic
Resonance Angiography Contrast Agent”
Start date: 01-Nov-2001; Completion date: 11-May-2002

 

 

 

Location of Study Report

 

Module 5.3.5.4

 

 

 

Objective(s) of the Study

 

To evaluate the safety and imaging feasibility of ferumoxytol

 

 

 

Study Design and Type of Control

 

Open label, single center; Uncontrolled

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol; <4 mg Fe/kg; IV

 

 

 

Number of Subjects

 

17 Total (enrolled): Healthy volunteers — 10; Imaging patients - 7

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Healthy volunteers and imaging patients: M: 12, F: 5

 

 

 

Duration of Treatment

 

Single dose

 

 

 

Study Status; Type of Report

 

Complete; Abbreviated report CSR-58254-2

 

 

 

Type of Study

 

Phase II, Safety

 

 

 

Study Identifier

 

58,254-5, “A Phase 2 Investigation of Code 7228 as a Magnetic Resonance
Angiography Contrast Agent”
Start date: 7-Aug-2002; Completion date: 6-Sep-2005

 

 

 

Location of Study Report

 

Module 5.3.5.4

 

 

 

Objective(s) of the Study

 

To evaluate the safety and imaging feasibility of ferumoxytol

 

 

 

Study Design and Type of Control

 

Open label, single center; Uncontrolled

 

 

 

Test Product(s): Dosage Regimen; Route of Administration

 

Ferumoxytol: <4 mg Fe/kg; IV

 

 

 

Number of Subjects

 

49 Total (enrolled): Healthy volunteers - 15; Imaging patients - 34

 

 

 

Healthy Subjects or Diagnosis of Patients

 

Healthy volunteers and imaging patients; M: 29, F: 20

 

 

 

Duration of Treatment

 

Single or incremental dose within the same imaging session

 

--------------------------------------------------------------------------------


 

Study Status; Type of Report

 

Complete; Abbreviated report CSR-58254-5

 

CKD: Chronic kidney disease; HD: Hemodialysis; PK: Pharmacokinetics; IV:
Intravenous; M: Male; F: Female; ESA: Erythropoiesis stimulating agent; PD:
Peritoneal dialysis; CSR: Clinical study report; N/A: Not applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

SUPPLY AGREEMENT TERMS

 

This Schedule 7.2 describes the basic scope and principles to be included in the
Supply Agreement, which will govern supply of Takeda’s requirements of both
clinical and commercial quantities of the Product pursuant to the terms of
Article 7 of the License, Development and Commercialization Agreement (the
“Agreement”).

 

Scope

 

1)                                     Each Party shall appoint appropriate
representatives to negotiate the Supply Agreement.

 

2)                                     This Schedule 7.2 is not intended to
include all terms and conditions anticipated to be included in the Supply
Agreement.  The Supply Agreement will describe and define the procedures, terms
and conditions for forecasting, manufacture, quality assurance, delivery, price,
payment and appropriate other activities relating to the supply of the Product
in the Field and in the Licensed Territory consistent with the terms described
below and will contain such other terms and conditions customarily contained in
supply agreements in the pharmaceutical industry, including without limitation
warranties and indemnities.

 

General

 

1)                                     Takeda shall purchase exclusively from
AMAG, and AMAG shall supply, all of Takeda’s and its Affiliates’ and its/their
sublicensees’ requirements of the Product, except as otherwise provided in this
Schedule 7.2 and the Agreement.  AMAG shall supply Takeda (either by itself or
through its Designated Second Source Suppliers (each, a “DSS”)) with the Product
in unlabeled finished form for use under the Agreement and in accordance with
the terms of the Supply Agreement.

 

2)                                     The term of the Supply Agreement shall be
coextensive with the Term of the Agreement.

 

3)                                     AMAG shall use Commercially Reasonable
Efforts to manage Takeda’s supply needs (e.g., volumes and unit costs) for the
Licensed Territory in a manner proportionate to AMAG’s supply needs outside the
Licensed Territory.

 

23

--------------------------------------------------------------------------------


 

Price/ Payment

 

1)                                     The purchase price for commercial and
clinical supply shall be [***].

 

[***]

 

2)                                     The Supply Agreement will include a
mechanism for applying annual volume-based pricing, which may include an annual
true-up or other adjustment mechanism agreed by the Parties.

 

3)                                     “Fully Burdened Manufacturing Cost” means
the consolidated fully burdened cost incurred by AMAG in the Manufacture of
Product (calculated in accordance with GAAP) of the following items: (i) direct
and indirect cost of any materials; (ii) direct labor costs (including
benefits); (iii) factory overhead (fixed and variable); (iv) operating costs of
facilities and equipment (including idle plant capacity); (v) a charge for
depreciation and repairs and maintenance costs of facilities and equipment;
(vi) quality and in-process control costs; and (vii) charges for spoilage and
scrap.  Each such cost described in items (i) through (vii) above shall be
determined in accordance with AMAG’s accounting practices applied on a normal
and customary basis by AMAG consistent with its practices.  Notwithstanding the
foregoing, Fully Burdened Manufacturing Cost shall not include any costs for
unusable batches resulting from AMAG’s failure to conduct its manufacturing
activities in accordance with the terms of the Supply Agreement or any profit
related to inter-company transfer pricing.  To the extent that a Product, or any
component thereof, is Manufactured for AMAG by a Third Party, amounts paid by
AMAG to such Third Party directly for Manufacture will be added, without mark
up, to the aggregate amount of the foregoing items.  The Parties acknowledge and
agree that [***].

 

4)                                     Payment terms are [***] from receipt of
invoice (invoice will not be issued prior to shipment).

 

5)                                     [***]

 

6)                                     AMAG shall consult with Takeda regarding
any capital equipment proposed to be acquired for use in supplying Product to
Takeda and for which Takeda would bear all or some portion of the costs.  Takeda
will be responsible to AMAG for any capital equipment expenditures made after
the Effective Date to the extent attributable to AMAG’s supply of Product to
Takeda for the Licensed Territory where Takeda agrees to such expenditures or to
the extent that such capital equipment purchase is reasonably necessary to the
manufacture of the Product for

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

the Licensed Territory.  If any such equipment is attributable to both the
Licensed Territory and outside the Licensed Territory, the Parties will use good
faith efforts to agree on a reasonable allocation of such expenditures to the
Licensed Territory and outside the Licensed Territory, based on the volumes
supplied for each such territory.  The Supply Agreement will include a mechanism
for resolving any disagreement between the Parties as to the acquisition of any
such equipment and/or the allocation between the Parties of the expenditure.

 

Forecasting and Ordering

 

1)                                     Commencing twelve (12) months prior to
the anticipated First Commercial Sale of the Product in the Licensed Territory,
and at the beginning of each calendar quarter thereafter, Takeda shall provide
AMAG with twelve (12) month rolling forecasts of its requirements of the Product
for the Licensed Territory, [***] of which shall be binding.  Each such forecast
shall be consistent with Takeda’s projected commercial sales of the Product in
the Licensed Territory on a quarterly basis.  If the First Commercial Sale of
the Product is delayed, upon Takeda’s request, AMAG will use Commercially
Reasonable Efforts to utilize outside of the Licensed Territory those quantities
of Product representing the binding portion of such forecasts.

 

2)                                     If Takeda places an order exceeding its
forecast for the period to which the purchase order applies, AMAG shall supply
up to [***] of Takeda’s forecasted quantities for such period. AMAG shall use
Commercially Reasonable Efforts to supply Takeda with any quantities of Product
over [***] of the relevant forecast for such period.  For clarity, any capital
expenditure required for such increased amounts shall be addressed through the
mechanism above in Price/Payment (item 6).

 

3)                                     The Supply Agreement will contain
mutually agreed information sharing and planning procedures with respect to the
forecasting, supply and quality of the Product, including a mechanism for
addressing increases and decreases to the non-binding portion of Takeda’s
forecast.

 

Delivery

 

Delivery requirements, location and Incoterms shall be defined in the Supply
Agreement.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Manufacture and Quality Control

 

1)                                     Product shall be manufactured in
compliance with cGMP, as defined by Regulatory Authorities within the Licensed
Territory.  The Product shall be manufactured according to specifications for
the Product set forth in the Supply Agreement (“Specifications”), which
initially shall be the specifications for Product supplied by AMAG for the U.S.
as of the Effective Date.

 

2)                                     The Supply Agreement will contain change
control procedures for the Specifications and other related matters.  Change
requests will be made pursuant to a written change request process agreed by
both parties.  The change request process will also document any changes to
estimated timelines and costs.  The parties must mutually agree to any changes
to the Specifications, including any changes that require prior approval by a
Regulatory Authority.  Takeda will bear the cost of any approved changes to the
extent requested by it or implemented in connection with any change to comply
with regulatory requirements or any Regulatory Approval in the Licensed
Territory; provided that AMAG shall use Commercially Reasonable Efforts to
implement such changes in a cost-effective manner.

 

3)                                     The Supply Agreement shall define a
procedure for notification of each party in the event of a product complaint
from the field or product recall.

 

4)                                     The Supply Agreement shall define a
procedure for resolution of any disputes regarding product quality.

 

5)                                     The Supply Agreement shall define safety
and waste handling procedures relating to the Product and its Manufacture.

 

6)                                     Some or all of items (1)-(5) may be
included in the quality agreement (as described below).

 

7)                                     Each Party will have a reciprocal audit
right allowing, during regular business hours, reasonable access by the other
Party’s quality assurance, quality control, compliance and other relevant
personnel (including the other Party’s consultants who are under the same
confidentiality and limited use obligations under this Agreement), upon
reasonable notice, to audit its facilities and/or its contract
manufacturing/laboratory sites where the Product is manufactured, packaged,
labeled and/or tested, and shall allow reasonable access to related
documentation; provided that AMAG shall have the right to redact CMC Information
from any documentation provided to Takeda.  The purpose of such audit shall be
to assess compliance with the cGMP and applicable Laws in the country of
manufacture.

 

Transfer of Analytical Methods (QA)

 

The Supply Agreement will contain mutually acceptable provisions regarding
release testing of the Product and, if applicable, the transfer of information
necessary for Takeda to perform required quality testing, as applicable.

 

--------------------------------------------------------------------------------


 

Quality Agreement

 

The parties will work in good faith to complete a quality agreement on a
mutually agreed time frame prior to First Commercial Sale of the Product, or as
soon as practicable following the Effective Date if the Parties determine a
quality agreement is necessary with respect to clinical supply of Product.

 

Second Source / Safety Stock

 

1)                                     The Supply Agreement will contain
detailed procedures for implementing the Second Source Plan in accordance with
Section 7.3 of the Agreement and this Schedule 7.2.

 

2)                                     AMAG shall pay all costs associated with
qualifying, initiating and maintaining each DSS as set forth in the Second
Source Plan as of the Effective Date.  Costs for additional qualification,
initiation and maintenance of such DSSs or additional designated second source
suppliers will be allocated between AMAG and Takeda to the extent attributable
to outside the Licensed Territory and the Licensed Territory, respectively.  The
Parties shall use good faith efforts to agree on a reasonable allocation, based
on the volumes supplied for each such territory.

 

3)                                     AMAG and/or its DSS shall manufacture and
maintain at a designated facility at AMAG’s expense a safety stock of Product
inventory exclusive to Takeda in an amount equal to [***] in accordance with the
terms of the Supply Agreement.  On a quarterly basis, AMAG shall inform Takeda
of the then-current inventory and other relevant information for the safety
stock.  AMAG shall have the right to supply Takeda Product from the safety
stock.  AMAG shall use Commercially Reasonable Efforts to restore safety stock
as soon as reasonably practicable.  The Supply Agreement will include a
mechanism to address the situation where AMAG is unable to restore safety stock
to the required level within a mutually agreed time period.

 

4)                                     AMAG shall have the right to use a DSS
for the supply of Product to Takeda for the Licensed Territory (e.g., to
supplement existing capacity, to purchase safety stock, or to obtain more
favorable pricing for AMAG and Takeda).  AMAG shall notify and consult with
Takeda regarding any such decision and keep Takeda reasonably informed of its
use of the DSS.  AMAG will consider Takeda’s comments to such arrangement in
good faith and use Commercially Reasonable Efforts to ensure that Takeda’s
current and anticipated demand of the Product, consistent with amounts
forecasted by Takeda, will be met in accordance with the terms of the Supply
Agreement, and that any incremental cost for supply of

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Product from the DSS is reasonably allocated to the Licensed Territory and
outside the Licensed Territory, based on the volume demands of each such
territory.  In the event AMAG sources Product to supply to Takeda from a DSS,
AMAG shall provide such Product to Takeda [***].

 

5)                                     If Takeda anticipates specific Product
sourcing needs in a Product configuration not in existence as of the Effective
Date (e.g., package size or dosage form specific to the Licensed Territory),
Takeda shall notify AMAG, and the Parties shall meet to discuss such needs in
good faith and a reasonable means for satisfying Takeda’s request for Product. 
The Parties anticipate that AMAG shall be the supplier of such Product.  AMAG
shall use Commercially Reasonable Efforts to satisfy Takeda’s new Product supply
needs itself or through one or more DSS, subject to the Parties’ mutual written
consent, not to be unreasonably withheld.  [***]  If any such expenses are
attributable to both the Licensed Territory and outside the Licensed Territory,
the Parties will use good faith efforts to agree on a reasonable allocation of
such expenses to the Licensed Territory and outside the Licensed Territory,
based on the volumes supplied for each such territory.

 

6)                                     As to be further detailed in the Supply
Agreement, Takeda shall have the right to obtain Product for use in the Licensed
Territory from a DSS through a contract to which AMAG is a party upon the
following events:  (A) an Insolvency Event of AMAG, (B) a failure by AMAG, in
any calendar quarter, to supply in accordance with the terms of the Supply
Agreement at least [***] (C) a failure by AMAG, in each of two (2) consecutive
calendar quarters, to supply in accordance with the terms of the Supply
Agreement [***] (each of (A) through (C), a “Transfer Event”).  Upon the
occurrence of a Transfer Event, Takeda shall notify AMAG of its intent to source
from the DSS and shall have the right to purchase from the DSS that amount of
Product that AMAG failed to supply based upon Takeda’s binding purchase orders,
plus any additional amount that takes into consideration the current deficit (if
any) in safety stock, Takeda’s customer’s orders for the applicable calendar
quarter, and minimum batch sizes or other minimum supply requirements imposed by
a DSS.  For clarity, Takeda’s rights under this item (6)  (and the licenses
granted in Section 2.1(a) of the Agreement) are limited solely to obtaining
Product from a DSS, and Takeda shall have no right to receive (or provide to any
Third Party) any AMAG Know-How related to Manufacturing of the Product except
for the CMC Information expressly provided in the Agreement or to the extent
that disclosure of AMAG Know-How is reasonably required for Takeda to Finish the
Product.  The Supply Agreement shall detail AMAG’s obligations to make all
reasonably necessary arrangements with its DSS, which

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

may include, but is not limited to,  amendment of its supply agreement with a
DSS, to ensure that Takeda has the right and ability to fully exercise its
rights under the Supply Agreement, to purchase its requirements of Product
(including drug substance) from a DSS upon the occurrence of a Transfer Event.

 

7)                                     If Takeda purchases Product from a DSS
following a Transfer Event as provided above, [***].  So long as AMAG uses
Commercially Reasonable Efforts to meet Takeda’s forecasted purchase of Product
under the Supply Agreement and uses Commercially Reasonable Efforts to work with
the DSS to supply Product to Takeda in accordance with the Second Source Plan
(including using Commercially Reasonable Efforts to manage demand and supply of
the Product, taking into consideration the demand for Product for the Licensed
Territory and outside the Licensed Territory), such right to purchase Product
from a DSS [***] shall not be applicable if such failure to supply is caused by
AMAG’s or its DSS’s (i) failure to comply with applicable Laws relating to the
Manufacture of the Product or (ii) gross negligence or wilful misconduct.

 

8)                                     Following a Transfer Event, Takeda shall
resume purchasing all of its requirements for the Product from AMAG (and cease
purchasing from a DSS), exercising Commercially Reasonable Efforts, within a
reasonable time frame after AMAG’s: (A) reasonably demonstrating that it is able
to supply Product in accordance with the terms of the Supply Agreement and
Takeda’s forecast and (B) manufacturing and maintaining a [***] of safety stock
of drug substance for the Product exclusive to Takeda (in addition to its safety
stock of Product), taking into account any residual Product purchase and other
obligations to the DSS.

 

9)                                     If, after [***], AMAG is unable to meet
Takeda’s forecasted demand for the Product, then Takeda shall obtain, at its
expense, the Product from the DSS [***].  In such event, AMAG shall no longer be
obligated to supply Product directly to Takeda (and Takeda shall no longer be
obligated to purchase Product directly from AMAG), and Takeda will have the
right to purchase all of its requirements of the Product directly from a DSS as
Takeda’s primary source of supply of the Product.  AMAG will reasonably
cooperate with Takeda in the transition to the DSS.  In addition, AMAG shall
undertake promptly, using Commercially Reasonable Efforts, to identify, qualify
and maintain a new Designated Second Source Supplier reasonably acceptable to
the Parties for drug substance and Product.  The Supply Agreement will include a
mechanism for allocating costs for such activities with respect to such new
Designated Second Source Supplier between the Parties.

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

10)                              Notwithstanding anything in this Schedule 7.2
to the contrary, [***], if the Acquiror is conducting human clinical studies
with or commercializing in the Licensed Territory any pharmaceutical product
containing or comprising iron as the primary active pharmaceutical ingredient
formulated for delivery by parenteral means at the closing of the acquisition of
AMAG, then:

 

(a)                                  the conditions under clauses (B) and (C) in
item (6) above shall be modified as follows: (i) [***]

 

(b)                                 AMAG’s requirement to maintain safety stock
of Product inventory shall [***].

 

Product Warranty

 

AMAG will provide standard warranties applicable in the pharmaceutical industry,
including warranties that all Product Manufactured by or on behalf of AMAG:

 

i)                                         shall be manufactured and tested in
accordance with all applicable laws, rules, regulations or guidelines of any
relevant Regulatory Authority, and GMPs applicable to, without limitation, the
manufacturing, storage, and shipment of Product,

 

ii)                                      shall not be adulterated or misbranded
within the meaning of the United States Food, Drug and Cosmetic Act, 21 U.S.C.
Section 301c et. seq., or other applicable laws, rules, regulations or
guidelines of any relevant Regulatory Authority,

 

iii)                                   at the time of delivery to Takeda will
meet the Specifications, and

 

iv)                                  will have a shelf life of a commercially
viable period of [***].

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

SECOND SOURCE PLAN

 

The following plan outlines AMAG’s current plan for the availability of primary
and secondary manufacturers of API (drug substance) and drug product for the
Licensed Territory.

 

[***]

 

Secondary Supply Source

 

AMAG has developed a plan to provide for alternative (secondary) sources for
both drug substance and drug product for the EU (see attachment 1).

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

 [***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

[***]

 

--------------------------------------------------------------------------------

[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

LICENSES AND EXCLUSIVITY

13

 

 

 

2.1

Licenses to Takeda under AMAG Technology

13

 

 

 

2.2

License to AMAG

15

 

 

 

2.3

Negative Covenant

16

 

 

 

2.4

Right of First Negotiation

16

 

 

 

2.5

No Implied Licenses

16

 

 

 

2.6

Exclusivity

16

 

 

 

2.7

Cross-Territorial Restrictions

17

 

 

 

ARTICLE 3

MANAGEMENT

18

 

 

 

3.1

Joint Steering Committee

18

 

 

 

3.2

Joint Development Committee

19

 

 

 

3.3

Committee Membership and Procedures

20

 

 

 

3.4

Alliance Managers

21

 

 

 

3.5

Collaboration Guidelines

22

 

 

 

ARTICLE 4

PRODUCT DEVELOPMENT

22

 

 

 

4.1

Overview of Product Development

22

 

 

 

4.2

Principles of Product Development

22

 

 

 

4.3

Development Plan

22

 

 

 

4.4

AMAG Development Responsibilities

23

 

 

 

4.5

Other AMAG Studies

27

 

 

 

4.6

Takeda Product Development

27

 

 

 

4.7

Development Diligence

28

 

 

 

4.8

Reports

28

 

 

 

4.9

Development Costs

28

 

 

 

4.10

Delayed Opt-In

29

 

 

 

4.11

Data Exchange and Use

30

 

 

 

4.12

Cooperation; Compliance with Laws

31

 

 

 

4.13

Records, Reports and Information

31

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

ARTICLE 5

REGULATORY MATTERS

31

 

 

 

5.1

Data and Information Transfer

31

 

 

 

5.2

Regulatory Responsibilities

32

 

 

 

5.3

Regulatory Costs and Expenses

33

 

 

 

5.4

Preparation of Regulatory Materials

33

 

 

 

5.5

Rights of Reference to Regulatory Materials

34

 

 

 

5.6

Adverse Event Reporting and Safety Data Exchange

34

 

 

 

5.7

Regulatory Authority Communications Received by a Party

35

 

 

 

5.8

Regulatory Safety Reporting

35

 

 

 

5.9

Audit

36

 

 

 

ARTICLE 6

COMMERCIALIZATION

36

 

 

 

6.1

Overview of Commercialization in the Licensed Territory

36

 

 

 

6.2

Commercialization Plan for Licensed Territory

37

 

 

 

6.3

Pricing

37

 

 

 

6.4

Commercial Diligence

37

 

 

 

6.5

Reports

38

38

 

 

6.6

Tracking Sales of Product in the Field and Outside the Field

38

 

 

 

6.7

Product Trademarks and House Marks

38

 

 

 

ARTICLE 7

MANUFACTURE AND SUPPLY

40

 

 

 

7.1

General Supply Terms

40

 

 

 

7.2

Supply Agreement

40

 

 

 

7.3

Second Source

40

 

 

 

7.4

Recalls and Voluntary Withdrawals

40

 

 

 

ARTICLE 8

COMPENSATION

41

 

 

 

8.1

Upfront Fee

41

 

 

 

8.2

Development Milestone Payments

41

 

 

 

8.3

Commercialization Milestone Payments in the Licensed Territory

42

 

 

 

8.4

Royalties

43

 

 

 

8.5

Third Party Royalties

44

 

 

 

8.6

Royalty Reports and Payment

45

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

8.7

Foreign Exchange

45

 

 

 

8.8

Payment Method; Late Payments

45

 

 

 

8.9

Records; Audits

45

 

 

 

8.10

Taxes

46

 

 

 

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

47

 

 

 

9.1

Ownership of Inventions; Assignment

47

 

 

 

9.2

Disclosure of Inventions

47

 

 

 

9.3

Prosecution of Patents

47

 

 

 

9.4

Patent Term Extensions in the Licensed Territory

48

 

 

 

9.5

Infringement of Patents by Third Parties

49

 

 

 

9.6

Infringement of Third Party Rights in the Licensed Territory

50

 

 

 

9.7

Patent Marking

51

 

 

 

9.8

Patent Oppositions and Other Proceedings

51

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

52

 

 

 

10.1

Mutual Representations and Warranties

52

 

 

 

10.2

Additional Representations and Warranties of AMAG

53

 

 

 

10.3

Covenants

55

 

 

 

10.4

Disclaimer

55

 

 

 

10.5

No Other Representations or Warranties

55

 

 

 

ARTICLE 11

INDEMNIFICATION

56

 

 

 

11.1

Indemnification by AMAG

56

 

 

 

11.2

Indemnification by Takeda

56

 

 

 

11.3

Indemnification Procedures

57

 

 

 

11.4

Limitation of Liability

57

 

 

 

11.5

Insurance

57

 

 

 

ARTICLE 12

CONFIDENTIALITY

58

 

 

 

12.1

Confidentiality

58

 

 

 

12.2

Authorized Disclosure

58

 

 

 

12.3

Publicity

59

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

ARTICLE 13

TERM AND TERMINATION

60

 

 

 

13.1

Term

60

 

 

 

13.2

Unilateral Termination by Takeda

60

 

 

 

13.3

Termination for Breach

61

 

 

 

13.4

Termination for Patent Challenge

61

 

 

 

13.5

Termination for Bankruptcy

62

 

 

 

13.6

AMAG Rights upon Termination of the Agreement

62

 

 

 

13.7

Rights in Bankruptcy

63

 

 

 

13.8

Survival

63

 

 

 

ARTICLE 14

DISPUTE RESOLUTION

63

 

 

 

14.1

Disputes

63

 

 

 

14.2

Referred from JSC

64

 

 

 

14.3

Arising Between the Parties

65

 

 

 

14.4

ADR

65

 

 

 

14.5

Patent and Trademark Disputes

65

 

 

 

14.6

Injunctive Relief

65

 

 

 

14.7

WAIVER OF RIGHT TO JURY TRIAL

65

 

 

 

ARTICLE 15

STANDSTILL

66

 

 

 

15.1

Standstill Agreement

66

 

 

 

15.2

Exceptions to Standstill

67

 

 

 

15.3

Reinstatement of Standstill

68

 

 

 

15.4

Most Favored Nations Treatment

68

 

 

 

ARTICLE 16

MISCELLANEOUS

68

 

 

 

16.1

Entire Agreement; Amendment

68

 

 

 

16.2

Force Majeure

69

 

 

 

16.3

Notices

69

 

 

 

16.4

No Strict Construction; Headings

70

 

 

 

16.5

Assignment

70

 

 

 

16.6

Performance by Affiliates

71

 

 

 

16.7

Further Actions

71

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

16.8

Severability

71

 

 

 

16.9

No Waiver

71

 

 

 

16.10

Independent Contractors

71

 

 

 

16.11

English Language; Governing Law

72

 

 

 

16.12

Counterparts

72

 

v

--------------------------------------------------------------------------------